KARDEX: 59817

INUTA:3421
CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACION
DE HIDROCARBUROS EN EL LOTE 57
PERUPETRO S.A.
Y
REPSOL EXPLORACION PERU, SUCURSAL DEL PERU /
BURLINGTON RESOURCES PERU LIMITED, SUCURSAL PERUANA
CON INTERVENCION DEz
REPSOL EXPLORACIÓN S.A.»

BURLINGTON RESOURCES INC.
Y EL BANCO CENTRAL DE RESERVA DEL PERU

CELEELEBRORLERACEOELELALRE PEEELELECEELELEELECEERELLELECELCLELESE
COMPARECEN
En LA CIUDAD DE LIMA A LOS VEINTISIETE DIAS DEL MES DE ENERO DEL

"

o

ARO DOS MIL CUATRO, YO RICARDO FERNANDINI BARREDA, ABOGADO
SÁ TARID DE LIMA, EXTIENDO LA PRESENTE ESCRITURA, EN LA QUE
TIENEN, DE CONFORMIDAD CON LO DISPUESTO POR EL ARTICULO 54,

As CON REGISTRO UNICO DE CONTRIBUYENTE N2
CON DOMICILIO EN LUIS ALDANA N2 320, SAN BORJA,
ENTE REPRESENTADO POR SU GERENTE GENERAL SEÑOR
RODOLFO STUMPFLE GUIMARAES, DE NACIONALIDAD PERUANA, DE
CIVIL CASADO, DE PROFESION INGENIERO, DEBIDAMENTE
IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N2 08772263,
SUFRAGANTE ELECTORAL, DEBIDAMENTE AUTORIZADO SEGUN ACUERDO DE
DIRECTORIO DE PERUPETRO N2020-2002 DEL 10 DE ABRIL DEL 2002 QUE
CORRE INSCRITO EN LA PARTIDA ELECTRONICA N2 00259837, ASIENTO E
00025 DEL REGISTRO DE PERSONAS JURIDICAS DE LIMA Y DE
CONFORMIDAD CON EL ACUERDO DE DIRECTORIO DE PERUPETRO N2 070-
2003 DEL 07 "DE OCTUBRE DEL 2003 Y EL DECRETO SUPREMO N* 043-
2003-EM PUBLICADO EL 19 DE DICIEMBRE DEL 2003, LOS MISMOS QUE
CORREN INSERTOS EN LA PRESENTE ESCRITURA PUBLICA»

1105752

VEINTISIETE MIL CUATROCIENTOS DOS

Y DE LA OTRA PARTE:

REPSOL EXPLORACION PERU, SUCURSAL DEL PERU, CON REGISTRO UNICO
DE CONTRIBUYENTE N2 20258262728, CON DOMICILIO EN AV. VICTOR
ANDRES BELAUNDE 147, VIA PRINCIPAL 140, PISD 3 OF. 301 - 302,
EDIF. REAL SEIS, CENTRO EMPRESARIAL REAL, SAN ISIDRO, LIMA-
PERU, INSCRITA EN LA FICHA N2 109562 DEL REGISTRO MERCANTIL DE

LIMA Y EN EL ASIENTO 1, PAGINA 029, DEL TOMO 111 DEL LIBRO DE
CONTRATISTAS DE OPERACIONES DEL REGISTRO PUBLICO DE
HIDROCARBUROS, DEBIDAMENTE REPRESENTADA POR SU GERENTE GENERAL
El SEÑOR GABRIEL  LERET  VERDU, QUIEN MANIFIESTA SER DE
NACIONALIDAD ESPAÑOLA, DE ESTADO CIVIL CASADO, DE PROFESION
GEDLOGO, DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE
IDENTIDAD N2 50.395.003-W AUTORIZADO SEGUN PODER INSCRITO EN LA
PARTIDA N* 00306614 ASIENTO A00041 DEL REGISTRO DE PERSONAS
JURIDICAS DEL REGISTRO PUBLICO DE LIMA Y EN LA PARTIDA N”
06006880 ASIENTO A 00019 DEL REGISTRO DE MANDATOS DEL REGISTRO
PUBLICO DE HIDROCARBUROS;

BURLINGTON RESOURCES PERÚ LIMITED, SUCURSAL PERUANA, CON
REGISTRO UNICO DE CONTRIBUYENTE N”*” 20419811646, CON DOMICILIO
EN AV. EL ROSARIO NQ 3B0, SAN ISIDRO, LIMA, INSCRITA EN LA
PARTIDA N* 11044754 DEL REGISTRO DE PERSONAS JURIDICAS DEL
RESISTRO PUBLICO DE LIMA, Y EN EL ASIENTO 1, FOJAS 472, TOMO
111 DEL LIBRO DE CONTRATISTAS DE OPERACIONES DEL REGISTRO
PUBLICO DE HIDROCARBUROS, DEBIDAMENTE REPRESENTADO POR EL SEÑOR
ALBERTO VARILLAS CUETO EN Su CALIDAD DE APODERADO, QUIEN
MANIFIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO,
DE PROFESION ABOGADO; DEBIDAMENTE IDENTIFICADO CON LIBRETA
ELECTORAL N*07813924, SUFRAGANTE ELECTORAL CON FACULTADES
INSCRITAS EN LA PARTIDA N* 11044754 ASIENTO AO00002 DEL REGISTRO
DE PERSONAS JURIDICAS DEL REGISTRO PUBLICO DE LIMA Y EN LA
PARTIDA N* 06006500 ASIENTO COO0001 DEL REGISTRO DE MANDATOS DEL
REGISTRO PUBLICO DE HIDROCARBUROS. =
CON INTERVENCION DE REPSOL EXPLORACION S.A., CON DOMICILIO EN
PASEO LA CASTELLANA NS 278-280, 28046 MADRID — ESPAÑA

1

5753 2%

2
S

VEINTISIETE MIL CUATROCIENTOS TRES

DEBIDAMENTE REPRESENTADA POR EL SEÑOR GABRIEL LERET VERDU,
QUIEN MANIFIESTA SER DE NACIONALIDAD ESPAÑOLA, DE ESTADO CIVIL
CASADO, DE PROFESION GEOLOGO, DEBIDAMENTE IDENTIFICADO CON
DOCUMENTO NACIONAL DE IDENTIDAD N2 50.395.003-W, AUTORIZADO
SEGUN PODER INSCRITO EN LA PARTIDA ELECTRONICA N* 11025765,
ASIENTO BO0021 DEL REGISTRO DE PODERES ESPECIALES DE SOCIEDADES
EXTRANJERAS DEL REGISTRO DE PERSONAS JURIDICAS DE LIMA. =
BURLINGTON RESOURCES INC. , CON DOMICILIO EN 500 NM. SAM HOUSTON
PKWY » E-SUIT 1200 HOUSTON, TEXAS 77060 USA, DEBIDAMENTE
REPRESENTADO POR EL SEÑOR ROBERT MN. ERLICH EN SU CALIDAD DE

APODERADO, QUIEN MANIFIESTA SER DE NACIONALIDAD AMERICANA, DE
ESTADO CIVIL CASADO, DE PROFESION DOCTOR BEN  GBEDLOGIA,
DEBIDAMENTE IDENTIFICADO CON PASAPORTE N* 134323787, FACULTADO
GUN PODER INSCRITO EN LA PARTIDA ELECTRONICA N* 11143315
¡Qu BOO012 DEL REGISTRO DE PODERES ESPECIALES DE SOCIEDADES
En RANJERAS DEL REGISTRO DE PERSONAS JURIDICAS. =
$ L BANCO CENTRAL DE RESERVA DEL PERU, REPRESENTADO POR SUS
¡ARIOS SEÑORES MANUEL MONTEAGUDO VALDEZ, QUIEN MANIFIESTA
DE NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO, DE PROFESION
DENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N2
275927 SUFRAGANTE EN LAS ULTIMAS ELECCIONES GENERALES, EN SU
EFE DE LA OFICINA LEGAL NOMBRADD POR ACUERDO DE

E AUGUSTO BALLON AVALOS, QUIEN MANIFIESTA SER DE
NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO, DE PROFESION
ECONOMISYA, IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N2
08757380, SUFRAGANTE EN LAS ULTIMAS ELECCIONES GENERALES EN SU
CALIDAD DE GERENTE DE OPERACIONES INTERNACIONALES, NOMBRADO POR

ACUERDO DE DIRECTORIO NO 3737, AUTORIZADOS CONFORME CONSTA DE LA
COMUNICACION DE GERENCIA GENERAL DE ESTE BANCO N2 65-218-2003 DE
FECHA 03 DE NOVIEMBRE DE 2003, QUE SE INSERTA EN LA PRESENTE
ESCRITURA PUBLICA, AMBOS CON DOMICILIO EN JR. MIRD QUESADA NQ

441, LIMA.
DOY FE DE HABER IDENTIFICADO A L0S  COMPARECIENTES Y QUE
PROCEDEN CON CAPACIDAD, LIBERTAD Y CONOCIMIENTO BASTANTE DEL
ACTO QUE REALIZAN, QUE SON HABILES EN El IDIOMA CASTELLANO, Y ME
ENTREGAN UNA MINUTA DEBIDAMENTE FIRMADA Y AUTORIZADA PARA QUE SU

A ADA [POCULLLLLLILILANO
05754

VEINTISIETE MIL CUATROCIENTOS CUATRO

CONTENIDO SE ELEVE A ESCRITURA PUBLICA, LA MISMA QUE ARCHIVD EN
su LEGAJO RESPECTIVO, Y CUYO TENOR ES El SIGUIENTE :
MINUTA:SEÑOR NOTARIO DOCTOR RICARDO FERNANDINI BARREDA:

4

Sirvase usted extender en su Registro de Escrituras Públicas el
CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE
HIDROCARBUROS EN EL LOTE 57, que celebran de una parte
PERUPETRO S.A. con Registro Unico de Contribuyente N2
20196785044, con domicilio en Luis Aldana N£ 320, San Borja,
Lima, debidamente representado por su Gerente General señor
Antonio Rodolfo Stumpfle Guimaraes, de nacionalidad Peruana,
identificado con Documento Naciona! de Identidad N2 C0a87722€3,
autorizado según Acuerdo de Directorio de PERUPETRO N2020-2002
del 10 de abril del 2002 que corre inscrito en la Partida
Electronica N2 00259837, Asiento UC 00026 del Registro de
Personas Juridicas de Lima y de conformidad con el Acuerdo de
Directorio de PERUPETRO N2 070-2003 del 07 de octubre del 2003
y el Decreto Supremo N” 043-2003-EM publicado el 19 de
diciembre del 2003, los mismos que usted señor Notario se
servirá insertar, a quién en adelante se le denominará
PERUPETRO, y de la otra parte:
REPSOL EXPLORACION PERU, SUCURSAL DEL PERU, con Registro Unico
de Contribuyente No. 20258262728, con domicilio en Av Victor

Andrés Belaunde 147, Vía Principal 140, Piso 3 Of. 301 -— 302,
Edif. Real Seis, Centro Empresarial Real, San Isidro, Lima -—
Perú, inscrita en la Ficha No. 109562 del Registro Mercantil de
Lima y en el asiento 1, página 0279, del tomo 111 del Libro de
Contratistas de Operaciones del Registro Público de
Hidrocarburos, debidamente representada por su Gerente General
el «señor GABRIEL LERET  VERDU, de nacionalidad Española,
identificado con Documento Nacional de Identidad N2 50.395.003
W, autorizado según poder inscrito en la Partida N” 00306614
Asiento A00041 del Registro de Personas Jurídicas del Registro

Público de Lima y en la Partida N” 06006880 Asiento A 00019 del

Registro de Mandatos del Registro Público de Hidrocarburos .
5755

VEINTISIETE MIL CUATROCIENTOS CINCO

Burlington Resources Peru Limited, Sucursal Peruana, con
Registro Unico de Contribuyente N* 20419811646, con domicilio
en Av. El Rosario N2 380, San Isidro, Lima, inscrita en la
partida N* 11044754 del Registro de Personas Jurídicas del
Registro Público de Lima, y en el asiento 1, fojas 472, Tomo
111 del Libro de Contratistas de Operaciones del Registro
Público de Hidrocarburos, debidamente representado por el señor
Alberto Varillas Cueto en su calidad de apoderado, de
nacionalidad peruana», identificado con Libreta Electoral
N*07813924, con facultades inscritas en la Partida N” 11044754
Asiento A00002 del Registro de Personas Jurídicas del Registro
Público de Lima y en la Partida N”* 06006500 Asiento CO0001 del

Registro de Mandatos del Registro Público de Hidrocarburos a

eobncoscioso.,

quienes en adelante se les denominará "El Contratista" ==

Con la Intervención dez = ==
AEREAS EXPLORACION S.A., con domicilio en Paseo La Castellana
Bio 278-280, 28046 Madrid —- España debidamente representada por
GABRIEL LERET  VERDU, de nacionalidad Española,

egún poder inscrito en la Partida Electrónica N*

anjeras del Registro de Personas Jurídicas de

BURLINGTON RESDURCES INC., con domicilio en 500 N. Sam Houston
E-Suit 1200

Fouston, Texas 77060 USA, debidamente

Pkwy =
representado por el Señor ROBERT N. ERLICH en su calidad de
apoderado», de nacionalidad americana, identificado con
Pasaporte N* 134323787, facultado según poder inscrito en la
Partida Electrónica N* 11143315 Asiento BO00012 del Registro de

Poderes Especiales de Sociedades Extranjeras del Registro de

Personas Jurídicas;
y el BANCO CENTRAL DE RESERVA DEL PERU, con domicilio en Jr.
Miro Ruesada 441, Lima, representada por sus funcionarios
Manuel Monteagudo Valdez, identificado con Documento Nacional
de Identidad No.10275927, en su calidad de Jefe de la Oficina

eoerorrocrón ss...
05758

VEINTISIETE MIL CUATROCIENTOS SEIS

Legal nombrado por Acuerdo De Directorio N23950 y Carlos Augusto
Ballón Avalos, de nacionalidad peruana, identificado con
Documento Nacional de Identidad N” 08757380 en su calidad de
Gerente de Operaciones internacionales nombrado por Acuerdo de
Directorio Ne 373757 autorizado conforme consta de la
comunicación de la Gerencia General de este Banco N*B6-218-2003
de fecha de 03 de noviembre del 2003, que usted señor Notario

se servirá insertar, en los términos y condiciones que constan

en las cláusulas siguientes: = ==
CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION
DE HIDROCARBUROS EN EL LOTE 57
PERUPETRO S.A.
Y
REPSOL EXPLORACION PERU, SUCURSAL DEL PERU /
BURLINGTON RESOURCES PERU LIMITED, SUCURSAL PERUANA

INDICE

CLAUSULA PRELIMINAR z GENERALIDADES

CLAUSULA PRIMERA : DEFINICIONES

CLAUSULA SEGUNDA : OBJETO DEL CONTRATO

CLAUSULA TERCERA : PLAZO, CONDICIONES Y GARANTIA

CLAUSULA CUARTA z EXPLORACION

CLAUSULA QUINTA z EXPLOTACION

CLAUSULA SEXTA ; PRESENTACION DE INFORMACION Y
ESTUDIOS

CLAUSULA SÉTIMA z COMITÉ DE SUPERVISIÓN

CLAUSULA DCTAVA z REGALIA Y VALORIZACIÓN

CLAUSULA NOVENA z TRIBUTOS

CLAUSULA DÉCIMA : DERECHOS ADUANEROS

CLAUSULA DÉCIMA PRIMERA z DERECHOS FINANCIEROS

CLAUSULA DÉCIMA SEGUNDA : TRABAJADORES

CLAUSULA DÉCIMA TERCERA z PROTECCION AMBIENTAL y
RELACIONES COMUNITARIAS

CLAUSULA DÉCIMA CUARTA z CONSERVACION DE LOS

HIDROCARBUROS Y PREVENCION
CONTRA PERDIDAS

CLAUSULA DÉCIMA QUINTA : CAPACITACION Y TRANSFERENCIA DE
TECNOLOGIA

CLAUSULA DÉCIMA SEXTA z CESION

CLAUSULA DÉCIMA SÉTIMA z CASO FORTUITO O FUERZA MAYOR

CLAUSULA DÉCIMA DETAVA z CONTABILIDAD

CLAUSULA DÉCIMA NOVENA z VARIOS
VEINTISIETE MIL CUATROCIENTOS SIETE

CLAUSULA VIGÉSIMA : NOTIFICACIONES Y COMUNICACIONES
CLAUSULA VIGÉSIMA PRIMERA 2 SOMETIMIENTO A LA LEY PERUANA
Y SOLUCION DE CONTROVERSIAS
CLAUSULA VIGÉSIMA SEGUNDA : TERMINACION
ANEXO "A" : DESCRIPCION DEL AREA DE
CONTRATO
ANEXO "B" z

MAPA DEL AREA DE CONTRATO
CARTAS FIANZA PARA El
PROGRAMA MINIMO DE TRABAJO

ANEXO "C-1" a "C-53"

ANEXO "D-1" a "D-2Zn : GARANTIAS CORPORATIVAS
ANEXD "E" ; PROCEDIMIENTO CONTABLE
ANEXO "F : UNIDADES DE TRABAJO
EXPLORATORIO TABLA DE
EQUIVALENCIAS
CONT:

RATO DE LICENCIA rará LA EXPLORACION Y EXPLOTACION
DE HIDROCARBUROS EN EL LOTE 57
PERUPETRO S.A.
xa

REPSOL EXPLORACION PERU, SUCURSAL DEL PERU /
BURLINGTON RESOUREES PERU LIMITED, SUCURSAL PERUANA
PRELIMINAR.— GENERALIDADES = ==
viene PERUPETRO, en virtud de la facultad concedida
Ley No. 26221, para celebrar el Contrato de
para la Exploración y Explotación de
pidrocarkuros en el Lote 57. >

rreda

Los Hidrokarburos "in situ” son de propiedad del Estado.
derechol de propiedad sobre los Hidrocarburos extraidos
esWransferido por PERUPETRO al Contratista en la Fecha de
Susckipcióny,: conforme lo estipulado en el Contrato y en el
artículo 82 de la Ley No. 26221, == =
El Contratista se obliga a pagar al Estado, a través de
PERUPETRO, la regalía en efectivo en las condiciones y
oportunidad establecidas en el Contrato. =
111. De acuerdo con lo dispuesto en el artículo 122 de la Ley
No. 26221, el Contrato se rige por el derecho privado
peruano, siéndole de aplicación los alcances del artículo
13572 del Código Civil. =
iv. Para todos los efectos relativos y derivados del Contrato,
las Partes convienen en que los títulos de las cláusulas
son irrelevantes para la interpretación del contenido de
las mismas.

Alcaldo Fernandini$

YgUvV 1

VEINTISIETE MIL CUATROCIENTOS OCHO

Ve Cualquier referencia al Contrato comprende a los anexos.
En caso de discrepancia entre los anexos y lo estipulado en el
cuerpo del Contrato, prevalecerá este Último. =
CLAUSULA PRIMERA.— DEFINICIONES
Las definiciones acordadas por las Partes en la presente
cláusula tienen por finalidad dar el significado requerido a
los términos que se emplean en el Contrato y dicho significado
será el único aceptado para los efectos de su interpretación en
la ejecución del mismo, a menos que las Partes lo acuerden
expresamente por escrito de otra forma-

Los términos definidos y utilizados en el Contrato, sean en
singular o en plural, se escribirán la primera letra en
mayúscula y tendrán los siguientes significados: =

í.ií Afiliada

Cualquier entidad, cuyo capital accionario con derecho a
voto sea de propiedad, directa 0 indirectamente, en una
proporción 1guai al cincuenta pur ciento 30%) o más <=
PERUPETRO o de cualquiera de las empresas que conforman el
Contratista o cualquier entidad o persona que sea
propietaria directa 0 indirectamente, del cincuenta por
ciento (50%) o más del capital accionario con derecho a
voto de PERUPETRO o de cualquiera de las empresas que
conforman el Contratista o cualquier entidad cuyo capital
accionario con derecho a voto sea de propiedad, directa o
indirectamente, en cincuenta por ciento (50%) o más del
mismo accionista o accionistas que posea O posean, directa
o indirectamente, el cincuenta por ciento (50%) o más del
capital accionario con derecho a voto de PERUPETRO o de
cualquiera de las empresas que conforman el Contratista" =
Año

Período de doce (12) Meses consecutivos de acuerdo al
An

Calendario Gregoriano, contado desde una fecha especific
í.3 Area de Contrato

Es el área descrita en el Anexo "A" y que se muestra en el
Anexo "Br, denominada Lote 57, ubicada entre las
Provincias de Satipo del Departamento de Junín, Atalaya
del Departamento de Ucayali y La Convención del
Departamento de Cuzco, con una extensión de 611,067.814
ha. = |
El Area de Contrato quedará redefinida luego de excluir
las áreas de las que haga suelta el Contratista, de
acuerdo a los términos del Contrato. =

VEINTISIETE MIL CUATROCIENTOS NUEVE

En caso de existir alguna discrepancia entre lo mostrado
en el Anexo "B" y lo descrito en el Anexo "A", prevalecerá
el Anexo "A”,
1.4 Barril
Es la unidad de medida de capacidad de los Hidrocarburos
Líquidos Fiscalizados que consiste en cuarenta y dos (42)
galones de los Estados Unidos de América, corregidos a una
temperatura de sesenta grados Fahrenheit (60% F), a
presión del nivel del mar, sin agua, barro u otros
sedimentos (BSEW). =

Unidad térmica británica. Es la unidad de medida de

cantidad de calor que se requiere para aumentar la
temperatura en un grado Fahrenheit (1? F) de una (1) libra

de agua, equivalente a 1055.056 joules. =
2.6 Caso Fortuito o Pusrza Mayor

Se entiende como tal, entre otros los siguientes:
incendios, temblores, terremotos, maremotos, derrumbes,

avalanchas, inundaciones, huracanes, tempestades,
explosiones, actos fortuitos imprevisibles, conflictos
bélicos, guerrillas, actos terroristas, sabotaje,

conmoción civil, bloqueos, demoras incontrolables en el
ansporte, huelgas, paros, imposibilidad de obtener, no
cbskante haberlo previsto, facilidades adecuadas para el

transgorte de materiales, licencias y permisos, equipo y
o cualquier Otra causa, ya sea similar o
distinta de aquellas especificamente enumeradas aqui, que

del control razonable y no pudieran ser
que, habiendo sido previstas, no pudieran ser

Ricardo Ferngádini B:

ev T
E Comité de Supervisión ==
Organo conformado por las Partes, a través del cual
PERLPETRO verifica y coordina el cumplimiento y la
ejecución del Contrato, cuya conformación y atribuciones
están establecidas en la cláusula sétima,. ==
Comité Técnico de Conciliación

pe
[0

Organo no permanente, formado para pronunciarse sobre las
discrepancias que surjan en relación con las Operaciones,
el mismo que se establecerá de acuerdo a lo estipulado en
el acápite 21.2 del Contrato.
í.2  CTondensados

Son los Hidrocarburos líquidos formados por la
condensación de los Hidrocarburos «separados del Gas
DUO /ro0U

VEINTISIETE MIL CUATROCIENTOS DIEZ

i.10

pe
po
N

Natural, debido a cambios en la presión y temperatura
cuando el Gas Natural de los Reservorios es producido oO
cuando proviene de una O más etapas de compresión de Gas
Natural. Permanece líquido a law temperatura y presion
atmosférica. =

Condensados Fiscalizados =
Condensados producidos en el Area de Contrato y medidos en
un Punto de Fiscalización de la Producción.
Contratista =

Repsol Exploración Perú, Sucursal del Perú, inscrita en el
Registro Público de Hidrocarburos en el asiento 1, fojas
29 del tomo 111 del Libro de Contratistas de Operaciones.
Burlington Resources Peru Limited, Sucursal Peruana,
inscrita en el Registro Público de Hidrocarburos en el
asiento 1, fojas 472, tomo 111 del Libro de Contratistas
de Operaciones. = =

En la Fecha de Suscripción, la participación en el
Contrato de las empresas que conforman el Contratista es

la siguiente: = =
Repsol Exploración Perú, Sucursal del Perú 76.15%
Burlington Resources Peru Limited,Sucursal Peruana 23.85 Z

"

Contrato ==
Es el presente acuerdo al que han llegado las Partes, en
el cual se estipulan los términos y condiciones que se
encuentran contenidos en este documento y en los anexos
que lo integran, comprende los acuerdos adicionales a los
que lleguen las Partes en virtud de este documento y las
modificaciones que se hagan al mismo conforme a ley.

Desarrollo =
Ejecución de cualquier actividad apropiada para la
Producción de Hidrocarburos, tal como la perforación,
completación y profundización de pozos, asi como el
diseño, construcción e instalación de equipos, tuberías,
tanques de almacenamiento y otros medios e instalaciones,
incluyendo la utilización de métodos de Producción
artificial y sistemas de recuperación primaria y mejorada,
en el Area de Contrato y fuera de ella en cuanto resulte

necesario. ==
Incluye la construcción del Sistema de Transporte y
Almacenamiento, de las instalaciones del Punt de
Fiscalización de la Producción, del Ducto Principal y de
ser el caso, plantas de destilación primaria para la
VEINTISIETE MIL CUATROCIENTOS ONCE

manufactura de productos a ser utilizados en las
Operaciones o plantas de procesamiento de Gas Natural.

1.15 Descubrimiento Comercial ==
Descubrimiento de reservas de Hidrocarburos que en opinión

"

del Contratista permita su explotación comercial.
1.15 Dia =
Período de veinticuatro (24) horas que se inicia a las

cero horas (00:00) y termina a las veinticuatro horas
(24:00) +
Día Util =
Todos los Días de lunes a viernes inclusive, salvo los

pe
p
o

Días que sean declarados total o parcialmente no
laborables, en la ciudad de Lima, por la autoridad
competente. =
Dólar ú US%*
Unidad monetaria de los Estad

pa
pa
Ni

Unidos de América»

Ducto Principal =

pa
pe
10

Tubería principal que el Contratista podrá construir y
operar y que partiendo del final del Sistema de Transporte
y Almacenamiento conduce los Hidrocarburos producidos del
Area de Contrato hasta un punto propiedad de terceros,
hasta un punto de venta O exportación o hasta un Punto de
Fiscalización de la Producción, sin perjuicio, de ser el
la aprobación dispuesta en el acápite 2.3,
comprender puntos de medición conectados a la
áreas de almacenamiento y embarque requeridos»
Menoresy estaciones de bombeo 0 compresión,
de comunicaciones, Carreteras de acceso y de
antenimbento y cualesquiera otras instalaciones que sean
esarias y requeridas para el transporte de
Hidrocarburos en forma permanente y oportuna; incluyendo
el diseño, construcción, mantenimiento y equipamiento de
todo lo antes mencionado. El acceso abierto para cualquier
Dueto Principal será desde el inicio del quinto Año,
contado a partir de la Fecha de Inicio de la Extracción

Comercial. =
1.19 Exploración = =
Planeamiento, ejecución y evaluación de todo tipo de
estudios geológicos, geofísicos, geoquímicos y otros, así
como la perforación de Pozos Exploratorios y demás
actividades conexas necesarias para el descubrimiento de
Hidrocarburos y incluyendo la perforación de Pozos
[4UY LU

1-22

VEINTISIETE MIL CUATROCIENTOS DOCE

Confirmatorios para la evaluación de los  Reservorios
descubiertos. =

Expiotación =
Desarrollo y/o Producción. ==
Fecha de Inicio de la Extracción Comercial ==
Fecha de la primera medición de Hidrocarburos en un Punto
de Fiscalización de la Producción; que da lugar al pago de
la regalía.

Para efectos de esta definición no se consideran los
volúmenes producidos para pruebas u otros fines que
especificamente acuerden las Partes.

Fecha de Suscripción =
El 27 de enero de 2004, fecha en que las Partes suscriben
el Contrato. ==

Fecha Efectiva
Fecha en la que el Contratista deberá dar inicio a las
Operaciones, que será establecida centro de lus sesenta
(60) Días posteriores a la Fecha de Suscripción. =
Fiscalización

Acciones que, conforme a los dispositivos legales y normas
técnicas, realiza OSINERG (Organismo Supervisor de la
inversión en Energía) sobre las actividades de Exploración
y Explotación realizadas por el Contratista. =

Gas Natural =

Mezcla de Hidrocarburos que a condiciones iniciales de
Reservorio se encuentra en estado gaseoso o en disolución
con el Petróleo. Comprende el Gas Natural Asociado y el
Gas Natural No Asociado.

Gas Natural Asociado =

Gas Natural producido con los pcarburos Líquidos del

Reservorio.
Gas Natural Fiscalizado ==

Gas Natural producido en el Area de Contrato y medido en
un Punto de Fiscalización de la Producción.

Gas Natural No Asociado ====
Aquel cuya ocurrencia tiene lugar en un Reservorio en el
que, a condiciones iniciales, no hay presencia de
Hidrocarburos Líquidos. =

Hidrocarburos
Todo compuesto orgánico, gaseoso, líquido o sólido, que
consiste principalmente de carbono e hidrógeno. =
Hidrocarburos Fiscalizados =
VEINTISIETE MIL CUATROCIENTOS TRECE

Hidrocarburos producidos en el Area de Contrato y medidos
en un Punto de Fiscalización de la Producción.
Hidrocarburos Líquidos
Petróleo, Condensados Y en general todos aquellos
Hidrocarburos que bajo condiciones atmosféricas de
temperatura y presión, se encuentran en estado líquido en
el lugar de su medición, incluyendo aquellos Hidrocarburos
que se encuentran en estado líquido a una temperatura
mayor a la temperatura atmosférica.
.-32 Hidrocarburos Líquidos Fiscalizados =
Hidrocarburos Líquidos producidos en el Area de Contrato y
medidos en un Punto de Fiscalización de la Producción. =
1.33 Ley No. 26221 = ==
Ley No. 26221 3 Ley Orgánica de Hidrocarburos»,
ampliatorias, reglamentarias y modificatorias.
1.34 LGN o Líquidos del Gas Natural ==
Son los Hidrocarburos líquidos obtenidos del Gas Natural
1 compuestos por mezclas de etano, propano, butano y otros
Bidrocarburos más pesados. =

pa
*

UY
pa

ñ]

pa

5 LEN Fiscalizados o Líquidos del Gas Natural Fiscalizados
Son los Líquidos del Gas Natural medidos en un Punto de
Fiscalización de la Producción.

eriodo contado a partir de cualquier Día de un mes
lendario que termina el Día anterior al mismo Día del
calendario siguiente o, en caso de no existir éste, el

e Día de dicho mes.

“1 (1000) pies cúbicos estándar (scf). Un (1) scf es el
volumen de gas necesario para llenar un espacio de un (1)
pie cúbico a 14.695 libras por pulgada cuadrada de presión
absoluta a una temperatura base de sesenta grados
Fahrenheit (60 *F). =

y 1.38 Operaciones ==

y E Toda actividad de Exploración y Explotación y todas las
; demás actividades materia del Contrato o relacionadas con
la ejecución del mismo.

1.39 Operador ==

Una de las empresas que conforman el Contratista y que ha
sido designada por las mismas para llevar a cabo las
Operaciones en nombre y por cuenta del Contratista. =
En la Fecha de Suscripción, Repsol Exploración Perú,
Sucursal del Perú ha sido designado Operador.

qua

VEINTISIETE MIL CUATROCIENTOS CATORCE

Partes
PERUPETRO y el Contratista.
1.41 PERUPETR
PERUPETRO S.A., es la Empresa Estatal de Derecho Privado

o”
po
"
+
o

del Sector Energía y Minas, creada por la Ley No. 26221. =
1.42 Petróleo
Fidrocarburos que a condiciones iniciales de presión y

temperatura de Reservorio se encuentra en estado líquido y
que mayormente se mantiene en estado líquido en
condiciones atmosféricas; no incluye Condensados, Líquidos
de Gas natural o Gas Natural Licuado.
1.43 Petróleo Fiscalizado ==
Petróleo producido en el Area de Contrato y medido en un

Punto de Fiscalización de la Producción.
1.44 Petróleo Pesado
Hidrocarburos Líquidos, que por su densidad y viscosidad

requieren para su explotacion el empieo de métodos no
convencionales y que, para su transporte, requieren
procesos de calentamiento u otros procedimientos,
excluyendo la mezcla con Petróleo producido en el mismo
Yacimiento, que dé como resultado Petróleo liviano.

.45 Pozo Confirmatorio

pa

Pozo que se perfora para evaluar los Reservyorios de
Hidrocarburos descubiertos.

46 Pozo de Desarrollo

pa

Pozo que se perfora para la Producción de
Hidrocarburos descubiertos. ==

pe

.57 Pozo Exploratorio =

Pozo que se perfora con el propósito de descubrir un nuevo
Reservorio o para determinar la estratigrafía de un área,
así como los pozos que se perforan en las culminaciones
estructurales que se encuentran geológicamente separadas
de la parte de la misma estructura previamente
investigada.

1.48 Producción =
Todo tipo de actividades en el Area de Contrato o fuera de
ella en lo que resulte necesario, cuya finalidad sea la
extracción y manipuleo de Hidrocarburos del Area de
Contrato, y que incluye la operación y reacondicionamiento
de pozos, instalación y operación de equipos, tuberías,
Sistema de Transporte y Almacenamiento, Ducto Principal
tratamiento y medición de Hidrocarburos y todo tipo de
métodos de recuperación primaria y mejorada.
0D (ba

VEINTISIETE MIL CUATROCIENTOS QUINCE

1.49 Punto de Fiscalización de la Producción =
Lugar o lugares ubicados por el Contratista en el Area de
Contrato, o ubicados por acuerdo de las Partes fuera de
ella, donde se realizarán las mediciones y determinaciones
volumétricas, determinaciones del contenido de agua y
sedimentos y otras mediciones, a fin de establecer el
volumen y calidad de los Hidrocarburos Fiscalizados, de
acuerdo a las respectivas normas API y ASTM, =

i.50 Reservorio =

Estrato o estratos bajo la superficie y que forman parte
de un Yacimiento, que estén produciendo o que se haya
probado que sean capaces de producir Hidrocarburos y que
tienen un sistema común de presión en toda su extensión.
Sistema de Transporte y Almacenamiento =
Conjunto de tuberías, estaciones de bombeo, estaciones de
compresión, tanques de almacenamiento, instalaciones
fluviales, sistemas de entrega, caminos», demás

pa
.

a
pa

instalaciones y todo otro medio necesario y útil para el
transporte de los Hidrocarburos producidos en el Area de
Contrato hasta un Punto de Fiscalización de la Producción,
hasta el Ducto Principal o hasta un ducto de terceros
incluyendo el diseño, construcción, mantenimiento y
uipamiento de todo lo antes mencionado.
Suk contratista ==

persona natural o jurídica, nacional o extranjera,
atada por el Contratista para prestar servicios

Acciones que PERUPETRO realiza para verificar el
cumplimiento de las obligaciones contractuales del
Contratista. =

1.55 Tributos = ==
Comprende impuestos, contribuciones y tasas, conforme a lo
establecido en el Código Tributario.

i.55 Vigencia del Contrato

Período comprendido entre la Fecha de Suscripción y el
vencimiento del plazo pertinente establecido en el acápite
3.1 del Contrato. =
1.56 Yacimiento

Superficie debajo de la cual existen uno o más Reservorios
que estén produciendo o que se haya probado que son
capaces de producir Hidrocarburos.
CLAUSULA SEGUNDA.-— OBJETO DEL CONTRATO

[405 (90

<= Ne

VEINTISIETE MIL CUATROCIENTOS DIECISEIS

CLAUSULA TERCERA.- PLAZO, CONDICIONES Y GARANTIA =

Hd

PERUPETRO autoriza al Contratista la realización de las
Operaciones, de acuerdo con lo establecido en la Ley No.
26221, la legislación pertinente y las estipulaciones del
Contrato, con el objeto común de descubrir y producir
Hidrocarburos en el Area de Contrato.
El Contratista tendrá el derecho de propiedad sobre los
hidrocarburos extraídos del Area de Contrato, de
conformidad con lo establecido en el numeral 11 de la

tú

ciáusula preliminar. =
El Contratista ejecutará las Operaciones de acuerdo a los
términos que se estipulan en el Contrato y las llevará a
cabo, directamente o a través de Subcontratistas. En caso
de operaciones de campo fuera del Area de Contrato se
requerirá aprobación de PERUPETRO.
PERUPETRO ejerce la Supervisión de acuerdo a ley y de
conformidad con el Contrato. =

OSINERG ejecutará las acciones de Fiscalización de acuerdo

a ley. = =
Los representantes de PERUPETRO realizarán la Supervisión
en cualquier momento, previa notificación, debiendo

identificarse y estar autorizados para tal función por
PERUPETRO - E Contratista proporcionará todas las
facilidades, que razonablemente estén a su alcance en sus
Operaciones, a fin de que dichos representantes puedan
cumplir su misión, la que será llevada a cabo de modo que

no interfiera con éstas. =
Los gastos y costos correspondientes a los representantes
de PERUPETRO serán de cuenta y cargo de PERUPETRO. =

El Contratista proporcionará y será responsable de todos

los recursos técnicos y económico financieros que se
requieran para la ejecución de las Operaciones.

zl plazo para la fase de exploración por Hidrocarburos es
de siete (7) Años, el que se puede extender de acuerdo a
ley. Este plazo se cuenta a partir de la Fecha Efectiva;
salvo que de conformidad con lo establecido en otras

estipulaciones del Contrato, varíe dicho plazo.
El plazo para la fase de explotación de Petróleo, es el
que reste después de terminada la fase de exploración
hasta completar el plazo de treinta (30) Años, contado a
partir de la Fecha Efectiva, a menos que de conformidad
con lo establecido en otras estipulaciones del Contrato,

varie este plazo. = =
El plazo para la fase de explotación de Gas Natural No
Asociado y de Gas Natural No Asociado y Condensados, es el
que reste después de terminada la fase de exploración
hasta completar el plazo de cuarenta (40) Años, contado a

partir de la Fecha de Efectiva, a menos que de conformidad

con lo establecido en otras estipulaciones del Contrato,
varíe este plazo.

La fase de exploración se divide en cinco (5) períodos: ==
3.2.1Un primer período con una duración de veinticuatro
(24) Meses contados a partir de la Fecha Efectiva.=
3.2.2Un segundo período con una duración de dieciocho
(18) Meses contados a partir de la terminación del
piazo señalado en el subacápite 3,2,1 = =
3.2.3Un tercer período con una duración de quince (15)
Meses contados a partir de la terminación del plazo
señalado en el subacápite 3.2.2 =
3.2.4Un cuarto período con una duración de quince (15)
Meses contados a partir de la terminación del plazo
señalado en el subacápite 3.2.3 = =
3.2.5Un quinto período con una duración de doce (12)
Meses contados a partir de la terminación del plazo
señalado en el subacápite 3.2.4 = la
ante la fase de exploración el Contratista comunicará a
PERNUPETRO con treinta (30) Días de anticipación al
vencámiento de un período en curso, su intención de
har con el siguiente período. En caso el Contratista
no haya cumplido con las obligaciones del periodo en
rso, considerando lo estipulado en el acápite 3.4, será
de aplicación el subacápite 22.3.1, con la correspondiente
ejecución de la fianza. =

0

3.4 Si durante los períodos indicados en el acápite 3.2,
excepto el primer periodo señalado en el subacápite 3.2.1,
el Contratista se viera impedido, por razones técnicas OU
económicas debidamente sustentadas, de concluir los
respectivos programas mínimos de trabajo descritos en el
acápite 4.6, podrá extender dichos períodos hasta por un
máximo de seis (6) Meses, siempre y cuando haya solicitado
la aprobación a PERUPETRO para dicha extensión con una
anticipación no menor de treinta (30) Días al vencimiento
del períocdo en curso, y que las razones que sustenten la
solicitud hayan sido comprobadas y aprobadas por
PERUPETRO + En este casoy el Contratista antes del

vencimiento del período en curso, presentará una nueva
VEINTISIETE MIL CUATROCIENTOS DIECIOCHO

fianza o prorrogará la existente, por el nuevo plazo
establecido, conforme a los requisitos estipulados en el
acápite 3.10. En el caso que las extensiones otorgadas
extingan el plazo del último período de la fase de
exploración y el Contratista decida continuar con los
trabajos exploratorios, las obligaciones de dicho periodo
se cumplirán en una extensión de la fase de exploración a
ser acordada por las Partes, de acuerdo a ley.
Luego del cumplimiento de la obligación del programa
minimo de trabajo del periodo en curso dentro del plazo
correspondiente establecido en el acápite 3.2, de haber
hecho uso de la extensión a que se refiere el párrafo

anterior, de ser el caso, y siempre que la obligación haya
sido la perforación de por lo menos un Pozo Exploratorio,
el Contratista podrá solicitar la aprobación de PERUPETRO
de un plazo extraordinario de hasta seis (6) meses para
reevaluar toda la información y resultados Oblenidos asta
el período en curso, con la finalidad de realizar un

la decisión de pasar al siguiente

Las aprobaciones a que se refiere este acápite, serán
otorgadas a criterio de PERUPETRO.
La fase de exploración podrá continuar, a elección del
Contratista, después de la Fecha de Inicio de la
Extracción Comercial hasta el vencimiento del plazo de
esta fase, que se indica en el acápite 3.1 En dicho caso
es aplicable, el acápite 10.3 hasta el vencimiento de la
fase de exploración; asimismo, el método de amortización
lineal referido en el acápite 9.6 se aplicará desde la
Fecha de Inicio de la Extracción Comercial.

En caso que el Contratista realice un descubrimiento OU
descubrimientos de Hidrocarburos durante cualquier período
de la fase de exploración, que no sea comercial sólo por
razones de transporte, podrá solicitar un período de
retención, de hasta cinco (5) Años, por el Yacimiento o
Yacimientos descubiertos, con el propósito de hacer
factible el transporte de la producción. ==

El derecho de retención estará sujeto cuando menos a que

concurran los siguientes requisitos: ==
a) Que el Contratista pueda demostrar a satisfacción de
PERUPETRO y que los volúmenes de Hidrocarburos
descubiertos en el Area de Contrato son insuficientes

05769

VEINTISIETE MIL CUATROCIENTOS DIECINUEVE

para justificar económicamente la construcción del
Ducto Principal; ==

b) Que el conjunto de descubrimientos en áreas contiguas
más las del Contratista, es insuficiente para
justificar económicamente la construcción de un ducto
principal y», =

c) Que el Contratista demuestre, sobre una base económica,
que los Hidrocarburos descubiertos no pueden ser
transportados desde el Area de Contrato a un lugar para
su comercialización, por ningún medio de transporte. =

3.7 En caso que el Contratista realice un descubrimiento de

Gas Natural No Asociado o de Gas Natural No Asociado y

Condensados durante cualquier período de la fase de

exploración, podrá solicitar un período de retención, de

hasta diez (10) Años, por el Yacimiento o Yacimientos

descubiertos, con el propósito de desarrollar el mercago.=
3.8 En caso que el Contratista realice un descubrimiento de
Petróleo y un descubrimiento de Gas Natural No Asociado o
de Gas Natural No Asociado y Condensados durante cualquier
período de la fase de exploración, y se presenten los
casos descritos en los acápites 3.6 y 3.7, el Contratista
podrá solicitar un período de retención para Petróleo y
otro para Gas Natural No Asociado O Gas Natural No
sociado y Condensados, para los fines indicados en dichos
pites. sn

eríocdo de retención, al que se refieren los acápites
3.7, extiende el plazo del Contrato por un tiempo
igual al del período de retención otorgado por PERUPETRO.

i período de retención constará por escrito. Para este
efecto, el Contratista presentará una solicitud a
PERUPETRO, acompañando documentación de sustento e
incluyendo un cronograma de actividades a realizar
Con el inicio del período de retención termina la fase de
exploración» Con la declaración de Descubrimiento
Comercial en dicho período, se dará inicio a la fase de
explotación. =

1 El otorgamiento del período de retención a que se refieren

A los acápites 3.6 y 3.7 y la duración de los mismos será

£ determinado a criterio de PERUPETRO, sin que elio afecte o

” disminuya la obligación del cumplimiento del programa

> minimo de trabajo del período de la fase de exploración en
curso

105770

VEINTISIETE MIL CUATROCIENTOS VEINTE

3.10

El Contratista deberá garantizar el cumplimiento de cada
uno de los programas mínimos de trabajo de Exploración, de
acuerdo a lo previsto pour los acápites 3.2 y 4.6, mediante
fianza solidaria, sin beneficio de excusión»,
incondicional, irrevocable y de realización automática en
el Perú, emitida por una entidad del sistema financiero
debidamente calificada y domiciliada en el Perú y aceptada
por PERUPETRO. A solicitud de PERUPETRO, el Contratista
sustituirá cualquier fianza entregada debiendo cumplir con
presentar una nueva fianza dentro del plazo de quince (15)
Días Utiles siguientes a la fecha de recepción por el
Contratista de la solicitud de PERUPETRD. ==
El monto de la fianza del programa mínimo de trabajo para
cada periodo, será el que resulte de multiplicar la
equivalencia en dólares que, para este efecto se establece

"pu

en el Anexo s por el o de Unidades de Trabaje
Exploratorio que corresponde para cada período, según el
acápite 4.6 ,
la fianza que corresponde al programa mínimo de trabajo
del primer periodo será entregada a PERUPETRO en la Fecha

de Suscripción. La fianza para el programa minimo de

trabajo que corresponde para cada periodo según el acápite
4.6, serán entregadas a PERUPETRD, en cada caso, antes del
inicio de cada período, en caso contrario será de
aplicación el subacápite 22.3.3. = == =

la fianza para el caso de prórrogas de plazos de los
períodos de la fase de exploración, deberá ser entregada a
PERUPETRO por el Contratista, antes del inicio de la
prórroga correspondiente, caso contrario PERUPETRO no
aprobará la prórroga solicitada, independientemente de lo
estipulado en el acápite 3.4 =

Las fianzas, conforme se indican en los anexos "E "a "E=
5", se emitirán para cada programa mínimo de trabajo de

cada período =: =

La fianza del programa mínimo de trabajo de cada período
se mantendrá vigente durante un plazo que exceda en
treinta (30) Días Utiles al plazo de cumplimiento de cada

programa mínimo de trabajo. = =
En caso que alguna de las fianzas que haya entregado el
Contratista no se mantuviera vigente par el plazo
establecido, éste deberá cumplir con entregar una nueva
fianza o prorrogar la existente, dentro del plazo de
quince (15) Días Utiles siguientes a la recepción por el

VEINTISIETE MIL CUATROCIENTOS VEINTIUNO

Contratista de la notificación de PERUPETRO, en caso
contrario será de aplicación el subacápite 22.3.3.
Cumplida la obligación garantizada por cada fianzas,
PERUPETRO procederá inmediatamente a devolver al fiador a
través del Contratista la fianza correspondiente.

La ejecución de cualquier fianza tendrá el efecto de
extinguir la obligación del Contratista de llevar a cabo
el programa mínimo de trabajo, sin perjuicio de la

aplicación de lo dispuesto en el subacápite 22.3.1. =
3.11 intervienen Repsol Exploración S.A. y Burlington Resources
Inc=«, para efectos de otorgar las garantías corporativas
que aparecen en los anexos "D-1" y "D-2", respectivamente,
que se entregan a PERUPETRO en la Fecha de Suscripción. =
Las garantías corporativas subsistirán mientras sean
exigibles las obligaciones del Contratista. Será de
aplicación el subacápite 22.3.5, si producido algún hecho
previsto en dicho acápite, el Contratista no cumple con
sustituirla en un plazo máximo de quince (15) Días Utiles.
CLAUSULA CUARTA.— EXPLORACION ==:
4.1 El Contratista iniciará las actividades de Exploración a

partir de la Fecha Efectiva.
El Contratista podrá hacer suelta de la totalidad del Area
de Contrato sin lugar a sanción alguna, mediante
otificación a PERUPETRO con una anticipación no menor de
inta (30) Días, siempre y cuando haya dado cumplimiento
rograma mínimo de trabajo del período de la fase de

exploración que se encuentre en curso.
En caso que el Contratista hiciera sueita total del Area
de Contrato, la abandonara o dejara vencer el plazo del
período en curso antes de dar cumplimiento al
correspondiente programa mínimo de trabajo, sin mediar
razones técnicas aprobadas por PERUPETRO, éste ejecutará
la fianza, sin perjuicio que aplique lo estipulado en el
subacápite 22.3.3. = ==:
El Contratista podrá hacer sueltas parciales del Área de
Contrato mediante notificación a PERUPETRO con una
anticipación no menor de treinta (30) Días, sin lugar a

sanción alguna, pero sin que ello afecte OU disminuya su
obligación de cumplimiento del programa mínimo de trabajo

del período de la fase de exploración que se encuentre en

05772

VEINTISIETE MIL CUATROCIENTOS VEINTIDOS

A
LS Ae

Las Partes dejarán constancia mediante acta del Comité de
Supervisión de las áreas de las que haga suelta el
Contratista.

El Contratista podrá continuar haciendo uso de la
superficie de las áreas de las que haya hecho suelta en
las que hubiera construido instalaciones que tengan
relación con las Operaciones. = ==

Durante la ejecución del Contrato se efectuarán sueltas de

la manera siguiente:
a) Por 1o menos veinte por ciento (20%) del Area de
Contrato original al término del segundo periodo
descrito en el subacápite 3.2.2.

b) Al final del cuarto período descrito en el subacápite
3.2.4, el Contratista deberá haber realizado la suelta
de por lo menos el cincuenta por ciento (50%) del Area
de Contrate original, iocluyendo para este fin la
lizada según lo establecido en el literal a)

anterior; a menos que el Contratista comprometa en
forma expresa actividad exploratoria (sísmica [e]
perforación de pozos) adicional a la que le corresponde
en el periodo siguiente y que la actividad propuesta se
realice en el área donde correspondía la respectiva
suelta. En este caso, al término del quinto periodo
deberá haber realizado la suelta de por lo menos el
cincuenta por ciento (50%) del Area de contrato
original. == =

suelta rea

c) Al término de la fase de exploración, el Contratista
podrá mantener el Area de Contrato remanente, para lo
cual deberá comprometerse a perforar un (1) Pozo
Exploratorio o ejecutar cinco (5) unidades de trabajo
exploratorio por cada diez mil hectáreas (10,000 ha) de
Area de Contrato, cada dos (2) Años, hasta por un
período máximo de seis años. =

d) En caso que el Contratista decida no continuar
realizando el trabajo exploratorio descrito en el
literal Cc), o en caso de incumplimiento de dicho
compromiso, y sin perjuicio de la aplicación de las
estipulaciones contractuales respectivas, mantendrá
sólo los Yacimientos incluidos en el Plan Inicial de
Desarrollo o en los programas de trabajo a que se
refiere el acápite 0.3 según corresponda y en
Producción o materia de período de retención, de ser el
VEINTISIETE MIL CUATROCIENTOS VEINTITRES

caso, más una área circundante de cinco (5) kilómetros,

hasta el límite del Area de Contrato.
Para los efectos que tratan los acápites 4.2 y 4.3, las
Partes coordinarán oportunamente, a fin que PERUPETRD
divida el Area de Contrato en parcelas rectangulares,
hasta donde ha sido posible, de una extensión de veinte
mil ha (20,000.00 ha) y donde no, con área diferente. No

es necesario que las áreas de las que haga suelta el

Contratista sean contiguas. = =
Cualquier área de la que haga suelta el Contratista,
incluyendo los Yacimientos que se encuentren dentro de la
misma, revertirá al Estado sin costo alguno para éste ni
para PERUPETRO. ==
El programa mínimo de trabajo para cada uno de los
períodos de la fase de exploración que el Contratista está
obligado a realizar comprende lo siguiente:

Unidades de Trabajo Exploratorio
UTE;

)
20 UTE o Estudios geológicos, geoquímicos y
reprocesamiento de 500 Km de sísmica 2D
284 UTE o perforación de un (1) Pozo
| Exploratorio
| Ep 185 UTE o perforación de un (1) Pozo
L Exploratorio
qe 185 UTE o perforación de un (1) Pozo
Exploratorio
CN 153 UTE o perforación de un (1) Pozo
Exploratorio

|
|

El programa mínimo de trabajo considera para el tercer y
cuarto periodo la aplicación de 4 UTE por cada 10,000 ha,
y para el quinto periodo 5 UTE por cada 10,000 ha y las
sueltas de áreas mínimas estipuladas para cada período en
el acápite 4-3, para este efecto no se consideran las
sueltas de áreas estipuladas en el acápite 4.2. ==
Para el cumplimiento de las obligaciones descritas en e
presente acápite, se tendrá en cuenta lo siguiente: =
a) En el caso del registro de líneas sismicas, los

kilómetros correspondientes serán contados desde el

punto de disparo inicial hasta el punto de disparo

final de cada línea sísmica. =
b) Las unidades de trabajo exploratorio a que se refiere

el presente acápite serán cumplidas de conformidad con

n

pue

la tabla de equivalencias establecida en el Anexo "F".=
Buu rios

VEINTISIETE MIL CUATROCIENTOS VEINTICUATRO

c) Unicamente las unidades de trabajo exploratorio
provenientes del registro de líneas sísmicas 2D Ó 3D,
así como de la perforación de Pozos Exploratorios,
realizados en exceso en cualquier período de la fase de
exploración, con relación a lo establecido en el
presente acápite, serán acreditadas para el
cumplimiento de las obligaciones de los períodos
siguientes, no siendo necesario entregar la fianza
correspondiente para el periodo en el que se acreditan

AAA

dichas unidades de trabajo, siempre que el programa
minimo de trabajo correspondiente al periodo en curso
se haya ejecutado en forma completa. =
En caso de perforación de Pozos Exploratorios, las

unidades de trabajo exploratorio efectivamente
realizadas se determinarán de acuerdo con la tabla de
equivalencias establecida en el Anexo Ena

estableciendose la diferencia con el número de unidades
de trabajo exploratorio que representa el compromiso de
la perforación de conformidad con el presente acápite,
la misma que servirá para ser acreditada para trabajos
futuros de ser el caso o para ser completada por otros

trabajos exploratorios, según corresponda.

d) Antes del inicio de cada período de la fase de
exploración el Contratista deberá comunicar a PERUPETRO
el programa de las actividades exploratorias

planificadas para cumplir con el número de unidades de
trabajo exploratorio comprometidas para dicho período.

El Contratista deberá comunicar a PERUPETRO cualquier
modificación del contenido de dicho programa, antes

de su ejecución, mediante un informe técnico de
sustento. En el caso que la modificación se refiere a
cambiar la obligación de la perforación de cualquier
Pozo Exploratorio por otras actividades exploratorias,
según la tabla de equivalencias establecida en el Anexo
"EF", se requerirá la previa aprobación de PERUPETRD. ==
4.7 Los Pozos Exploratorios que corresponden al programa
mínimo de trabajo a que se refiere el acápite 4.6, se
considerarán perforados y, en consecuencia, la obligación
del Contratista cumplida, cuando se alcance una
profundidad vertical (TVD) mínima de dos mil trescientos
(2,300) metros, medida desde la superficie, o un mínimo de
cien (100) metros dentro del Cretáceo, lo que ocurra
primero=

VEINTISIETE MIL CUATROCIENTOS VEINTICINCO

Si antes de iniciar la perforación de cualquier
Exploratorio que corresponde al programa mínimo de
trabajo, referido en el acápite 4.6, el Contratista
demostrara, a satisfacción de PERUPETRO, en base de los
resultados de las evaluaciones geológicas y geofísicas,
que no se puede cumplir con los objetivos acordados en el
primer párrafo de este acápite, las Partes podrán acordar
un nuevo objetivo geológico y/o profundidad.

Asimismo, si durante la perforación de cualquiera de los
Pozos Exploratorios que corresponde al programa mínimo de
trabajo, referido en el acápite 4.6 se presentasen
problemas insuperables, de tipo geológico o mecánico, el
Contratista podrá solicitar dar por cumplida la obligación
de perforación, mediante un informe técnico de sustento,
sujeto a la aprobación de PERUPETRO. = =
£.8 En caso que el Contratista decida efectuar una declaración

de Descubrimiento Comercial, deberá notificar dicha
declaración a PERUPETRO y presentar dentro de los ciento
ochenta (180) Días posteriores a dicha declaración, un
"Plan Inicial de Desarrollo" para viabilizar la
Explotación del descubrimiento de Hidrocarburos, que

deberá incluir, entre otros, lo siguiente:
a) Características físicas y químicas de los Hidrocarburo

nu

descubiertos y porcentaje de productos asociados

impurezas que éstos contengan.
erfiles de producción estimados, durante la Vigencia

1 Contrato para el o los Yacimientos. =
número estimado de Pozos de Desarrollo y su

capacidad productiva. ==
E d) Sistema de Transporte y Almacenamiento y Puntos de

Fiscalización de la Producción proyectados.

e) Ducto Principal proyectado, de ser el caso.
f) Medidas de seguridad.
9) Cronograma de todas las actividades a ejecutarse.
h) Fecha estimada en el que tendrá lugar la Fecha de

inicio de la Extracción Comercial.

EL "Plan inicial de Desarrollo" debe incluir las
inversiones, gastos y costos especificos estimados de la
Explotación del Descubrimiento Comercial así como

cualquier otra información que el Contratista considere

ñí

apropiada. = =: =
4.9 PERUPETRO deberá indicar al Contratista sus comentarios al
"Pian Inicial de Desarrollo" dentro de los sesenta (60)

105776

VEINTISIETE MIL CUATROCIENTOS VEINTISEIS

4.10

pa

el

Días siguientes de haberlo recibido, pudiendo objetar la
Fecha de Inicio de la Extracción Comercial si la misma no
es razonablemente adecuada. En caso de discrepancia se
convocará al Comité Técnico de Conciliación. =
Si el Contratista efectúa una declaración de
Descubrimiento Comercial, estará obligado a iniciar el
Desarrollo dentro de los ciento ochenta (180) Días
siguientes al vencimiento del plazo de sesenta (60) Días
indicado en el acápite 4.9 del Contrato.
La declaración de Descubrimiento Comercial no implicará

3 +5

disminución o suspensión de las obligaciones del progra

mínimo de trabajo del período en curso. ==

El Desarrolio de los Hidrocarburos descubiertos, se
realizará de acuerdo a los programas de trabajo
presentados por el Contratista a PERUPETRO, conforme con
io estipulado en el acápite D.l. =3=

Las Partes acuerdan que cuando sea apropiado y necesario
se podrá ajustar, extender o modificar los plazos para la
presentación del "Plan Inicial de Desarrollo" o de los
programas anuales de trabajo, según sea el caso. Para este
efecto, el Contratista presentará las propuestas
necesarias a PERUPETRO para que se acuerden tales ajustes,
extensiones o modificaciones.

El vencimiento de la fase de exploración, no afectará los
términos y plazos de los procedimientos antes descritos
que estuvieran en ejecución a la fecha de producido dicho
vencimiento. = ==

En casos excepcionales, por razones técnicas y económicas,
que hagan inviable el cumplimiento de las obligaciones y/o
plazos de los períodos del programa mínimo de trabajo
estipulados en los acápites 4.6 y 3.2 respectivamente, y a
solicitud del Contratista, mediante la presentación de un
informe de sustento, las obligaciones y/o plazos de los
periodos del programa mínimo de trabajo podrán ser
sustituidos, siempre que PERUPETRO acepte y apruebe la
sustitución solicitada. En ningún caso, dicha sustitución
modificará el compromiso inicial en Unidades de Trabajo
Exploratorio para la fase de exploración, disminuyendo
obligaciones. ====
Asimismo, cuando los resultados de la exploración
justifiquen una nueva configuración del Area de Contrato y

a solicitud del Contratista, mediante la presentación de
un informe de sustento a PERUPETRO, el Area de Contrato
Bi

CLAUSULA QUINTA.— EXPLOTACION

podrá ser nuevamente delimitada, siempre que se cumpla con
io estipulado en el acápite 4.3, el Contratista presente
propuestas de trabajos para la nueva área y PERUPETRO
acepte y apruebe la nueva delimitación solicitada. En
ningún Caso, la nueva delimitación aumentará el área
original del Contrato. ==

Las sustituciones y nuevas delimitaciones aceptadas y
aprobadas por PERUPETRO antes indicadas, podrían originar
cambios en los montos y plazos de las fianzas
establecidas; de ser el caso, las Partes calcularán los
nuevos montos de las fianzas y el Contratista cumplirá con
entregar una nueva fianza o prorrogar la existente, por el
nuevo plazo establecido, conforme a los requisitos
estipulados en los acápites 3.4 y 3.10, asimismo, se
calcularán las unidades de Trabajo Exploratorio para la
nueva área incorporada. ===

ia fase de explotación se inicia al Día siguiente de la
terminación de la fase de exploración, siempre y cuando se
hubiere producido durante la fase de exploración una
declaración de Descubrimiento Comercial. Sin embargo, a
opción del Contratista, se podrá dar inicio anticipado a
Ra fase de explotación y terminará la fase de exploración
en Na Fecha de Inicio de la Extracción Comercial. En caso
de período de retención y efectuada la declaración de
Descubkimiento Comercial, se dará inicio a la fase de
explotakión.
il Contratista está obligado a que la Fecha de Inicio d
la Extracción Comercial tenga lugar en la fecha que s
establezca de conformidad a los acápites 4.8 y 4.9 ==
Con una anticipación no menor de sesenta (60) Días a la
terminación de cada año calendario a partir de la
presentación del Pian Inicial de Desarrollo, el
Contratista presentará a PERUPETRO, lo siguiente: =
a) Un programa anual de trabajo y el presupuesto detallado
de ingresos, costos, gastos e inversiones

correspondiente al siguiente año calendario.

b) Un programa anual de trabajo y el presupuesto detallado
de ingresos, costos, gastos e inversiones para la
Exploración, tendente a buscar reservas adicionales, de
ser el caso.

c) Un programa de trabajo y su proyección de ingresos,
costos, gastos e inversiones correspondientes para el
IS

u
pu

al
m

VEINTISIETE MIL CUATROCIENTOS VEINTIOCHO

Desarrollo y/o Producción para
años calendario. =

Para ejecutar cada programa de trabajo, el Contratista
utilizará el equipo y/o métodos que sean necesarios y
apropiados para permitir la evaluación y seguimiento de
las Operaciones. =
as Contratista está obligado a la Explotación y
recuperación económica de las reservas de Hidrocarburos

del Area de Contrato, de conformidad con los programas a
que se refiere esta cláusula quinta y la llevará a cabo de
acuerdo a los principios técnicos y económicos
generalmente aceptados Y en uso por la industria

internacional de Hidrocarburos. ==
El Contratista tiene el derecho a utilizar en sus
Operaciones los Hidrocarburos producidos en el Área de
Contrato sin costo alguno, no siendo por lo tanto
considerados para efectos de determinar la  regalia.
Asimismo, dichos Hidrocarburos podrán ser procesados
dentro del Area de Contrato para ser utilizados

exclusivamente en las Operaciones. = = =
IE Contratista tendrá el derecho de recuperar los
Hidrocarburos líquidos de cualquier Gas Natural que haya
producido en el Area de Contrato y de extraerlos en
cualquier etapa de manipuleo de dicho Gas Natural.
Los líquidos así separados serán considerados como

Condensados para efectos de determinar la regalía del
Contratista, salvo que por razones económicas u operativas
no sea posible su recolección y pueda mezclarse con el
Petróleo y fiscalizarse juntos. =
El Gas Natural que no sea utilizado por el Contratista en

las Operaciones de acuerdo al acápite 5.6, podrá ser
comercializado, reinyectado al Reservorio o ambos por el
Contratista. En la medida en que el Gas Natural no sea
utilizado, comercializado o reinyectado, el Contratista
podrá quemar el gas, previa aprobación del Ministerio de

Energía y Minas. = a
Cuando un Yacimiento o Yacimientos comercialmente
explotables, se extiendan en forma continua del Area de
Contrato a otra u otras áreas, el Contratista y los
contratistas que tengan estas áreas, deberán ponerse de
acuerdo en la realización de un plan de Explotación
unitario o un plan común de Explotación. De no llegar a un

acuerdo, el Ministerio de Energía y Minas dispondrá el

QUDI IS

VEINTISIETE MIL CUATROCIENTOS VEINTINUEVE

sometimiento de las diferencias al comité técnico de
conciliación referido en el artículo 322 de la Ley No.
26221 y su resolución será de obligatorio cumplimiento. ==
5d el área adyacente al Yacimiento comercialmente
explotable, no está asignada a un contratista o no está en
proceso de negociación, concurso, licitación o en proceso
de selección de contratista y no existe limitación en
cuanto a protección ambiental, el Contratista tendrá la
primera opción para la negociación e incorporación de
dicha área adyacente al Area de Contrato, siempre que la
solicitud la efectúe durante la fase de exploración.
-10 Terminada la perforación de un (1) pozo, el Contratista
debe informar a PERUPETRO la oportunidad en que el pozo
será probado, de ser el caso. La prueba del pozo deberá
realizarse dentro de los tres (3) Meses siguientes al
término de la perforación. =

ul

a
a
pa

PERUÚPETRO podrá en todo momento inspeccionar y probar los
equipos e instrumentos de medición utilizados para medir
el volumen y determinar la calidad de los Hidrocarburos

Fiscalizados. > ==
Los equipos e instrumentos de medición serán

periódicamente calibrados conforme las normas aplicables.

Os representantes de PERUPETRO podrán estar presentes en

de la Fecha de Inicio de la Extracción Comercial y

Notario de Lima

a determinación de los volúmenes y calidad de los
rnidrocarburos Fiscalizados, las Partes acordarán los
uipos, métodos y procedimientos de medición
cokrespondiente. == == =

5.13 Para la producción de Petróleo Pesado en el Area de
Contrato, se podrá mezclar con Petróleo liviano producido
fuera del Area Contrato. Dicho Petróleo liviano será
medido y fiscalizado por las Partes en un punto de

medición al ingresar al Area de Contrato. ==
El volumen de dichos Hidrocarburos producidos fuera del
Area de Contrato será descontado del volumen de
Fidrocarburos Fiscalizados en el Area de Contrato para

efectos de la determinación de la regalía a pagar por el

Contratista. =
CLAUSULA SEXTA.- PRESENTACION DE INFORMACION Y ESTUDIOS ==
6.1 El Contratista mantendrá a PERUPETRO oportuna y

permanentemente informado sobre las Operaciones»,

proporcionándole toda la información en la forma prevista

.05780

VEINTISIETE MIL CUATROCIENTOS TREINTA

en esta cláusula, en la reglamentación que le resulte
aplicable y en los formatos que PERUPETRO establezca.
Asimismo, proporcionará información respecto de otros
recursos naturales o restos arqueológicos que encuentre O
descubra en la ejecución de las Operaciones durante la
Vigencia del Contrato.

na =
La información técnica, estudios, datos procesados y no

procesados, así como resultados que proporcione el

Contratista a PERUPETRO de acuerdo a la presente cláusula, o
será la de mejor calidad que haya obtenido el Contratista.
si al obtener información y resultados se hubiese
utilizado métodos o sistemas que son de su propiedad
exclusiva, no estará obligado a revelar dichos métodos O
sistemas cuando proporcione la información. ==

bz El Contratista deberá proporcionar una copia de todos los

estudios relacionados con el desarrollo de 105
Yacimientos, :que prepare con la información técnica
obtenida del Area de Contrato». El Contratista

proporcionará también cualquier aclaración que le solicite
PERUPETRO en relación con dichos estudios.
6.3 El Contratista presentará a PERUPETRO, la información y
estudios que correspondan a las obligaciones del programa
mínimo de trabajo antes de la fecha de vencimiento de cada
uno de los períodos de la fa

se de exploración estipulados
en el acápite 3.2.
Adicionalmente, dentro de los noventa (90) Días siguientes
al vencimiento de cada período de la fase de exploración,
el Contratista deberá presentar a PERUPETRO, un informe
consolidado de evaluación que incluya, de ser el Caso,
estudios y/o interpretación de los análisis geológicos,
geofísicos, geoquímicos, petrofísicos y de Reservorios con
relación a las actividades exploratorias realizadas en el

período vencido, incluyendo las del programa mínimo de
trabajo correspondiente. == ==
6.5 z1 Contratista presentará a PERUPETRD un “Informe Mensual
de Producción” y un "Informe Mensual de Ingresos y
Egresos". Ambos informes se presentarán en los formatos
que PERUPETRO entregará al Contratista para tal fin, a más
tardar treinta (30) Días después de cada mes calendario. =
4.5 El Contratista deberá entregar copia de toda la

información que proporcione al Banco Central de Reserva
del Perú, de acuerdo a la cláusula décimo primera, cuando
PERUPETRO lo requiera. =

7.i

CLAUSULA SÉTIMA.-— COMITÉ DE SUPERVISION

N0TA2/o,

Dentro de los treinta (30) Días siguientes al término de
cada mes calendario, el Contratista deberá entregar a
PERUPETRO la relación de los contratos suscritos con sus
Subcontratistas en dicho Mes y cuando así lo solicite,
entregarle copia de los contratos que PERUPETRO requiera.=
PERUPETRO o cualquiera de las empresas que conforman el
Contratista puede revelar la información obtenida de las
Operaciones sin aprobación de la otra Parte, en los
siguientes casos: ==
a) A una Afiliada; =

b) En relación con financiaciones u obtención de Sega
suscribiendo un compromiso de confidencialidad;
c) En tanto así se requiera por ley, reglamento O
resolución de autoridad competente, incluyendo sin

limitación, los reglamentos o resoluciones de
autoridades gubernamentales, organismos aseguradores o
bolsa de valores en la que los valores de PERUPETRO, de
las empresas que conforman el Contratista o de las
Afiliadas de cualquiera de ellos estén registrados; ===

d) A — consultores, contadores, auditores, financistas,
profesionales, posibles adquirentes o cesionarios de
una participación en el Contrato, de PERUPETRD o de las
empresas que conforman el Contratista, conforme sea
necesario con relación a las Operaciones obteniendo un
ompromiso de confidencialidad. =

En s casos en que las Partes acuerden comunicar cierta
información de carácter confidencial le] reservada a
erceros, deberán dejar expresa constancia del carácter de
tal información, a fin de que ésta no sea divulgada por
dichos terceros. =

El Comité de Supervisión estará integrado de una parte,
por tres (3) miembros del Contratista o sus alternos, y de
la otra parte, por tres (3) miembros de PERUPETRO o sus
alternos. Un representante de PERUPETRO S.A. presidirá el
Comité de Supervisión. ==
Dicho Comité de Supervisión se instalará y aprobará su
correspondiente reglamento de funcionamiento dentro de los
sesenta (60) Días siguientes a la Fecha Efectiva.
EE Comité de Supervisión tendrá las siguientes
atribuciones: =
a) El intercambio y discusión entre sus miembros de toda

la información relativa a las Operaciones. =

105782

VEINTISIETE MIL CUATROCIENTOS TREINTIDOS

b) Evaluar la ejecución de los programas mínimos de
trabajo de Exploración a que se refiere el acápite 4.6.
c) Evaluar los planes y programas de trabajo a que se
refieren los acápites 4.8 y 5-3. y coordinar la
ejecución de los mismos. =

d) Verificar y coordinar la ejecución de las Operaciones,
para lo cual los representantes de las Partes
acreditados ante el Comité de Supervisión podrán contar
con la asesoría necesaria. ==

e) Verificar y coordinar el cumplimiento de todas las
obligaciones relativas a las Operaciones que se
establecen en el Contrato o que las Partes acuerden por
cualquier otro documento. =

f) Las demás atribuciones que se establecen en el Contrato
o que las Partes acuerden. =

7.3 El Comité de Supervisión se reunirá cada vez que lo
solicite cualesquiera de las Partes y con la periodicidad
que establezca su reglamento. Se requerirá la asistencia
de por lo menos un miembro representante de cada Parte
para que se considere constituido el Comité de

Supervisión. == ===

Cada una de las Partes se hará cargo de los gastos que
implique mantener a sus respectivos miembros en el Comiti

de Supervisión. =

7.4 Los acuerdos del Comité de Supervisión se adoptarán con el
voto unánime de las Partes. Cada Parte emitirá un voto.
Los acuerdos del Comité se desarrollarán, sin perjuicio de
la responsabilidad del Contratista señalada en el acápite
2.6. Los acuerdos del Comité de Supervisión no alterarán
ni modificarán en ningún caso las obligaciones previstas
expresamente en el Contrato.

En la eventualidad de producirse y mantenerse en el Comité
de Supervisión una discrepancia entre las Partes, cada una
de ellas podrá solicitar las opiniones técnicas o legales
que estime convenientes y las someterá al Comité de
Supervisión en reunión extraordinaria. De no llegarse a un
acuerdo en la reunión extraordinaria, el asunto será
elevado a las Gerencias Generales de las Partes para su
solución. En caso de subsistir la discrepancia, se
convocará al Comité Técnico de Conciliación. ="
CLAUSULA DCTAVA.— RESALIA Y VALORIZACION = ===:
8.1 El Contratista pagará la regalía en efectivo, sobre la

base de los Hidrocarburos Fiscalizados, valorizados en uno
VEINTISIETE MIL CUATROCIENTOS TREINTITRES

o más Puntos de Fiscalización de la Producción, de
conformidad con los acápites B.3, 8.4 y 8.5. En caso de
pérdida de Hidrocarburos será de aplicación lo estipulado
en el acápite 14.2. =
8.2 Para los efectos de esta cláusula, los siguientes términos
tendrán los significados que se indican a continuación: ==
8.2.1Costo de Transporte y Almacenamiento: es el costo,
expresado en Dólares por Barril o Dólares por AnEos
según sea el caso, que comprende: =

a) La tarifa pagada a terceros o la Tarifa Estimada,
expresada en Dólares por Barril 0 Dólares por

MMBtu, según sea el caso, por el transporte y
almacenamiento necesario de los Hidrocarburos
Fiscalizados desde un Punto de Fiscalización de

la Producción hasta un punto de venta o
exportación y, =

0000000006000

b) Gastos de manipuleo y despacho de los
Ridrocarburos Fiscalizados hasta la brida fija de
conexión al buque O hasta las instalaciones
necesarias para llevar a cabo la venta.

n

8.2.2Periodo de Valorización: es cada quincena de un mes
calendario, entendiéndose que la primera quincena es
el período comprendido desde el primero hasta el
decimoquinto Día de dicho mes calendario, y la
segunda quincena es el período que falta para la
alización de dicho mes calendario.
PoÑ, acuerdo de las Partes, y en tanto las normas
legales correspondientes lo permitan, el Período de
Valorización podrá ser extendido o acortado.
8.2.3Precio de Canasta: es el precio expresado en Dólares
por Barril, que representa el valor FOB puerto de
exportación peruano, determinado en función de la
canasta de precios de los tipos de Petróleo definida
de conformidad con el subacápite 8.4.1 para el
Precio de Canasta para Petróleo, del subacápite
8.4.3 para el Precio de Canasta para los Líquidos
del Gas Natural y del subacápite 8.4.4 para el
Precio de Canasta para Condensados.
8.2.4Precio Realizado: es el precio, expresado en Dólares
por MMBtu, efectivamente pagado O pagadero por un
comprador al Contratista por el Gas Natural
Fiscalizado producido en el Area de Contrato y que
también debe incluir cualquier otro concepto que se

1405784

A VEINTISIETE MIL CUATROCIENTOS TREINTICUATRO

y
7

derive directamente de las respectivas ventas de Gas
Natural Fiscalizado y del volumen efectivamente
entregado de Gas Natural Fiscalizado producido en el
Area de Contrato y que se expresará en Dólares por
MMBtu. =
No se tomarán en consideración para el cálculo del
Precio Realizados =

a) Cualquier pago resultante de las conciliacion
de volúmenes de Gas Natural contenidos en 1

respectivos contratos de compraventa. =

b) El Impuesto General a las Ventas, el Impuesto
Selectivo al Consumo, el Impuesto de Promoción
Municipal y/o cualquier otro impuesto al consumo.
8.2.5Tarifa Estimada: es el costo expresado en Dólares
por Barril o Dólares por MMBtu, según sea el caso,
correspondiente al transporte desde un Punto de
Fiscalización de la Producción hasta el punto de
venta o exportación o hasta otro ducto de terceros.
Dicho costo deberá tomar en cuenta los conceptos,
metodología y procedimientos referidos en el
"Reglamento de Transporte de Hidrocarburos por
Ductos", sus modificaciones O el que lo sustituya. =
8.2.6Valor de la Producción Fiscalizada de Petróleo: es
el resultado de multiplicar el Petróleo Fiscalizado

de un Período de Valorización por el Precio de
Canasta para Petróleo para dicho período, precio al

cual se le habrá restado el Costo de Transporte y
Aimacenamiento, de ser el casos
8.2.7 Valor de la Producción Fiscalizada del Gas Natural:
es el resultado de multiplicar el Gas Natural

Fiscalizado, en términos de su contenido calórico,
en millones de Btu, de un Periodo de Valorización
por el Precio Realizado para dicho período, precio
al cual se le habrá restado el Costo de Transporte y
Almacenamiento, de ser el caso.z =
8.2.8Valor de la Producción Fiscalizada de LGN: es el
resultado de multiplicar los Líquidos del Gas
Natural Fiscalizados de un Período de Valorización

por el Precio de Canasta para los Líquidos del Gas
Natural Fiscalizados para dicho período, precio al
cual se le habrá restado el Costo de Transporte y
Aimacenamiento, de ser el caso. ==

VEINTISIETE MIL CUATROCIENTOS TREINTICINCO

8.2.9 Valor de la Producción Fiscalizada de Condensados:
es el resultado de multiplicar los  Condensados
Fiscalizados de un Período de Valorización por el
Precio de Canasta para Condensados para dicho
período, precio al cual se le habrá restado el Costo
de Transporte y Almacenamiento, de ser el caso. ====

8.3 El Contratista al momento de efectuar la declaración de

Descubrimiento Comercial de Hidrocarburos optará por la

aplicación de una de las dos metodologías establecidas en

los subacápites 8.3.1 y 8.3.2, luego de lo cual, no podrá
efectuar cambio de metodología durante el resto de la

Vigencia del Contrato. = =

8.3.1 Metodología por Escalas de Producción: Será aplicada
de acuerdo a la Producción Fiscalizada de
hidrocarburos Líquidos y/o Líquidos del Gas Natural»

Los niveles de Producción Fiscalizada y los

porcentajes de Regalía, son los siguientes:

Niveles de Producción
Fiscallzada del Lote

Regalía
en porcentaje
%

MBDC | |
<5 T 5 7

5- 100 Í 5-20
>100 ] 20

: Miles de Barriles por día calendario

na Producción Fiscalizada menor a 5 MBDC se aplica
pokcentaje de regalía de 5%. Para una Producción
iscali

ada mayor a 100 MBDC se aplica el porcentaje de
regalía de 20%. Para una Producción Fiscalizada que se
encuentre dentro del rango desde 5 MBDC hasta 100 MBDC, se
aplica el porcentaje de regalía resultante del cálculo

efectuado por el método de interpolación lineal. =
Para el caso de Producción Fiscalizada de Gas Natural, los
niveles de Producción Fiscalizada y los porcentajes de
Regalía serán los mismos que para los Hidrocarburos
Líquidos, para lo cual se utilizará la siguiente
equivalencia: Barriles serán equivalentes al volumen de
Gas Natural expresado en pies cúbicos estándar divididos
entre el factor cinco mil seiscientos veintiséis (5,626).

8.3.2Metodología por Resultado Económico (RRE): Será

aplicada de acuerdo a la siguiente relación:
yUu Ius

VEINTISIETE MIL CUATROCIENTOS TREINTISEIS

RRE = 57 + RV
Xu Y
2v-=Í. E hi z 1 -100
[ E] 1+(FR,_, -1.15)
Donde:
RY z %., Regalía Variable
FR z Factor R ¿1
Se aplica cuando: FR: 2 1.15, y en el rango de:
0% < Regalía Variable < 20%

Para resultados negativos se considera 0%, para resultados
iguales o mayores a 20%, se considera 20%

Xu Ingresos correspondientes al período anual anterior al momento en el cual se hace
el cálculo de la Regalía Variable (%). Comprenden los conceptos aplicables al
Factor R +:

Y 1. Egresos correspondientes al período anual anterior al momento en el cual se hace
el cálculo de la Regalía Variable(%y. Comprenden los conceptos aplicables al
FactorR 1

FactorR:i  : Esel cociente entre los ingresos y egresos acumulados desde la
Fecha de Suscripción hasta el periodo t-1,
Donde:
Ingresos acumulados:
AcumiPFP*(PCP-CTAP)] + Acum[PFC*(PCO-CTAC)] +
Acum[PFG*(PRG-CTAG)] + Acum[PFL*(PCL-CTAL)] + Acum[Ol]

PFP = Producción Fiscalizada de Petróleo.

PpcP = Precio de Canasta para Petróleo.

CTAP = Costos de Transporte y Almacenamiento para Petróleo.

PFC = Producción Fiscalizada de Condensados.

pcc = Precio de Canasta para Condensados.

CTAC = Costo de Transporte y Almacenamiento para
Condensados.

PFG = Producción Fiscalizada de Gas Natural.

PRG = Precio Realizado de Gas Natural.

CTAG = Costo de Transporte y Almacenamiento para Gas
Natural.

PFL = Producción Fiscalizada de Líquidos del Gas Natural.

PCL = Precio de Canasta para Líquidos del Gas Natural.

CTAL = Costos de Transporte y Almacenamiento para Líquidos
del Gas Natural.

ol = Otros Ingresos.

Egresos acumulados:
105787

VEINTISIETE MIL CUATROCIENTOS TREINTISIETE

Acum (Inversión + Gastos + Regalía + Otros Egresos)

El detalle de los ingresos y egresos así como la
oportunidad del registro de los componentes del
factor Rers se especifican en el anexo ao
Procedimiento Contable, =
El cálculo del porcentaje de la Regalía Variable se
efectúa dos veces al año. Una en el mes de enero,

con información de Ingresos y Egresos de enero a
diciembre del año calendario anterior y otra en el

mes de julio, con información de julio del año
calendario anterior a junio del año calendario
corriente. =

8.4 Para los efectos del Contrato, el valor de cada una de las
clases de Hidrocarburos Fiscalizados será expresado en
Dólares por Barril o en Dólares por millón de Btu, según

sea el caso y será determinado conforme se indica a

continuación: ==
8.4.1Para la determinación del valor y para el cálculo
del Precio de Canasta para Petróleo, se procederá de

la siguiente manera: =
a) Con una anticipación no menor de noventa (70)
Dias a la Fecha de Inicio de la Extracción
Comercial las Partes determinarán la calidad de
Petróleo que se va a producir en el Area de
Contrato. == ==

Dentro de los treinta (30) Días siguientes a la
determinación a que se refiere el literal
anterior, las Partes seleccionarán una canasta de
etróleo de hasta un máximo de cuatro (4)
componentes los que deberán cumplir lo siguiente:
í. Que sean de calidad similar al Petróleo que se

va a producir en el Area de Contrato. = ==
2. Que sus cotizaciones aparezcan regularmente en
la publicación "Platts" u otra fuente

reconocida por la industria petrolera Y

acordada por las Partes.
3. Que sea competitivo en el mercado o mercados a
los cuales podría venderse el Petróleo que se

va a producir en el Area de Contrato.
Cada seis (6) Meses o antes si alguna de las
Partes lo solicita, las Partes deberán revisar la
canasta establecida para la valorización del

O NT AAMiilia nm

z
AUD ISS

VEINTISIETE MIL CUATROCIENTOS TREINTIOCHO

E)

SENT
Ss

Petróleo producido en el Area de Contrato, a fin
de verificar que se sigue cumpliendo con las
condiciones antes enumeradas. Si se verifica que
alguna de dichas condiciones ya no se cumple, las
Partes deberán modificar la canasta dentro de los
treinta (30) Días siguientes a la fecha en que se
inició la revisión de la canasta. Si vencido este
piazo las Partes no hubieran acordado una nueva
canasta, se procederá de conformidad con lo
estipulado en el subacápite 8.4.5 =

En cuanto a la calidad, si se verifica que la
gravedad API (promedio ponderado), contenido de
azufre, u otro elemento que mida la calidad del
Petróleo producido en el Area de Contrato hubiera
variado significativamente con relación a la
calidad de los tipos de Petróleo que integran la
canasta (promedio aritmético simple), las Partes
deberán modificar la composición de la canasta
con el objeto de que la misma refleje la calidad
del Petróleo producido en el Area de Contrato. ==
Una vez efectuada la determinación de la calidad
del Petróleo a que se refiere el párrafo
anterior, las Partes suscribirán un "Acuerdo de
Valorización” en el que establecerán los términos
y condiciones adicionales a los que se detallan
en este subacápite y que se requieran para su
correcta aplicación. = =
En el "Acuerdo de Valorización” se definirán los
procedimientos de ajuste que sea necesario
estabiecer por razón de calidad. Los ajustes por
calidad considerarán premios y/o castigos por
mejoramiento y/o degradación de la calidad del
Petróleo producido en el Area de Contrato con
relación a la calidad de los tipos de Petróleo

que integran la canasta. Asimismo, en el "Acuerdo
de Valorización” se establecerá su vigencia y la
periodicidad con que deberá revisarse los métodos
y procedimientos que se acuerden, de manera que
en todo momento se garantice una determinación
realista de los precios del Petróleo producido en
el Area de Contrato. Si alguna de las Partes en
cualquier momento considera que la aplicación de
los métodos y procedimientos establecidos en el
d)

e)

8.4.2El

"Acuerdo de Valorización” no da como resultado
una determinación realista del valor del Petróleo
producido en el Area de Contrato, las Partes
podrán acordar la aplicación de otros métodos y
procedimientos que efectivamente produzcan dicho
resultado. =
En la eventualidad que en el futuro el precio de
uno o más de los tipos de Petróleo que integran
la canasta fuera cotizado en moneda distinta a
Dólares, dichos precios serán convertidos a
Dólares sobre la base de las tasas de cambio
vigentes en las fechas de cada una de las

referidas cotizaciones, al promedio de las tasas
de cambio cotizadas por el Citibank N.A. de Nueva
York, Nueva York. A falta de esta institución,
las Partes acordarán otra que la sustituya
adecuadamente. = En =
El Precio de Canasta que se utilizará para
calcular la valorización del Petróleo producido
en el Area de Contrato en un Período de
Valorización será determinado de la siguiente
manera: =

1. Se determina el precio promedio de cada uno de
los tipos de Petróleo que integran la canasta,
calculando la media aritmética de sus
cotizaciones publicadas en el Periodo de
Valorización. Sólo se considerarán los Dias en
los que todos los tipos de Petróleo que
integran la canasta, han sido cotizados.

2. Los precios promedio resultantes de acuerdo a
lo antes indicado, para cada uno de los tipos
de Petróleo que integran la canasta, serán a
su vez promediados para así obtener el Precio
de Canasta correspondiente al valor del
Petróleo producido en el Area de Contrato. ===

Valor del Gas Natural para el pago de la regalía

estará representado por el Precio Realizado, el
mismo que deberá reflejar el precio de venta en el

mercado nacional o en un punto de exportación dentro

del

territorio nacional, según fuera el caso. El

valor mínimo a aplicar como Precio Realizado, será

de 0.60 US$ / MMBtu.

¡AUD 139U

AN VEINTISIETE MIL CUATROCIENTOS CUARENTA
A

8.4.3Para el caso de los Líquidos del Gas Natural se
procederá de acuerdo a lo establecido en el
subacápite 8.4.1, en lo que resulte aplicable. Las
Partes podrán acordar los ajustes necesarios al
Precio de Canasta determinado para establecer el
Precio de Canasta para los Líquidos del Gas Natural,
de tal manera que éste refleje en mejor forma el
valor de los Líquidos del Gas Natural producidos del
Area de Contrato. =

8.4.4Para el caso de Condensados se procederá de acuerdo
a lo establecido en el subacápite 8.4.1, en lo que
resulte aplicable. Las Partes podrán acordar los
ajustes necesarios al Precio de Canasta determinado
para establecer el Precio de Canasta para
Condensados, de tal manera que éste refleje en mejor
forma el valor de los Condensados producidos del
Area de Contrato.

8.4.5En caso que las Partes no pudieran llegar a
cualquiera de los acuerdos contemplados en este
acápite, procederá la convocatoria del Comité
Técnico de Conciliación.

38.5 Sin perjuicio de lo estipulado en el literal d) del
numeral 2.5 del anexo "E", Procedimiento Contable; si en
cualquier momento las Partes establecieran que ha habido
un error en el cálculo del factor Ri y que de dicho error
resultara que debe aplicarse un factor Ry distinto al

aplicado o que debió aplicarse en un momento distinto a

aquel en que se aplicó se procederá a realizar la

correspondiente corrección con efecto al periodo en que se

incurrió en el error, reajustándose a partir de ese
periodo el porcentaje de regalía. Todo ajuste producto de
un menor pago de la regalía, devengará intereses a favor
de la Parte afectada desde el momento en que se cometió el
error. Las devoluciones que se haga al Contratista por un
mayor pago de la regalía serán realizadas en las quincenas
siguientes con cargo a los saldos que PERUPETRO tenga que
transferir al Tesoro, en concordancia con el literal g)
del artículo 62 de la Ley Noz 26221 por concepto del
Contrato. ====

8.6 El monto de la regalía se calculará para cada Periodo de
Valorización. El pago respectivo se hará en Dólares a más
tardar el segundo Día Util después de finalizada la
quincena correspondiente. El volumen de los Hidrocarburos
1105791

VEINTISIETE MIL CUATROCIENTOS CUARENTIUNO

Fiscalizados de cada quincena estará sustentado por las
boletas de fiscalización que PERUPETRO cumplirá con
entregar al Contratista debidamente firmadas en señal de
conformidad. =
B.7 Por el Contrato, en el caso que el Contratista no cumpla
con pagar a PERUPETRO, en todo o parte el monto de la
regalía dentro del plazo estipulado en el acápite 8.6, el
Contratista pone a disposición de PERUPETRO los
Fidrocarburos de su propiedad extraídos del Area de
Contrato, en la cantidad necesaria que cubra el monto
adeudado, los gastos incurridos y los intereses
correspondientes según el acápite 19.6. =
CLAUSULA MOVENA — TRIBUTOS =
9.1 fada una de las empresas que conforman el Contratista está
sujeta al régimen tributario común de la República del
Perú, que incluye al régimen tributario común del Impuesto
a la Renta, así como a las normas específicas que al

respecto se establece en la Ley No. 26221, vigentes en la

Fecha de Suscripción. =
21 Estado, a través del Ministerio de Economía y Finanzas,
garantiza a cada una de las empresas que conforman el
Contratista, el beneficio de estabilidad tributaria
rante la Vigencia del Contrato, por lo cual quedarán
únicamente, al régimen bributario vigente a la

de Suscripción, de acuerdo a lo establecido en el
ento de la Garantía de la Estabilidad Tributaria y
Normas Tributarias de la Ley No. 26221, Ley
rgánica, de Hidrocarburos", aprobado por Decreto Supremo
No. 32-95-EF, en la "Ley que regula los Contratos de
Estabilidad con el Estado al amparo de las Leyes
Sectoriales -— Ley No. 27343" en lo que corresponda y en la

"Ley de Actualización en Hidrocarburos — Ley No. 27377". =

nd La exportación de Hidrocarburos provenientes del Area de
Contrato que realice cada una de las empresas que
conforman el Contratista está exenta de todo Tributo,

incluyendo aquellos que requieren mención expresa.
9.3 El pago por concepto de canon, sobrecanon y participación
en la renta será de cargo de PERUPETRD. =
9.4 El Contratista de conformidad con los dispositivos legales
vigentes, pagará los Tributos aplicables a las

importaciones de bienes e insumos requeridos por el
Contratista para llevar a cabo las Operaciones, de acuerdo

a ley.
405/32

VEINTISIETE MIL CUATROCIENTOS CUARENTIDOS

9.5 De conformidad con lo dispuesto por el artículo 872 del
Código Tributario, cada una de las empresas que conforman
el Contratista podrá llevar su contabilidad en Dólares y
por lo tanto, la determinación de la base imponible de los
Tributos que sean de cargo suyo, así como el monto de
dichos Tributos y el pago de los mismos, se efectuará de
acuerdo a ley. == =

9.6 Se precisa que cada una de las empresas que conforman el
Contratista utilizará el método de amortización lineal en
un período de cinco (5) ejercicios anuales, contados a
partir del ejercicio al que corresponda la Fecha de Inicio
de la Extracción Comercial. =
La referida amortización lineal se aplicará a todos los
gastos de Exploración y Desarrollo y a todas las
inversiones que realice el Contratista desde la Fecha de
Suscripción del Contr

ta la Fecha de Inicio de le

Extracción Comercial.

Queda estipulado que el plazo de amortización antes
referido será extendido, sin exceder en ningún caso el
plazo del Contrato, si por razones de precios o por
cualquier otro factor acordado por las Partes y luego de
aplicar la amortización lineal a que se refiere el párrafo
anterior», los estados financieros de alguna de las
empresas que conforman el Contratista arrojase un
resultado negativo o una pérdida fiscal, que a criterio de
dicha empresa se proyecte que no va a poder ser compensada
para efectos fiscales de acuerdo a las normas tributarias
vigentes. La extensión del piazo de amortización será
puesta en conocimiento previo de la Superintendencia
Nacional de Administración Tributaria.
CLAUSULA DÉCIMA — DERECHOS ADUANEROS ==
10.1 El Contratista está autorizado a importar en forma

definitiva o temporal, de conformidad con los dispositivos
legales vigentes, cualquier bien necesario para la
económica y eficiente ejecución de las Operaciones.
10.2 El Contratista podrá importar temporalmente, por el
periodo de dos (23 AROS y bienes/ destinados a sus
actividades con suspensión de los Tributos a la
importación, incluyendo aquellos que requieren mención

expresaz y, en caso de requerirse prórroga, la solicitará
a PERUPETRO por períodos de un (1) Año hasta por dos (2)
veces; quien gestionará ante la Dirección General de
Hidrocarburos la Resolución Directoral correspondiente.
Con la documentación señalada, la Superintendencia
Nacional de Administración Tributaria autorizará la
prórroga del régimen de importación temporal. =
El procedimiento, los requisitos y garantías necesarias
para la aplicación del régimen de importación temporal, se
sujetarán a las normas contenidas en la Ley General de
Aduanas y sus normas modificatorias y reglamentarias.
10.3 La importación de bienes e insumos requeridos por el

Contratista en la fase de exploración, para las
actividades de Exploración, se encuentra exonerada de todo
Tributo», incluyendo aquellos que requieren mención
expresa, siempre y cuando se encuentren contenidos en la
lista de bienes sujetos al beneficio, de acuerdo a lo
establecido en el artículo 562 de la Ley No. 26221. El
beneficio se aplicará por el plazo que dure dicha fase, =
10.4 Los Tributos que gravan la importación de bienes e insumos
requeridos por el Contratista para las actividades de
Explotación y para las actividades de Exploración en la
fase de explotación, serán de cargo y costo del

importador.
PERUPETRO podrá inspeccionar los bienes importados en
forma definitiva o temporal bajo esta cláusula, para las
tividades de Exploración de la fase de exploración, para
veKificar si dichos bienes han sido importados

sivamente para las Operaciones. ==
El Contratista deberá informar periódicamente a PERUPETRO
os bienes e insumos que hayan sido exonerados de
Tributos, de acuerdo a lo dispuesto en el artículo 562 de
la Ley No. 26221. =

gl Contratista no podrá reexportar ni disponer para otros

fines los bienes e insumos señalados en el párrato
anterior, sin autorización de PERUPETRO. Obtenida la
autorización, el Contratista deberá aplicar los Tributos
que correspondan, conforme a lo dispuesto en el artículo
572 de la Ley No. 26221. =:
CLAUSULA DÉCIMO PRIMERA.— DERECHOS FINANCIEROS
il1.i Garantía del Estado
Interviene en el Contrato el Banco Central de Reserva del
Perú, de conformidad con lo dispuesto en la Ley N2 26221 y

por tel Decreto Legislativo N2 668, para otorgar por el
Estado a cada una de las empresas que conforman el
Contratista las garantías que se indica en la presente
1091/34

VEINTISIETE MIL CUATROCIENTOS CUARENTICUATRO

al

de Suscripción. =

Las garantías que se otorga en la presente cláusula son de
alcance también para el cesionario en caso de una
eventual cesión, con sujeción a la Ley Orgánica de
Hidrocarburos NS 26221 y al presente Contrato.
Régimen Cambiario ==

El Banco Central de Reserva del Perú, en representación
del Estado y en cumplimiento de las disposiciones legales
vigentes a la Fecha de Suscripción, garantiza que cada una
de las empresas que conforman el Contratista gozará del
régimen cambiario en vigor en la Fecha de Suscripción y»
en consecuencia, que cada una de dichas empresas tendrá el
derecho a la disponibilidad, libre tenencia, uso y
disposición interna y externa de moneda extranjera, asi
como la libre convertibilidad de moneda nacional a moneda
extranjera en el mercado cambiario de oferta y demanda, en
los términos y condiciones que se indica en la presente
cláusula. =

En ese sentido, el Banco Central de Reserva del Perú, en
representación del Estado, garantiza a cada una de las
empresas que conforman el Contratista de acuerdo al
régimen legal vigente en la Fecha de Suscripción:
a) Libre disposición de hasta el ciento por ciento (100%)
de las divisas generadas por sus exportaciones de los
Hidrocarburos Fiscalizados, las que podrá disponer
directamente en sus cuentas bancarias, en el país o. en
el exterior. = ==
b) Libre disposición y derecho a convertir libremente a
divisas hasta el ciento por ciento (100%) de la moneda

nacional resultante de sus ventas de hidrocarburos
Fiscalizados al mercado nacional y derecho a depositar
directamente en sus cuentas bancarias, en el país o en
el exterior, tanto las divisas como la moneda nacional.
c) Derecho a mantener, controlar y operar cuentas
bancarias en cualquier moneda, tanto en el país como en
el exterior, tener el control y libre uso de tales
cuentas y a mantener y disponer libremente en el
exterior de tales fondos de dichas cuentas sin
restricción alguna. =
d) Sin perjuicio de todo lo anterior, el derecho a
disponer libremente, distribuir, remesar 0 retener en

VEINTISIETE MIL CUATROCIENTOS CUARENTICINCO

el exterior, sin restricción alguna, sus utilidades

netas anuales, determinadas con arreglo a ley.
11.3 Disponibilidad y Conversión a Divisas ==

Queda convenido que cada una de las empresas que conforman
el Contratista acudirá a las entidades del sistema
financiero establecidas en el país para acceder a la
conversión a divisas, a que se refiere el literal b) del
acápite 11.2.
En caso de que la disponibilidad de divisas a que se
refiere el párrafo anterior no pueda ser atendida total o

parcialmente por las entidades antes mencionadas, el Banco
Central de Reserva del Perú garantiza que proporcionará

las divisas necesarias. =
Para el fin indicado, cada una de las empresas que
conforman el Contratista deberá dirigirse por escrito al
Banco Central, remitiéndole fotocopia de las
comunicaciones recibidas de no menos de tres (3) entidades
del sistema financiero, en las que se le informe la
imposibilidad de atender, en todo o. en parte, sus

requerimientos de divisas. = =

Las comunicaciones de las entidades del sistema financiero
válidas por los dos (2) Días Utiles ulteriores a la
de su emisión. ==

de las once (11) antes meridiano del Día Util
nte al de la presentación de los documentos
precedentemente indicados, el Banco Central de Reserva del
Perú comunicará a la respectiva empresa que conforma el
ontratista el tipo de cambio que utilizará para la
conversión demandada, el que regirá siempre que dicha
empresa haga entrega el mismo día del contravalor en

moneda nacional.
A por cualquier circunstancia», la entrega del
contravalor no fuese hecha por la empresa en la
oportunidad indicada, el Banco Central de Reserva del
Perú, le comunicará al Día Util siguiente, con la misma
limitación horaria, el tipo de cambio que regirá para la

conversión, de efectuársela ese mismo día. =

Sin perjuicio de lo anterior, en caso de que el Banco
Central de Reserva del Perú comprobara, oportunamente, que
dicha disponibilidad no puede ser atendida total O
parcialmente por las entidades antes mencionadas,
notificará a la empresa para que acuda al Banco Central de
p4uY Lu

AI

VEINTISIETE MIL CUATROCIENTOS CUARENTISEIS

pa

a

Reserva del Perú con la moneda nacional correspondiente
para dar cumplimiento a la conversión a divisas. ==

Modificación al Régimen Cambiario =====

El Banco Central de Reserva del Perú, en representación
del Estado, garantiza que el régimen contenido en esta
cláusula continuará siendo de aplicación para cada Una de
las empresas que conforman el Contratista, durante la
Vigencia del Contrato. = ==: =
En caso de que por cualquier circunstancia el tipo de
cambio no fuera determinado por la oferta y demanda, el
tipo de cambio aplicable a cada una de las empresas que
conforman el Contratista será:
a) Si se estableciera un tipo de cambio oficial único, de

igual valor para todas las operaciones en moneda
extranjera o vinculadas a ésta, a partir de su fecha de
vigencia éste será el utilizado bajo el Contrato. = =
b) De establecerse un régimen de tipos de cambio

diferenciados, múltiples o si se diera diferentes
valores a un tipo de cambio único, el tipo de cambio a
ser utilizado para todas las opereciones de cada una de
las empresas que conforman el Contratista será el más
alto respecto de la moneda extranjera. ====

Aplicación de Otras Normas Legales

Las garantías que otorga el Banco Central de Reserva del
Perú a cada una de las empresas que conforman el
Contratista subsistirán durante la Vigencia del Contrato.

Cada una de las empresas que conforman el Contratista
tendrá derecho a acogerse total o parcialmente, cuando
resulte pertinente, a nuevos dispositivos legales de
cambio O normas cambiarias que se emitan durante la
Vigencia del Contrato, incluyendo aquéllos que traten
aspectos cambiarios no contemplados en la presente
cláusula, siempre que tengan un carácter general o sean de
aplicación a ja actividad de Hidrocarburos. El acogimiento
a los nuevos dispositivos o normas antes indicados no
afectará la vigencia de las garantías a que se refiere la
presente cláusula, ni el ejercicio de aquellas garantías
que se refieran a aspectos distintos a los contemplados en
los nuevos dispositivos o normas a los que se hubiere
acogido la referida empresa.

Rueda expresamente convenido que la referida empresa
podrá, en cuaiquier momento, retomar las garantías que
escogió no utilizar transitoriamente y que retomar tales
garantías no crea derechos ni obligaciones para

empresa respecto del período en que se acogió a los

dispositivos o normas antes señalados.
Asimismo, se precisa que retomar tales garantías, en nada
afecta a éstas o a las demás garantías, ni crea derechos u
obligaciones adicionales para esa empresa. =
El acogimiento por la empresa a los nuevos dispositivos
legales de cambio O normas cambiarias, así como su

decisión de retomar las garantías que escogió no utilizar
transitoriamente, deberán ser comunicadas por escrito al
Banco Central de Reserva del Perú y a PERUPETRO.
Lo establecido en este acápite es sin perjuicio de lo
dispuesto en el primer párrafo del acápite 11.4.
i1.6 información Económica

Cada una de las empresas que conforman el Contratista
remitirá información mensual al Banco Central de Reserva
del Perú relativa a su actividad económica, de conformidad
con el artícuio 74 de la Ley Orgánic
por Decreto Ley NQ 26123.
CLAUSULA DÉCIMA SEGUNDA.— TRABAJADORES
.1 Las Partes convienen que al término del quinto Año contado

del Banco, aprobada

a partir de la Fecha de Inicio de la Extracción Comercial,
Contratista habrá sustituido a todo su personal
extkanjero por personal peruano de equivalentes
¡caciones profesionales. Se exceptúa de lo anterior a

para la realización de trabajos técnicamente
especializados, en relación con las Operaciones. sl
ntratista conviene en capacitar y entrenar al personal
peruano en la realización de trabajos técnicamente
especializados a fin que personal peruano pueda sustituir
progresivamente al personal extranjero en la realización

de dichos trabajos. = ==
12.2 Al inicio de las Operaciones y al vencimiento de cada año
calendario, el Contratista entregará a PERUPETRO un cuadro
estadístico del personal a su servicio para las
Operaciones, de acuerdo al formato que PERUPETRO entregue
al Contratista. =
CLAUSULA DÉCIMA TERCERA.
COMUNITARIAS ===:
13.1 El Contratista, de acuerdo a ley, cumplirá las normas y

disposiciones del "Reglamento de Medio Ambiente para las
Actividades de Hidrocarburos" aprobado por Decreto Supremo
gue

VEINTISIETE MIL CUATROCIENTOS CUARENTIOCHO

y No. 046-23-EM y modificatorias, del Decreto Legislativo
) NO. 613 "Código del Medio Ambiente y los Recursos
Naturales" y demás disposiciones pertinentes. Para este

efecto, de ser necesario, PERUPETRO facilitará las
coordinaciones entre el Contratista y las autoridades
competentes. =

13.2 El Contratista en

coordinación con PERUPETRO, en las
oportunidades que sean necesarias, difundirá a las
autoridades locales y comunidades nativas del área de
influencia directa del Contrato, los alcances de las
actividades de Exploración y Explotación que se derivan
del Contrato. ==: =
CLAUSULA DÉCIMA CUARTA — CONSERVACION DE LOS HIDROCARBUROS Y
PREVENCION CONTRA PERDIDAS
14.1 El Contratista debe adoptar toda medida razonable para
prevenir la pérdida o desperdicio de los Hidrocarburos en

la superficie o en el subsuelo de cualquier forma, durante
las actividades de Exploración y Explotación. =
14.2 En caso de derrames de Hidrocarburos en la superficie, en

el Area de Contrato o fuera de ella, que deban ser
informados de acuerdo a las normas legales vigentes, el
Operador deberá comunicar inmediatamente este hecho a
PERUPETRO, indicándole el volumen estimado del derrame y
las acciones tomadas para subsanar las causas del mismo.
PERUPETRO tiene el derecho de verificar el volumen del
derrame y analizar sus causas.

En caso de pérdidas en la superficie, en el Area de
Contrato o fuera de ella, antes del Punto de Fiscalización
de la Producción, debido a negligencia grave o conducta
dolosa del Operador, el volumen perdido será valorizado de
acuerdo con la cláusula octava e incluido en el cálculo de
la regalía, sin perjuicio de lo estipulado en el acápite
13.1.

En caso de pérdidas antes del Punto de Fiscalización de la

Producción en situaciones distintas a las descritas en el
párrafo anterior y que den origen a una compensación al
Contratista por parte de terceros, el monto de la
compensación recibida por los Hidrocarburos perdidos,
multiplicado por el factor que resulte de dividir el monto
de la regalía pagada por los Hidrocarburos Fiscalizados en
el Punto de Fiscalización de la Producción al que
correspondan los Hidrocarburos perdidos en la "Ruincena”
en que ocurrió la pérdida, entre el valor de tales
VEINTISIETE MIL CUATROCIENTOS CUARENTINUEVE

Fidrocarburos Fiscalizados, determinado de acuerdo al
acápite 8.2 en la misma quincena, será el monto que el
Contratista deberá pagar por concepto de regalía por los
Ridrocarburos perdidos, a más tardar al segundo Día útil
de recibida dicha compensación, sin perjuicio de lo
estipulado en el acápite 13.1.
CLAUSULA DÉCIMA QUINTA.— CAPACITACION Y TRANSFERENCIA DE
TECNOLOGIA
í5.i En cumplimiento de lo establecido por el artículo 292 de
la Ley No. 26221, el Contratista se obliga a poner a
disposición de PERUPETRO, en cada año calendario durante
la Vigencia del Contrato, la siguiente suma:

APORTE ANUAL
(en US$)

a) Hasta el año calendario en que tenga
lugar la Fecha de Inicio de la Extracción
Comercial 50,000.00
b) A partir del año calendario siguiente
al de la Fecha de Inicio de la Extracción
Comercial
Barriles

a 30,000 80,000.00
30,001 a 50,000 120,000.00
0,001 a más 180,000.00

primer pago se efectuará en la Fecha de Suscripción en
UR monto que se determinará multiplicando el aporte anual
correspondiente al literal a), por la fracción que resulte
de dividir el número de Días que falten para completar el
año calendario en curso entre trescientos sesenta y cinco
(365) » E —_
El aporte anual de capacitación en caso del literal b),

será el que corresponda al tramo en que se encuentre la
producción diaria promedio de los Ridrocarburos
Fiscalizados en el año calendario anterior, la cual se
obtendrá dividiendo el volumen total de los Hidrocarburos
Fiscalizados en dicho Año entre el correspondiente número

de Dias.
Los pagos a que se refiere el presente acápite, excepto el
primer pago, serán efectuados durante el Mes de enero de

cada año calendario.
Para determinar la equivalencia de Barriles / Día en caso
de producción de Gas Natural, se utilizará la siguiente
405800

CLAUSULA DÉCIMA SEXTA — CESION ==

16.1

16.3

16.4

equivalencia: Barriles serán equivalentes al volumen de
Bas Natural expresado en pies cúbicos estándar divididos
entre el factor cinco mil seiscientos veintiséis (5,626).=
El Contratista cumplirá con las obligaciones establecidas
en el acápite 15.1 depositando el aporte en la cuenta que
PERUPETRO le señale. -
PERUPETRO entregará al Contratista una comunicación
manifestando la conformidad del pago, dentro de los cinco
(5) Días Utiles de haber recibido el aporte.
gl Contratista y PERUPETRO acordarán la ejecución de
programas de cooperación técnica para la investigación y
desarrollo de materias de interés mutuo. =
Dentro de los noventa (90) Días anteriores a la
finalización de cada año calendario, las Partes

presentarán al Comité de Supervisión los prayestes que se
implementarán en el año calendario siguiente.

Los programas de capacitación que el Contratista
establezca para su personal, tanto en el país como en el
extranjero, serán puestos en conocimiento de PERUPETRO. ==

En caso que cualquiera de las empresas que conforman el
Contratista llegue a un acuerdo para ceder su posición
contractual o asociarse con un tercero en el Contrato,
procederá a notificar a PERUPETRO respecto de dicho
acuerdo. A la notificación deberá acompañarse la solicitud
de calificación del cesionario o del tercero y adjuntarse
la información complementaria que resulte necesaria' para
su calificación como empresa petrolera, conforme a ley. ==
Si PERUPETRO otorga la calificación solicitada, la cesi

op
“ 2

se llevará a efecto mediante la modificación del Contrat

realizada conforme a ley. =
Ei Contratista podrá ceder, previa notificación a
PERUPETRO, conforme a ley toda o parte de su participación

en el Contrato a una Afiliada. == =
El cesionario otorgará todas las garantías y asumirá todos
los derechos, responsabilidades y obligaciones del
cedente. - ii

Cada una de las empresas que conforman el Contratista será
responsable solidariamente de todas las obligaciones del

Contratista derivadas del Contrato.
Sin perjuicio de lo indicado en el párrafo anterior, una
de las empresas que conforman el Contratista será
designada como "Dperador" conforme a un "Acuerdo de

E MIL CUATROCIENTOS CINCUENTIUNO

moras 4 Eraciones", a suscribirse entre el "Operador"
sw _4emás empresas que conforman el Contratista.
El Operador representará a las empresas que conforman el
Contratista ante PERUPETRO para cumplir con todas las
obligaciones del Contratista bajo el Contrato por las que
son solidariamente responsables ante PERUPETRO, y para
ejercer los derechos y atribuciones que el Contrato otorga
al Contratista y que por su naturaleza no correspondan ser
ejercidos por separado por cada una de dichas empresas.

Cuando ocurra un cambio en la designación del Operador»,
entre aquellas que conforman el Contratista, éste debe ser
aprobado previamente por escrito por PERUPETRO, aprobación
que no será denegada sin justificación. = ==

Cada una de las empresas que conforman el Contratista es
individualmente responsable respecto de sus obligaciones
de carácter tributario y por las responsabilidades que de
ello se derive. Igualmente, en cuanto a los derechos
financieros que se establecen en la cláusula décimo
primera, los que les corresponderán separada y
proporcionalmente. =: =

los casos de cesión parcial de los porcentajes de
rticipación entre las mismas empresas que integran e
Comtratista, que no implique el retiro de una o más de
del Contrato o la asociación con terceros», el
tista deberá cumplir previamente con notificar a
PERUPEYRO al respecto, a efectos de que PERUPETRO evalúe y
e pronuncie sobre la calificación otorgada; debiendo el
Contratista acompañar los documentos que reflejen los

nuevos porcentajes de participación, para la aprobación de
PERUPETRO, de ser procedente. E
CLAUSULA DÉCIMA SÉTIMA — CASO FORTUITO O FUERZA MAYOR =
17.1 Ninguna de las Partes es imputable por la inejecución de

una obligación O su cumplimiento parcial, tardio 0
defectuoso, durante el término en que dicha Parte obligada
se vea afectada por causa de Caso Fortuito o Fuerza Mayor
y siempre que acredite que tal causa impidió su debido

cumplimiento. ==
17.2 La Parte afectada por el Caso Fortuito 0 Fuerza Mayor
notificará por escrito dentro de los cinco (5) Dias
siguientes de producida la causal a la otra Parte respecto
de tal evento y acreditará la forma en que afecta la
ejecución de la correspondiente obligación. La otra Parte
responderá por escrito aceptando o no la causal dentro de
guuv—=

VEINTISIETE MIL CUATROCIENTOS CINCUENTIDOS

los quince (15) Días siguientes de recibida la
notificación antes mencionada. La no respuesta de la Parte
notificada en el piazo señalado se entenderá como
aceptación de la causal invocada. =
En el caso de ejecución parcial, tardía o defectuosa de la
obligación afectada por Caso Fortuito o Fuerza Mayor, la
Parte obligada a su cumplimiento hará sus mejores
esfuerzos para ejecutarla con arreglo a la común intención
de las Partes expresada en el Contrato, debiendo las
Partes continuar con la ejecución de las obligaciones
contractuales no afectadas en cualquier forma por dicha
Causa. ==

La Parte afectada por la causa de Caso Fortuito o Fuerza
Mayor deberá reiniciar el cumplimiento de las obligaciones
y condiciones contractuales dentro de un período de tiempo
razonable, luego que dicha causa 0 causas hubieran
desaparecido, para io cual deberá dar aviso a la Oira
Parte dentro de los cinco (5) Días siguientes de
desaparecida la causa. La Parte no afectada colaborará con

E la Parte afectada en este esfuerzo.

En los casos de huelga, paro u otros similares, una de

Partes no podrá imponer a la otra una solución contrari
su voluntad. =

Don
o

17,

ul

El lapso durante el cual los efectos de la causa de Caso
Fortuito o Fuerza Mayor afecten el cumplimiento de las
obligaciones contractuales, será agregado al piazo
previsto para el cumplimiento de dichas obligaciones, y si
fuera el caso, al de la fase correspondiente del Contrato

y al plazo de Vigencia del Contrato.
Si la causa de Caso Fortuito o Fuerza Mayor afectara la
ejecución de alguno de los programas mínimos de trabajo a
que se refiere el acápite 4.6, la fianza que garantice
dicho programa se mantendrá vigente y sin ser ejecutada
durante el lapso en que tal causa afecte la indicada
ejecución o durante el lapso en que PERUPETRO no se
pronuncie sobre la causal invocada por el Contratista y,
si se hubiera producido alguna discrepancia respecto a la
existencia de tal causal, mientras no se resuelva la
discrepancia. Con tal fin el Contratista deberá prorrogar
o sustituir dicha fianza, según sea necesario.
Asimismo, en tanto PERUPETRO no. se pronuncie sobre la
causal invocada por el Contratista o mientras no se

5 resuelva la discrepancia que pudiere haberse producido
GUI

VEINTISIETE MIL CUATROCIENTOS CINCUENTITRES

CLAUSULA DÉCIMA OCTAVA — CONTABILIDAD ==
18.1 Cada una de las empresas que conforman el Contratista

sobre su existencia, quedará en suspenso el cómputo del
plazo para la ejecución del programa mínimo de trabajo
respectivo. En caso que PERUPETRO acepte la existencia de
la causal de Caso Fortuito o Fuerza Mayor invocada por el
Contratista, éste reanudará la ejecución del programa
mínimo de trabajo tan pronto cesen los efectos de la
indicada causal. ===

17.4 PERUPETRO hará los esfuerzos necesarios para obtener la

ayuda y cooperación de las autoridades correspondientes
del Gobierno a fin que se tomen las medidas necesarias
para asegurar una implementación y operación continuada y
segura de las actividades previstas bajo el Contrato.

Se conviene que cuando cualquiera de las Partes, a
su solo criterio, considere que su personal o el de sus
subcontratistas no puedan actuar dentro del Area de
Contrato con la seguridad necesaria en cuanto a su
integridad física, la invocación de esta situación como
causa de Caso Fortuito o Fuerza Mayor no será discutida
por la otra Parte, siempre y cuando se haya dado
cumplimiento a lo establecido en los artículos 13142 y
í3152 del Código Civil.
caso que el Contratista se vea afectado por causa de

Fortuito o Fuerza Mayor que le impida completar la
ión del programa mínimo de trabajo del período en
vencido el término de doce (12) Meses consecutivos
a partir del momento en que aquella se produjo,
Contratista podrá resolver el Contrato, para lo cual
deberá comunicar su decisión a PERUPETRO con una
anticipación no menor de treinta (30) Días a la fecha en
la cual hará suelta del Area de Contrato.

17.6 Las disposiciones de esta cláusula décimo sétima no son

aplicables a obligaciones de pago de sumas de dinero.

deberá llevar su contabilidad, de acuerdo con los
principios y las prácticas contables establecidas y
aceptadas en el Perú. Asimismo, deberá llevar y mantener
todos los libros, registros detallados y documentación que
sean necesarios para contabilizar y controlar las
actividades que realiza en el país y en el extranjero con
relación al objeto del Contrato, así como para la adecuada
sustentación de sus ingresos, inversiones, costos, gastos
y Tributos incurridos en cada ejercicio. Por otro lado,
qu

18.2

VEINTISIETE MIL CUATROCIENTOS CINCUENTICUATRO

dentro de los ciento veinte (120) Días contados a partir
de la Fecha de Suscripción, el Contratista proporcionará a
PERUPETRO una copia en idioma castellano del "Manual de
Procedimientos Contables” que haya decidido proponer para

registrar sus operaciones. = ===; = =

El "Manual de Procedimientos Contables" deberá contener
entre otros, lo siguiente: =

"

a) Idioma y moneda en que se llevarán los registros
contables. =
b) Principios y prácticas contables aplicables. ==
c) Estructura y Plan de Cuentas, de conformidad con los
requerimientos de la Comisión Nacional Supervisora de
Empresas y Valores (CONASEV). =
d) Mecanismos de identificación de las cuentas

correspondientes al Contrato y otros contratos por

Hidrocarburos, a las actividades relacionadas y a las

otras aulividales. ==

e) Mecanismos de imputación de los ingresos, inversiones,
costos y gastos comunes, al Contrato, a otros contratos
por Hidrocarburos, a las actividades relacionadas y a
las otras actividades. =

f) Determinación de las cuentas de ingresos y egresos y de
los registros detallados para efectos del cálculo del
factor Ry, así como el detalle de los procedimientos
descritos en el anexo "E" del Contrato, de ser el caso.

De haberse incluido en el "Manual de Procedimientos

Contables" lo descrito en el literal f) precedente,

PERUPETRO, en un lapso no mayor de treinta (30) Días de

haberlo recibido comunicará al Contratista su aprobación

respecto del procedimiento contable del factor Ru a que
se contrae dicho literal o, en su defecto, las sugerencias
que considere para mejorar y/o ampliar dicho
procedimiento. De no haber un pronunciamiento por parte de

UPETRO dentro del plazo mencionado, el procedimiento a
que se refiere el literal f) del acápite 18.1 será

considerado como aprobado para todos sus efectos. =
Dentro del mismo término de treinta (30) Días de recibido
el "Manual de Procedimientos Contables", PERUPETRO podrá
formular sugerencias y/u observaciones para mejorar»,
ampliar Oo eliminar alguno oO algunos de los otros

procedimientos contables propuestos en dicho manual.
Todo cambio en lo que respecta al procedimiento contable
del factor Re aprobado, será previamente propuesto a
A4UDSDO

VEINTISIETE MIL CUATROCIENTOS CINCUENTICINCO

PERUPETRO para su aprobación, siguiéndose para tal fin el
procedimiento contenido en el primer párrafo del presente
acápite.

En el caso de haber modificaciones en la participación de
las empresas que conforman el Contratista, las empresas
que ingresan estarán obligadas a presentar su respectivo
Manual de Procedimientos Contables. Las empresas que,

luego de la modificación de la participación, sigan
formando parte del Contratista presentarán una
modificación al Manual de Procedimientos Contables. =
18.3 Los libros de contabilidad del Contratista, los estados
financieros y la documentación de sustento de los mismos,
serán puestos a disposición de los representantes
autorizados de PERUPETRO para su verificación, en las

E A

Oficinas del Contratista, previa notificación. ==

18.4 El Contratista mantendrá los registros de las propiedades
muebles e inmuebles, utilizadas en las Operaciones del
Contrato, de conformidad con las normas de contabilidad
vigentes en el Perú y de acuerdo a las prácticas contables
generalmente aceptadas en la industria petrolera
internacional. =
ERUPETRO podrá solicitar al Contratista información sobre
propiedades cada vez que lo considere pertinente.
Asikismo, Perupetro podrá solicitar al Contratista su
rama de inventarios físicos de los bienes inherentes

peraciones, clasificándolos según sean de propiedad
del Contratista o de terceros, y participar en éstos si lo

conveniente.
18.5 Cada una: de las empresas que conforman el Contratista
deberá remitir, dentro de los treinta (30) Días de haber
sido emitidos, copia del informe de sus auditores externos
sobre sus estados financieros correspondientes al
ejercicio económico anterior. En el caso que cualquiera de
ias empresas que conforman el Contratista tuviese
suscrito con PERUPETRO más de un contrato, o realizara
actividades distintas a las del Contrato, se obliga a
llevar cuentas separadas con el objeto de formular estados
financieros para cada contrato y/o actividad, y por lo
tanto, el informe elaborado por sus auditores externos
deberá incluir también estados financieros por cada

contrato y/o actividad. = =
18.6 Cada una de las empresas que conforman el Contratista
deberá remitir, dentro de los quince (15) Días de haber
1UD8Jb

o
$
VEINTISIETE MIL CUATROCIENTOS CINCUENTISEIS E ¿7%

CLAUSULA DÉCIMA NOVENA — VARIOS

19.1

19.5

NOTAR,
y
EE

*É

> 4

sido presentada a la Superintendencia Nacional de
Administración Tributaria o la entidad que la sustituya,
copia de toda la documentación adjunta a la declaración
jurada del impuesto a la renta. =

El convenio celebrado entre las empresas que conforman el
Contratista, que regula las relaciones entre ellas y las

capacidades, derechos y obligaciones del Operador»
denominado "Acuerdo de Operaciones”, modificaciones 0
ampliaciones O nuevos "Acuerdos de Operaciones" serán

entregados a PERUPETRO en Idioma Castellano, dentro de los
treinta (30) Días siguientes a la Fecha de su Suscripción.
La empresa designada como Operador llevará un sistema
especial de cuentas en las que se registre todo lo
relativo a las ODperaciones. = ===;

Si en uno o más casos, cualesquiera de las Partes omitiera
invocar o insistir en el cumplimiento de alguna de las
estipulaciones del Contrato le] en el ejercicio de
cualquiera de los derechos otorgados bajo el Contrato»,
ello no será interpretado como una renuncia a dicha
disposición o derecho. = =

En la ejecución de las Operaciones el Contratista cumplirá
con todas las resoluciones que las autoridades competentes
dicten en uso de sus atribuciones legales. ==

Asimismo, el Contratista se obliga a cumplir todas las
disposiciones de las autoridades competentes en relación

con los aspectos de defensa y seguridad nacional.
El Contratista tiene el derecho al libre ingreso y salida
del Area de Contrato.

En concordancia con la legislación vigente, el Contratista
tendrá el derecho de utilizar, con el propósito de llevar
a cabo las Operaciones, el agua, madera, grava y otros
materiales de construcción ubicados dentro del Area de
Contrato, respetando el derecho de terceros, de ser el
caso. ===
La licencia de uso de información técnica del Area de
Contrato u otras áreas, que el Contratista desee adquirir,
la debe solicitar a PERUPETRO, quien la suministrará de
acuerdo a la política de transferencia y Uso de

información técnica de exploración producción de
PERUPETRO, para cuyo efecto las Partes suscribirán una

"Carta-Convenio”. =
1405857

VEINTISIETE MIL CUATROCIENTOS CINCUENTISIETE

19.6 En el caso que alguna de las Partes no cumpla con pagar en
el plazo acordado, el monto materia del pago estará afecto
a partir del Día siguiente de la fecha en que debió
pagarse, a las tasas de interés siguientes: =
a) Para cuentas que sean expresadas y pagaderas en moneda

nacional, la tasa aplicable será la tasa activa en
moneda nacional (TAMN) para créditos de hasta
trescientos sesenta (350) Días de plazo, publicada por
la Superintendencia de Banca y Seguros, o la que la
sustituya, aplicable al período transcurrido entre la
fecha de vencimiento y la fecha efectiva de pago.

b) Para cuentas que sean expresadas en Dólares,
pagaderas en moneda nacional o en Dólares, la tasa
aplicable será la tasa de interés preferencial (U.S.
Prime Rate) más tres (3) puntos porcentuales, publicada
por la Reserva Federal de los Estados Unidos de
Norteamérica, aplicada al periodo transcurrido entre la

X

fecha de vencimiento y la fecha efectiva de pago, a
falta de 'ésta, las Partes acordarán otra que la

sustituya adecuadamente. == ==

19.7 Las isposiciones del acápite 19.6 serán de aplicación a
todasilas cuentas entre las Partes que surjan bajo el
Contraty o de cualquier otro acuerdo o transacción entre
las Partás. Por acuerdo escrito entre las Partes se podrá
stabilece una estipulación diferente para el pago de
intereses. Las disposiciones aquí contenidas para la
aplicación de intereses no modificarán de ningún modo los
derechos y recursos legales de las Partes para hacer
cumplir el pago de los montos adeudados. = =

19.8 En caso de emergencia nacional declarada por ley, en
virtud de la cual el Estado deba adquirir Hidrocarburos de
productores locales, ésta se efectuará a los precios que
resulten de aplicar los mecanismos de valorización
establecidos en la cláusula octava y serán pagados en
dólares a los treinta (30) Días siguientes de efectuada la
entrega. =

19.9 El Estado, a través del Ministerio de Defensa
Ministerio del Interior, brindará al Contratista en las
Operaciones y en cuanto le sea posible, las medidas de
seguridad necesarias. =

19.10€1 Contratista liberará y en su caso indemnizará a
PERUPETRO y al Estado, según corresponda, de cualquier
reclamo, acción legal u otras cargas O gravámenes de
TUU

3/

X0;

JYyY

VEINTISIETE MIL CUATROCIENTOS CINCUENTIOCHO

terceros que pudieran resultar como consecuencia de las
Operaciones y relaciones llevadas a cabo al amparo del
Contrato, provenientes de cualquier relación contractual o
extra contractual, salvo aquellas que se originen por
acciones del propio PERUPETRO o del Estado. ==

í9.1ilas empresas que conforman el Contratista tendrán la libre

CLAUSULA VIGÉSIMA — NOTIFICACIONES Y COMUNICACIONES

20.1

disponibilidad de los Hidrocarburos que les correspondan
conforme al Contrato. = ==

Toda notificación o comunicación, relativa al Contrato,
será considerada como válidamente cursada si es por
escrito y entregada con cargo o recibida por intermedio de
correo certificado o facsímil o por otros medios que las
Partes acuerden, dirigida al destinatario en un Día Util a
las siguientes direcciones: =
PERUPETRD¿ ==
PERUPETRO S.A. =
Gerencia Beneral =
Av. Luis Aldana N2 320
Lima 41 — Perú =
Fax: 473 7722 / 473 9644
Contratistas

0

Repsol Exploración Perú, Sucursal del Perú
Gerencia General
Victor Andrés Belaúnde

147,Tercer Piso, Oficinas 301-302
Edificio Real Seis Centro Empresarial Real
Lima 27 — Perú =
Fax 1: 421-7757
Burlington Resources Peru Limited, Sucursal Peruana
Mandatario Nacional
Av. El Rosario No. 380
San Isidro =

Lima 27 -Perú
Fax 1: 440-5218

Garante Corporativo:

l

Repsol Exploración S.A. =
Director de Area de Exploración
P* de la Catellana, 278-280
28046 Madrid
España =
Fax 3 (3471)348 8401
Burlington Resources InC= =

"

Director of Contracts and Negotiations (Perú)
500 N. Sam Houston Pkwy. E » Suit 1200
dé. houston Texas 77060
A USA =
Fax : (281) 878-3631 = =S
20.2 PERUPETRD, cualquiera de las empresas que conforman el
Contratista y los Garantes Corporativos tendrán el derecho
de cambiar su dirección o el número de facsímil a los

1

efectos de las notificaciones y comunicaciones, mediante
comunicación a la otra Parte, con por lo menos cinco (5)
Dias Utiles de anticipación a la fecha efectiva de dicho
cambio. =

20.3 Las notificaciones oO comunicaciones serán cursadas al
Operador, considerándose cursadas a todas las personas que
conforman el Contratista, salvo las notificaciones 0
comunicaciones relativas a las cláusulas novena, décimo
primera, décimo sexta y vigésimo segunda, las que serán
cursadas por PERUPETRO a cada una de las respectivas
empresas que conforman el Contratista. =

CLAUSULA VIGÉSIMA PRIMERA — SOMETIMIENTO A LA LEY PERUANA Y

ION DE CONTROVERSIAS =

metimiento a la Ley Peruana ==

Butt Ja

Contrato se ha negociado, redactado y suscrito con
a las normas legales del Perú y su contenido,
ión y demás consecuencias que de él se originen se
regirám por las normas legales de derecho interno de la
epública del Perú. =

Comité Técnico de Conciliación
El Comité Técnico de Conciliación será formado dentro de
los quince (15) Días Utiles siguientes a su convocatoria
por cualquiera de las Partes y estará compuesto por tres
(3) miembros calificados en la materia de que se trate.
Cada una de las Partes seleccionará a un (1) miembro y el
tercero será determinado por los miembros designados por
las Partes. Si cualquiera de las Partes no designara a su
miembro representante dentro del plazo estipulado o si los
miembros designados por ellas no pudieran ponerse de
acuerdo para determinar al tercer miembro dentro del plazo
estipulado, Oo si el Comité Técnico de Conciliación no
emitiera opinión dentro del plazo estipulado, cualquiera
de las Partes podrá someter la discrepancia para que sea
resuelta de acuerdo a lo previsto en el acápite 21.3 del
Contrato. = = =

05860

VEINTISIETE MIL CUATROCIENTOS SESENTA

21.3

Las Partes, dentro de los sesenta (60) Días contados a
partir de la Fecha de Suscripción, acordarán el
procedimiento que regirá a este comité. ==
Las resoluciones del Comité Técnico de Conciliación
deberán ser emitidas dentro de los treinta (30) Días de su
instalación y tendrán carácter obligatorio, en tanto un
laudo arbitral, de ser el caso, no resuelva el diferendo
en forma definitiva. Sin perjuicio del cumplimiento de la
resolución emitida por el Comité Técnico de Conciliación,
cualquiera de las Partes podrá recurrir a arbitraje
conforme al acápite 21.3, dentro de los sesenta (60) Días
siguientes a la fecha de recepción de la notificación de
la resolución referida.

Convenio Arbitral =
Cualquier litigio, controversia, diferencia oO reclamo
resultante del Contrato o relativo al Contrato, tales como
su interpretación, cumplimiento, resolución, terminación,
eficacia o validez, que surja entre el Contratista y
PERUPETRO y que no pueda ser resuelto de mutuo acuerdo
entre las Partes deberá ser resuelto por medio de
arbitraje internacional de derecho, de acuerdo con lo
dispuesto en el artículo 682 de la Ley No. 26221. =
El arbitraje se llevará a cabo en idioma castellano y de
acuerdo a lo pactado en la presente cláusula. El arbitraje
será administrado por la Cámara de Comercio Internacional,

en adelante CCl. En todo lo no previsto en esta cláusula,
el arbitraje se organizará y desarrollará de acuerdo con
el Reglamento de Arbitraje de la CCI, vigente en la Fecha
de Suscripción. Supletoriamente a esta ciáusula y al
Reglamento referido, serán aplicables las reglas
contenidas en la Ley No. 26572, Ley General de Arbitraje o
cualquiera que la sustituya. * =

Los árbitros serán tres (3) y su designación se realizará
uno por cada Parte y el tercero por los árbitros
designados por las Partes. Si transcurridos treinta (30)
Días desde la designación de los árbitros por las Partes,
éstos no hubieran designado al tercero, cualquiera de las
Partes podrá recurrir a la CCIl para que ésta lo nombre.

La materia de la controversia quedará determinada por la
demanda, su contestación y, eventualmente, si las hubiera,
por la reconvención y su contestación. Á solicitud de
cualquiera de las Partes, transcurridos quince (15) Días
útiles contados a partir de la notificación
14 405861

VEINTISIETE MIL CUATROCIENTOS SESENTIUNO

correspondiente sin haber sido contestada la demanda o la
reconvención, los árbitros están facultados a precisar la
controversia en caso que una de las Partes se nieque a

ello. = =

Para la solución de fondo del litigio, controversia,
diferencia o reclamo sometido a arbitraje, los árbitros

aplicarán el derecho interno de la República del Perú.
El arbitraje tendrá lugar en la ciudad de Lima, Perú a
menos que el Tribunal Arbitral no pueda reunirse en esta
ciudad por motivos ajenos a la voluntad de sus miembros -
En este supuesto, las Partes acordarán otro lugar para
¡levar a cabo el arbitraje. Si transcurridos quince (15)
Días a partir de la notificación del impedimento de los
árbitros a las Partes, éstas no hubieran llegado a un
acuerdo sobre el nuevo lugar para el desarrollo del

arbitraje, la "CC1" fijará el lugar. = =
si la cuantía del asunto que se somete a arbitraje
excediera de NRuinientos Mil y  00/100 Dólares (US$
500,000.00) y una de las Partes considerara otra ciudad y
país como el lugar para lievar a cabo el arbitraje,
astará con que lo exprese así y proponga una nueva ciudad
ís como lugar para su realización en el primer escrito
irija a la otra Parte notificándole su decisión de
ir al arbitraje. Si transcurridos quince (15) Días a
de la notificación anterior las Partes no han
a un acuerdo sobre el nuevo lugar para el
del arbitraje, la CC1 fijará otro lugar. =
En caso de discrepancia sobre la cuantía del asunto, O Sl

que
recur

partir
liegado

esarroll

la cuantía no es determinable, corresponderá a la ECI
establecer el lugar de arbitraje teniendo en cuenta lo

expuesto en el párrafo precedente.
Las Partes renuncian a los recursos de apelación, casación
o cualquier otro recurso impugnatorio contra el laudo
arbitral. El recurso de anulación contra el laudo arbitral
sólo procederá en los casos previstos por ley. Las Partes
declaran que el laudo arbitral es firme, de obligatorio y
definitivo cumplimiento y de ejecución inmediata.

Las Partes se obligan a realizar todos aquellos actos que

sean necesarios para el desarrollo del proceso arbitral

hasta su culminación y ejecución. =
El plazo máximo de duración del proceso arbitral será de
ciento ochenta (180) Días Utiles que comenzarán a
computarse a partir de la fecha del acto de instalación
1405862

VEINTISIETE MIL CUATROCIENTOS SESENTIDOS

21.4
21.5

CLAUSULA VIGÉSIMA SEGUNDA — TERMINACION

22.1

del tribunal arbitral u otro acto análogo. En caso de
requerirse una extensión del plazo, se aplicará lo
establecido en el Reglamento de Arbitraje de la CCI. == -=
En caso que el laudo arbitral se emita fuera del Perú, su

reconocimiento y ejecución se regirán por el "Convenio
Sobre Reconocimiento y Ejecución de las Sentencias
Arbítrales Extranjeras hecho en Nueva York el 10 de junio
de 1958" (Convención de Nueva York), 0 el "Convenio
Interamericano sobre Arbitraje Comercial Internacional
hecho en Panamá el 30 de enero de 1975" (Convenio de
Panamá) o las disposiciones contenidas sobre esta materia
en la Ley No. 26572, Ley General de Arbitraje o en la
norma que la sustituya, según lo determine la Parte que

pida el reconocimiento y ejecución del laudo. = ==
Durante el desarrollo del arbitraje las Partes continuarán
con la ejecución de sus obligaciones contractuales, en la
medida en que sea posible, inclusive aquellas materia del
arbitraje. si la materia de arbitraje fuera el
cumplimiento de las obligaciones contractuales
garantizadas con las fianzas a que se refiere el acápite
3.10, tales fianzas no podrán ser ejecutadas y deberán ser
mantenidas vigentes por un plazo que exceda en treinta
(30) Días Utiles al plazo de cumplimiento de la obligación

garantizadas
Durante el desarrollo del arbitraje las Partes continuarán
con la ejecución de sus obligaciones contractuales, en la

medida en que sea posi y inclusive aquellas materia del
arbitraje. ====
Sin perjuicio de lo anterior, si la materia de arbitraje
fuera el cumplimiento de las obligaciones contractuales
garantizadas con las fianzas a que se refiere el acápite
3.10 quedará en suspenso el cómputo del plazo respectivo y
tales fianzas no podrán ser ejecutadas, debiendo ser
mantenidas vigentes durante el procedimiento arbitral. Con
tal fin, el Contratista deberá prorrogar o sustituir

dichas fianzas, según sea necesario. ==== ==
Las Partes renuncian a cualquier reclamación diplomática.=
Este Contrato se redacta e interpreta en el idioma
castellano, por lo que las Partes convienen en que esta

versión es la única y la oficial.

La terminación del Contrato se rige por lo estipulado en
él, y supletoriamente por las normas de la Ley No. 26221;
¡Má

Notario

“1405863

VEINTISIETE MIL CUATROCIENTOS SESENTITRES

22

22.3

y, en cuanto a lo que no esté previsto en ella, por las
normas del Código Civil. =
Salvo los casos previstos en el acápite 22.3, cuando una
de las Partes incurra en incumplimiento de cualquiera de
las obligaciones estipuladas en el Contrato por causas que
no fueran de Caso Fortuito o Fuerza Mayor, la otra Parte
podrá notificar a dicha Parte, comunicándole el
incumpiimiento y su intención de dar por terminado el
Contrato al término del plazo de sesenta (60) Días a nu
ser que dentro de este plazo el referido incumplimiento
sea subsanado o que a satisfacción de la otra Parte
demuestre que está en vía de subsanación. =
Si la Parte que recibe una notificación de incumplimiento
cuestiona o niega la existencia de éste, dicha Parte puede
referir el asunto a arbitraje conforme a lo dispuesto en
la cláusula vigésimo primera, dentro de los treinta (30)
Días siguientes a la notificación. En tal caso, el cómputo
del plazo de sesenta (60) Días quedará en suspenso hasta

que el laudo arbitral sea notificado a las Partes; y el

Contrato terminará si habiendo sido confirmado el

MXcomplimiento, éste no es subsanado dentro de dicho
O. =

ntrato puede terminar con anterioridad al plazo de
VigenNia del Contrato, por acuerdo expreso de las Partes,.=
A lía texminación del Contrato cesarán totalmente todos los
erechosly obligaciones de las Partes, especificados en el
Comtrato y se tendrá en consideración:
a) Que los derechos y las obligaciones de las Partes

derivados de este Contrato con anterioridad a dicha

terminación sean respetados; incluyendo, entre otros,
el derecho del Contratista a los hidrocarburos
extraidos y a las garantías estipuladas en el Contrato;
Y
pb) Que en caso de incumplimiento Y responsabilidad

incurridos en fecha anterior a la terminación por
cualquiera de las Partes, de cualquiera de las
obligaciones estipuladas en el Contrato, éstos sean
subsanados por la Parte infractora, salvo las
obligaciones especificadas en el Contrato que se
extinguen con la terminación del mismo.

El Contrato se resolverá de pleno derecho y sin previo

trámite, en los casos siguientes: =
105804

VEINTISIETE MIL CUATROCIENTOS SESENTICUATRO

22.4

22.3.1 En caso que el Contratista haya incumplido con la
ejecución del programa mínimo de trabajo de
cualquier período de la fase de exploración, luego
de haber hecho Uso de las prórrogas contempladas en
el acápite 3.4 de ser el caso, y sin razones
satisfactorias a PERUPETRO, salvo que se cumpla lo
previsto en los acápites 4-7 y 4:13 = E

paa, 2 EN caso que al vencimiento de la fase de
exploración o del período de retención, lo último
que suceda, No se efectuara ninguna declaración de
Descubrimiento Comercial. =

"

22.3.3 En los casos especificos señalados en los acápites
3.10, 4.2 y 17.5»

22.3.4 En caso que alguna de las empresas que conforman el

Contratista haya sido declarada en insolvencia,
disolución, liquidación O quiebra y la otra u otras
empresas que conforman el Contratista o un tercero
debidamente calificado por PERUPETRD, no asuma la
participación en el Contrato de la empresa
disuelta, liquidada 0 quebrada en un plazo de
quince (15) Días Utiles. =

22.3.5 En caso de no encontrarse vigentes las garantías
corporativas a que se refiere el acápite 3.11 o en
caso de haber sido declarada la insolvencia,
disolución, liquidación 0 quiebra de alguna entidad
que haya otorgado la garantía a que se refiere el
acápite 3.11 y dicha garantía no haya sido asumida
por un tercero y aceptada por PERUPETRD. ==

22.3.6 Por mandato de un laudo arbitral que deciare, en
los casos del acápite 22.1, un incumplimiento y

éste no sea subsanado conforme a lo dispuesto en el
referido acápite; o por mandato de un laudo
arbitral que declare la terminación del Contrato.==
22.3.7 Al vencimiento del plazo contractual.
De acuerdo a lo establecido por el artículo 872 de la Ley
No. 26221, también podrá resolverse el Contrato cuando en
aplicación del "Reglamento de Medio Ambiente para las
Actividades Ue Hidrocarburos", aprobado por Decreto
Supremo NO» 046-93-EM y sus modificatorias, procede el
cese definitivo de actividades. == =

En caso que alguna de las empresas que conforman el
Contratista, 0 alguna de las entidades que hayan
otorgado la garantía a que se refiere el acápite 3.11,
l/ 1405865

VEINTISIETE MIL CUATROCIENTOS SESENTICINCO

solicite protección contra las acciones de acreedores,
PERUPETRO podrá resolver el Contrato en caso estime que
sus derechos bajo el Contrato no se encuentren debidamente
protegidos. =
22.6 A la terminación del Contrato, el Contratista entregará en
propiedad al Estado, a través de PERUPETRO, a menos que
éste no los requiera, sin cargo ni costo alguno para éste,

en buen estado de conservación, mantenimiento y
funcionamiento, y teniendo en cuenta el desgaste normal
producido por el uso, los inmuebles, instalaciones de
energía, campamentos, medios de comunicación, ductos y
demás bienes de producción e instalaciones de propiedad
del Contratista que permitan la continuación de las
Operaciones. =

En caso de haber Explotación conjunta de Petróleo, Bas

5 Natural No Asociado y/o Gas Natural No Asociado y
e Condensados, al término del plazo establecido en el
Sou acápite 3.1 para la fase de explotación de Petróleo, el
'= E

Contratista entregará en propiedad al Estado, a través de
PERUPETRO, a menos que éste no los requiera, sin cargo ni
costo alguno para éste, en buen estado de conservación,
tenimiento y funcionamiento, y teniendo en cuenta el

normal producido por el uso, los bienes e
aciones propios de la Explotación de Petróleo, que
necesarios para la Explotación de Gas Natural No

y/o Gas Natural No Asociado y Condensados. =
bienes e instalaciones que conserve el Contratista
pafa la Explotación del Gas Natural No Asociado y/o Gas
Natural No Asociado y Condensados, que hayan estado siendo
utilizados también en la Explotación de Petróleo, aún
cuando continuaran en propiedad del Contratista o de las
empresas que conforman el Contratista, serán aplicados a
servir ambas Explotacione celebrándose al efecto un

convenio entre las Partes.
En caso que el Contratista haya estado usando los bienes e
instalaciones descritos en el primer párrafo del presente
acápite pero que no sean Conexos o accesorios
exclusivamente a las Operaciones, esto es, que también
hayan estado siendo usados para operaciones en otras áreas
con contrato vigente para la Exploración o Explotación de
Hidrocarburos en el pais, el Contratista o cualquiera de
las empresas que conforman el Contratista continuará con
la propiedad de dichos bienes, haciendo uso de ellos. ====

4058066

N

VEINTISIETE MIL CUATROCIENTOS SESENTISEIS

22.7 A efectos de lo dispuesto en el acápite 22.6, durante el
último Año de Vigencia del Contrato, el Contratista dará
las facilidades y colaborará con PERUPETRO en todo lo
necesario para que, sin interferir con las Operaciones,
PERUPETRO pueda realizar todos los actos y celebrar todos
los convenios que permitan una transición ordenada no
interrumpida de las Operaciones que Se vengan realizando a

la fecha de terminación del Contrato. ==
ANEXD "A" ==
DESCRIPCION DEL LOTE 57

UBICACION
El Lote 57 se encuentra ubicado entre las Provincias de Satipo
del Departamento de Junin, Atalaya del Departamento de Ucayali
y La Convención del Departamento de Cuzco;z y está delimitado
tal como se muestra en el Anexo "g" o (mapa) conforme a la
siguiente descripción. ==
PUNTO DE REFERENCIA
El Punto de Referencia O (P.-R=.) es la Estación Camunashiari,
ubicado en el Distrito de Buillabamba, Provincia de La

Convención del Departamento de Cusco.
PUNTO DE PARTIDA =
Desde el Punto de Referencia (P.R=) se mide 9,993.473 m hacia
el Este y luego 27,474.B01 m hacia el Norte hasta encontrar el
Punto (57) que es el Punto de Partida (P=.P=) del perímetro del

Lote. =
CONFORMACION DEL LDTE =
Desde el Punto (57) o (P-.P=) se mide 43,829.214 m Nor Ceste en
linea recta con Azimut de 297*%09'"59"214 hasta llegar al Punto
(45) =
Desde el Punto (44) se mide 15,000,000 m Sur en línea recta con
Azimut de 180*00*00" hasta llegar al Punto (56).
Desde el Punto (56) se mide 34,740.554 m Deste en línea recta
con Azimut de 270*00'00" hasta llegar al Punto (53). =
Desde el Punto (53) se mide 25,254.313 m Nor Deste en línea
recta con Azimut de 329*45'09"76 hasta llegar al Punto (39). =

Desde el Punto (39) se mide 19,911.776 m Nor Deste en línea
recta con Azimut de 298*19'07"71 hasta llegar al Punto (33)
Desde el Punto (33) se mide 23,747.079 m Norte en línea recta
con Azimut de 36000'00" hasta llegar al Punto (1). =
Desde el Punto (1) se mide 150,000.000 m Este en línea recta
con Azimut de 900000" hasta llegar al Punto (9). ==
Desde el Punto (9) se mide 16,889,040 m Sur en línea recta con
Azimut de 180%00'00" hasta llegar al Punto (22) =

E A4UDBO (

Bro VEINTISIETE MIL CUATROCIENTOS SESENTISIETE

Desde el Punto (22) se mide 6,850.881 m Nor Deste en línea
recta con Azimut de 290*16'44"04 hasta llegar al Punto (21) ==
Desde el Punto (21) se mide 6,151.497 m Sur Deste en línea
recta con Azimut de 233%02'52"24 hasta llegar al Punto (20) ==
Desde el Punto (20) se mide 6,572.315 m Nor Deste en linea
recta con Azimut de 284*28'59"53 hasta llegar al Punto (19) ==
Desde el Punto (19) se mide 9,456.077 m Sur Deste en línea
recta con Azimut de 242*%53'07"88 hasta llegar al Punto (32) ==
Desde el Punto (32) se mide 6,450.804 m Nor Oeste en linea
recta con Azimut de 277%52'45"13 hasta llegar al Punto (31) ==
Desde el Punto (31) se mide 27,656.507 m Sur Oeste en línea
recta con Azimut de 194*%46'54"37 hasta llegar al Punto (49) ==
Desde el Punto (49) se mide 13,380.411 m Sur Oeste en linea
recta con Azimut de 187*%43'51"11 hasta llegar al Punto (59) ==
Desde el Punto (58) se mide 4,630.062 m Ueste en línea recta
con azimut de 270*%00'00" hasta llegar al Punto (57) o (P.P-)

a cerrando así el perímetro del Lote.
o COLINDANCIAS =
E o Por el Norte con los lotes 80 , 90 y área libre, por el Este

-on área libre, por el Sur con los Lotes 56 y 88, por el Oeste

ION DE LAS PARCELAS

5 rodeada por los puntos de esquina 1, 2,10,24 y 23

E rodeada por los puntos de esquina 2 5 11 y 10 =

3 3 kodeada por los puntos de esquina 3,4,12 y 11

5 4 eada por los puntos de esquina 4,5,13 y 12

ES ada por los puntos de esquina 5,6,14 y 13

Parcela 6 rodesda por los puntos de esquina 6,7,15 y 14
Parcela 7 rodeada por los puntos de esquina 7,8,16 y
Parcela B rodeada por los puntos de esquina B+9117 y
Parcela 9 rodeada por los puntos de esquina 10,11,26

Parcela 10 rodeada por los puntos de esquina 11,12,27
Parcela 11 rodeada por los puntos de esquina 12,13,28
Parcela 12 rodeada por los puntos de esquina 13,14,29
Parcela 13 rodeada por los puntos de esquina 14,15,30
Parcela 14 rodeada por los puntos de esquina 15,16,18,32,31 y
30 == ==

Parcela 15 rodeada por los puntos

Parcela 16 rodeada por los puntos de esquina 23,24,25,39 y 33
Parcela 17 rodeada por lo puntos de esquina 25,26,34,41,40 y

Parcela 18 rodeada por los puntos de esquina DOTA Y AS
10598b8

VEINTISIETE MIL CUATROCIENTOS SESENTIOCHO

Parcela 19 rodeada por los puntos de esquina 27,28,36 y 35
Parcela 20 rodeada por los puntos de esquina 28,29,37 y 36
Parcela 21 rodeada por los puntos de esquina 29,30,38 y 37
Parcela 22 rodeada por los puntos de esquina 34,35,43,42 y
Parcela 23 rodeada por los puntos de esquina 35,36,45,44 Y
Parcela 24 rodeada por los puntos de esquina 36,37,46 y 45
Parcela 25 rodeada por los puntos de esquina 37,38,47 y 46
Parcela 26 rodeada por los puntos de esquina 30,31,48,47 y
Parcela 27 rodeada por los puntos de esquina 40,41,42,54 y
Parcela 28 rodeada por los puntos de esquina 42,43,55 y 54 =
Parcela 29 rodeada por los puntos de esquina 43,44,56 y 55

Parcela 30 rodeada por los puntos de esquina 44,45, 46,31 y
Parcela 31 rodeada por los puntos! de esquina 46,47,48, 49,52 y

rodeada por 1

COORDENADAS GEOGRAFICAS COORDENADAS PLANAS U.T.M.

PUNTO Latitud Sur Longitud Oeste Metros Norte Metros Este
EST.Camunashian (PR) 11%4'36"914 7256'36"244 8'682525.199 724,006.527
57 41%39'40"606  72%51'13”051 8'710,000.000  734,000.000
44 11%28'58"602  73%12'44"528 8'730,000.000  625,000.000
56 119708715  73%17'41"434 8'715,000.000  695,000.000
33 113713192 73"3148"216 8'715,000.000  660,259.446
39 11925'25"303  73%38'51"802 8736,812.411  647,531.561
33 11%20'20"523  73%48'31”488 8'746,252.920  630,000.000
1 11907277545  73%48'34"658 8'770,000.000  630,000.000
9 41%06'56"697 722612953 8'770,000.000  780,000.000
22 11716'06"010 72*26'07"718 8'753,110.959  780,000.000
21 11%14'50'649 72"2940"155 8755483.507  773,573.057
20 111652288 72*32'21"106 8'751,785.547  768,657.163
19 11*16'00599 72*35'51”269 8'753,427.376  762,293.223
32 111823007 72"40'27"511 8'749,117.581  753,876.390
31 41%1755"935 72"43'58"359 8'750,000.000  747,486.224
49 11%32'27658 72"47'44"221 8'723,258.795  740,429.995
58 11939'39"453  72%48'40"238 8'710,000.000  738,630.062
RELACION DE COORDENADAS DE LAS ESQUINAS DE LAS PARCELAS
PUNTO COORDENADAS PLANAS U-.T-.M
1 8'770,000.000 m N £30,000.000 m E
2 8'770,000.000 m N £40,000.000 m E
3 8'770,000.000 m N £60,000.000 m E
4 8'770,000.000 m N £80,000.000 m E
E 8'770,000.000 m N 700,000.000 m E
6 8'770,000.000 m N 720,000.000 m E
7 8'770,000.000 m N 740,000.000 m E
8 8'770,000.000 m N 760,000.000 m E

HHUJOUY

Ay,
“A VEINTISIETE MIL CUATROCIENTOS SESENTINUEVE
z -

9 8'770,000.000 N 780,000.000
10 B'"760,000,000 N 640,000.000
11 £'760,000.000 N 660 ,000,000
Se 8'760,000.000 N 680,000.000
13 8'"760,000.000 N 700,000,.000
14 8B*760,000,000 N 720,000.000
13 8'*760,000,000 N 740,000.000
16 B'"760,000,.000 N 760,000.000
ELze 8'"760,000,000 N 780,000.000
i8 8'752,253.143 N 760,000.000
AA 8'753,427.376 N 762,293.223
20 8'751,785.547 N 768,657.163
Zi 8'"755,483.507 N 773,573.057
22 8"753,110.7579 N 780,000.000
23 8'"750,000.000 N £630,000.000
24 8'750,000.000 N 640,000.000
25 8'"750,000.000 N 647,531 .561
3 26 8'*750,000,.000 N 660,000.000
o maz? 8"750,000,000 N 680,000.000
3 8*750,000,.000 N 700,000.000

8'*750,000.000
8*750,000.000

IS 720,000.000
N 740,000.000
N
N

3333332332332 33333333333333333333333333333333
3333333333333333333333333333333333333333333
mmmmmmamamama mama mamma aaa mamma mmamaamamamamamammammaamamm

E N 8B'"750,000.000 747,486.224
5 8'749,117,581 753,876.390
te 8'"746,252.920 N £30,000,.000
u B'"740,000,000 N 660,000,000
2 8'740,000.000 N £80,000.000
36 18*740,000.000 N 700,000,000
37 8'*740,000.000 N 720,000 .000
38 8'"740,000.000 N 740,000.000
39 8'736,812.411 N 647,531 .561
40 8'"730,000.000 N 651,506.710
41 8'*730,000.000 N 660,000 .000
42 8'"730,000,.000 N 665,000 ,000
43 8'730,000.000 N £680,000.000
44 8'*730,000.000 N £693,000.000
45 8'"730,000.000 N 700,000.000
46 8'*730,000.000 N 720,000.000
47 8'730,000.000 N 740,000.000
48 8'730,000.000 N 742,208.804
249 8'"723,258.795 N 740,429.795
50 8'"720,000,000 N 714,500.000
si 8'720,000.000 N 720,000.000

4405870

VEINTISIETE MIL CUATROCIENTOS SETENTA

52 8*720,000.000 m N 739,787.601 m E
53 8'715,000.000 m N 660,2579.446 m E
54 B"710,000.000 m N £65,000.000 m E
55 8'715,000,000 m N £80,000.000 m E
56 8'"715,000.000 m N 695,000,.000 m E
57 8*710,000.000 m N 734,000.000 m E
58 8'710,000.000 m N 738,630.062 m E
EXTENSION (Area por parcelas)
PARCELA AREA  =
1 20,000.000 ha
El 20,000.000 ha
3 20,000.000 ha
4 20,000,000 ha
5 20,000.000 ha
6 20,000.000 ha
7 20,000,000 ha
8 20,000.000 ha
2 20,000.000 ha
10 20,000.000 ha
516 20,000,000 ha
12 20,000.000 ha
í3 20,000,000 ha
14 179,862.251 ha
15 13,141.425 ha
15 14,844.559 ha
aio 23,582.859 ha
i8 20,000.000 ha
19 20,000.000 ha
20 20,000.000 ha
El 20,000.000
22 20,000.000
23 20,000.000
24 20,000.000
25 20,000.000
26 9,675.029
27 13,675.382
28 22,500.000
29 22, 500.000
30 15,250.000
3i 20,957 .477
32 15,058.832
Total £611,067.814 ha

2i Parcelas regulares de 20,000.000 ha c/u 420,000.000 ha
-44UIS [L

VEINTISIETE MIL CUATROCIENTOS SETENTIUNO

02 Parcela regular de 22,500.000 ha
O9Parcelas irregulares de áreas diversas 1465,067.814 ha
TOTAL 40 PARCELAS 611,067.B14 ha
las Coordenadas, Distancias, Areas y Azimuts mencionados en
este Anexo, se refieren al Sistema de Proyección Universal
Transversal Mercator (U.T.M.) Esferoide Internacional, Zona 18
(Meridiano Central 75%00'00"). =
¿il Datum Geodésico es el provisional para América del Sur, La
Canoa de 1956, ubicado en Venezuela (PSAD 56)
En casos de discrepancias de las Coordenadas U.T.M. con las
Coordenadas Geográficas o con las Distancias, Areas y

45,000,000 ha

"

Azimuts, las Coordenadas U.T.M. serán consideradas correctas. =
ANEXO "B"
MAPA DEL AREA DE CONTRATO — LOTE 57

ES El MAPA DEL LOTE 57, QUE DELIMITA El AREA DEL PRESENTE

CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACION DE
> HIDROCARBUROS ENTRE PERUPETRO S.A» y REPSOL EXPLORACION PERU,
E SUCURSAL DEL PERU / BURLINGTON RESOURCES PERU LIMITED, SUCURSAL
2 ANA, EL MISMO QUE DEBIDAMENTE FIRMADO POR LAS PARTES, SE
LA PRESENTE ESCRITIRA PUBLICA. =
= ANEXO "C-1
CARTA FIANZA PARA EL PRIMER PERIODO
DEL PROGRAMA MINIMO DE TRABAJO

PERUPETRO S.A.
Ciudad. =
De nuestra consideración: =
Por la presente, nosotros ..... (Entidad del sistema
financiero)===*»=*» nos constituimos en fiadores solidarios de
normas Bn adelante llamado el Contratista,
ante PERUPETRO S.A., en adelante llamada PERUPETRO, por el
importe de cien mil y 00/100 Dólares (US$ 100,000,00) a fin de
garantizar el fiel cumplimiento de las obligaciones del
Contratista del programa mínimo de trabajo del primer período,
contenidas en la cláusula cuarta del Contrato de Licencia para
la Exploración y Explotación de Hidrocarburos en el Lote 57,
suscrito con PERUPETRO (en adelante. llamado Contrato).
ia obligación que asume +....(Entidad del sistema fi

nan
2====== bajo la presente fianza se limita a pagar a PERUPE
-HUJOIL£ TO
A
VEINTISIETE MIL CUATROCIENTOS SETENTIDOS 20%

suma de cien mil y 00/100 Dólares (US$ 100,000.00) requerida en
su solicitud de pago. = =
i. Esta fianza es solidaria, sin beneficio de excusión,
irrevocable, incondicional y de realización automática,
pagadera a la presentación dentro del plazo de vigencia de
la misma, de una carta notarial dirigida por PERUPETRO a
Zoo. (Entidad del sistema financiero)===+» solicitando el
pago de cien mil y 00/1006 Dólares (US$ 100,000.00),
adjuntando copia certificada de la carta notarial dirigida
por PERUPETRO al Contratista exigiéndole el cumplimiento
de la obligación antes referida. ==
Za La presente fianza expirará a más tardar el ....., a menos
que con anterioridad a esa fecha ...(Entidad del sistema
financiero)... reciba una carta de PERUPETRO liberando a
zoo «(Entidad del sistema financiero)=.*.+- y al Contratista
de toda responsabilidad bajo la presente fianza, en cuyo
caso la presente fianza será cancelada en la fecha de
recepción de la mencionada carta de PERUPETRO.
3. Toda demora por nuestra parte para honrar la presente
fianza a favor de ustedes, devengará un interés
equivalente a la Tasa Activa en Moneda Extranjera (TAMEX)
de las Instituciones del Sistema Financiero que publica la
Superintendencia de Banca y Seguros aplicable durante el
período de retraso o la tasa que la sustituya. Los
intereses serán calculados a partir de la fecha de la
recepción de la carta notarial dirigida por PERUPETRO a
.-- (Entidad del sistema financiero)...

Kn

A partir de la fecha de la expiración o cancelación no se podrá
presentar reclamo alguno por la presente fianza Y =-..*- (Entidad
del sistema financiero)....- y el Contratista quedarán
liberados de toda responsabilidad u obligación respecto a la
presente fianza.

Atentamente y
(Entidad del sistema financiero)
ANEXO "c-2 "
CARTA FIANZA PARA El SEGUNDO PERIODO
DEL PROGRAMA MINIMO DE TRABAJO ==

CARTA FIANZA
Lima, =
Señores
PERUPETRO S.A.
Ciudad. =

De nuestra consideración:
dy 4405873

VEINTISIETE MIL CUATROCIENTOS SETENTITRES

1

ES

dl Por la presente, nosotros O (Entidad del sistema
financiero)==.+== nos constituimos en fiadores solidarios de

a os y adelante ltamado Bl Contratista,

ante PERUPETRO S.A., en adelante llamada PERUPETRD, por el

importe de un millón cuatrocientos veinte mil y 00/100 Dólares

(US$ 1'420,000.00) a fin de garantizar el fiel cumplimiento de

las obligaciones del Contratista del programa mínimo de

trabajo del segundo período, contenidas en la cláusula cuarta
del Contrato de Licencia para la Exploración y Explotación de

Hidrocarburos en el Lote 57, suscrito con PERUPETRO (en

adelante llamado Contrato). = ==

ta obligación que asume ».+..+.(Entidad del sistema financiero)
cono. bajo la presente fianza se limita a pagar a PERUPETRO la
suma de un millón cuatrocientos veinte mil y 00/100 Dólares

(US$ 1'420,000.00) requerida en su solicitud de pago.

E Esta fianza es solidaria, sin beneficio de excusión,
irrevocable, incondicional y de realización automática,
pagadera a la presentación dentro del plazo de vigencia de

EZ la misma, de una carta notarial dirigida por PERUPETRO a
3 2 2oo« (Entidad del sistema financiero)...» solicitando el
z pago de un millón cuatrocientos veinte mil y  00/100

Dólares (US$ 1'420,000.00), adjuntando copia certificada
la carta notarial dirigida por PERUPETRD al Contratista
iéndole el cumplimiento de la obligación antes

refexida. =

fianza expirará a más tardar el ....., 2 Menos
anterioridad a esa fecha +.-.(Entidad del sistema

¿AO + ErviBrr
e
»
ho]
5
e
2
E
n

inanciéro)... reciba una carta de PERUPETRO liberando a
2. «(Entidad del sistema financiero)=.=.=- Y al Contratista
de toda responsabilidad bajo la presente fianza, en cuyo
caso la presente fianza será cancelada en la fecha de

y

recepción de la mencionada carta de PERUPETRO. =
e Toda demora por nuestra parte para honrar la presente
fianza a favor de ustedes, devengará un interés
equivalente a la Tasa Activa en Moneda Extranjera (TAMEX)
de las Instituciones del Sistema Financiero que publica la
Superintendencia de Banca y Seguros aplicable durante el
período de retraso o la tasa que la sustituya. Los
intereses serán calculados a partir de la fecha de la
recepción de la carta notarial dirigida por PERUPETRD a
«(Entidad del sistema financiero).-.«*
A partir de la fecha de la expiración o cancelación no
presentar reclamo alguno por la presente fianza Y =..+ (Entidad

se podrá

K4UJOI![4

VEINTISIETE MIL CUATROCIENTOS SETENTICUATRO

del sistema financiero)..... y el Contratista quedarán
liberados de toda responsabilidad u obligación respecto a la
presente fianza.

Atentamente,
Entidad del sistema financiero)
ANEXD "E-3 " ==
CARTA FIANZA PARA EL TERCER PERIODO =
DEL PROGRAMA MINIMO DE TRABAJO ==

CARTA FIANZA NQ

Limas, =

Señores

PERUPETRO S.A.

Ciudad. ==

De nuestra consideración:

Por la presente, nosotros ..--. (Entidad del sistema
financiero)=<=*= nos constituimos en fiadores solidarios de
ii emm, en adelante llamado el Contratista,

ante PERUPETRO S.A., en adelante llamada PERUPETRO, por el
importe de novecientos setenta y cinco mil y 00/100 Dólares
(US$ 975,000.00) a fin de garantizar el fiel cumplimiento de
las obligaciones del Contratista del programa mínimo de
trabajo del tercer período, contenidas en la cláusula cuarta
del Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote 57, suscrito con PERUPETRO (en
adelante llamado Contrato).
La obligación que asume .

(Entidad del sistema financiero)
cono bajo la presente fianza se limita a pagar a PERUPETRO la
suma de novecientos setenta y cinco mil y 00/100 Dólares (US$
973,000.00) requerida en su solicitud de pago* =
1. Esta fianza es solidaria, sin beneficio de excusión,

irrevocable, incondicional y de realización automática,
pagadera a la presentación dentro del plazo de vigencia de la
misma, de una carta notarial dirigida por PERUPETRO Aa 2...
(Entidad del sistema financiero).-... solicitando el pago de

novecientos setenta y cinco mil. y 00/100 Dólares (US$
975,000.00), adjuntando copia certificada de la carta notarial
dirigida por PERUPETRO al Contratista exigiéndole el

cumplimiento de la obligación antes referida. = ==

2. La presente fianza expirará a más tardar el 2.....y 2 menos
que con anterioridad a esa fecha ».+(Entidad del sistema
financiero)=*=» reciba una carta de PERUPETRO liberando a
co (Entidad del sistema financiero)...» y al Contratista de
toda responsabilidad bajo la presente fianza, en cuyo caso la
TIA

VEINTISIETE MIL CUATROCIENTOS SETENTICINCO

>
3) presente fianza será cancelada en la fecha de recepción de la
mencionada carta de PERUPETRO. = = =

3. Toda demora por nuestra parte para honrar la presente fianza

a favor de ustedes, devengará un interés equivalente a la Tasa
Activa en Moneda Extranjera (TAMEX) de las Instituciones del
Sistema Financiero que publica la Superintendencia de Banca y
Seguros aplicable durante el período de retraso o la tasa que
la sustituya. Los intereses serán calculados a partir de la
fecha de la recepción de la carta notarial dirigida por
PERUPETRO a *.*+.(Entidad del sistema financiero)... =
A partir de la fecha de la expiración o cancelación no se podrá

presentar reclamo alguno por la presente fianza y =..-.+. (Entidad
del sistema financiero)..... y el Contratista quedarán
liberados de toda responsabilidad u obligación respecto a la
presente fianza.
Atentamente,
(Entidad del sistema financiero)
ANEXO "E-4 " =
CARTA FIANZA PARA EL CUARTO PERIODO
= DEL PROGRAMA MINIMO DE TRABAJO

Ricarro Parar “in 3 re a

consideración: =

sente, nosotros mo (Entidad del sistema
«- nos constituimos en fiadores solidarios de
" , en adelante llamado el Contratista,
ante PERUPETRO! S.A., en adelante llamada PERUPETRO, por el
importe de novecientos setenta y cinco mil y 00/100 Dólares
(US$ 975,000.00) a fin de garantizar el fiel cumplimiento de
las obligaciones del Contratista del programa minimo de

trabajo del cuarto período, contenidas en la cláusula cuarta
del Contrato de Licencia para la Exploración y Explotación de
Fidrocarburos en el Lote 57, suscrito con PERUPETRO (en
adelante llamado Contrato). ==
la obligación que asume ....(Entidad del sistema financiero)

===. bajo la presente fianza se limita a pagar a PERUPETRO la
suma de novecientos setenta y cinco mil y 00/100 Dólares (US$
973,000.00) requerida en su solicitud de pago. = =
de Esta fianza es solidaria, sin beneficio de excusión,

irrevocable, incondicional y de realización automática,

14058/6

VEINTISIETE MIL CUATROCIENTOS SETENTISEIS

pagadera a la presentación dentro del plazo de vigencia de
la misma, de una carta notarial dirigida por PERUPETRD a
zx (Entidad del sistema financiero).=-=-. solicitando el
pago de novecientos setenta y cinco mil y 00/100 Dólares
(US$ 975,000.00), adjuntando copia certificada de la carta
notarial dirigida por PERUPETRO al Contratista exigiéndole
el cumplimiento de la obligación antes referida. ==
a La presente fianza expirará a más tardar el «....-, a menos
que con anterioridad a esa fecha +...(Entidad del sistema
financiero)...» reciba una carta de PERUPETRO liberando a
2» ««(Entidad del sistema financiero)=..». y al Contratista

de toda responsabilidad bajo la presente fianza, en cuyo
caso la presente fianza será cancelada en la fecha de
recepción de la mencionada carta de PERUPETRO .
S. Toda demora por nuestra parte para honrar la presente

fianza a favor de ustedes, devengará un interés
equivalente a la Tasa Activa en Moneda Extranjera (TAMEX)
de las Instituciones del Sistema Financiero que publica la
Superintendencia de Banca y Seguros aplicable durante el
período de retraso O la tasa que la sustituya. Los
intereses serán calculados a partir de la fecha de la
recepción de la carta notarial dirigida por PERUPETRO a
2== (Entidad del sistema financiero)...
A partir de la fecha de la expiración o cancelación no se podrá
presentar reclamo alguno por la presente fianza y =..=.. (Entidad

del sistema financiero)=..... y el Contratista quedarán
liberados de toda responsabilidad u obligación respecto a la
presente fianzas
Atentamente, =
(Entidad del sistema financiero)
== ANEXO "2-5 "=
CARTA FIANZA PARA EL QUINTO PERIODO
DEL PROGRAMA MINIMO DE TRABAJO =

CARTA FIANZA

Lima, =

Señores =

PERUPETRO S.A.

Ciudad. =

De nuestra consideración:

Por la presente, nosotros arma (Entidad del sistema

financiero)==.=-=*+ nos constituimos en fiadores solidarios de
rs en adelante llamado el Contratista,
ante PERUPETRO S.A., en adelante llamada PERUPETRD, por el
CACA

3

Notario de Lima

ro Fara Y

jr 44U58 / /

VEINTISIETE MIL CUATROCIENTOS SETENTISIETE

importe de setecientos sesenta y cinco mil y 00/100 Dólares
(US$ 765,000.00) a fin de garantizar el fiel cumplimiento de
las obligaciones del Contratista del programa mínimo de
trabajo del quinto período, contenidas en la cláusula cuarta
del Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote 57, suscrito con  PERUPETRO (en
adelante llamado Contrato).

n

la obligación que asume «.«..(Entidad del sistema financiero)
sx. bajo la presente fianza se limita a pagar a PERUPETRO la
suma de setecientos sesenta y cinco mil y 00/100 Dólares (US$
765,000.00) requerida en su solicitud de pago. === =

Ll. Esta fianza es solidaria, sin beneficio de excusión,
irrevocable, incondicional y de realización automática,
pagadera a la presentación dentro del plazo de vigencia de
la misma, de una carta notarial dirigida por PERUPETRO a
sex (Entidad del sistema financiero).... solicitando el
pago de setecientos sesenta y cinco mil y 00/100 Dólares
(US$ 765,000.00), adjuntando copia certificada de la carta
notarial dirigida por PERUPETRO al Contratista exigiéndole
ei cumplimiento de la obligación antes referida. =

Za La presente fianza expirará a más tardar el .....y
que con anterioridad a esa fecha +...(Entidad del
financiero)-=.+. reciba una carta de PERUPETRO liberando a
====(Entidad del sistema financiero).... y al Contratista
de toda responsabilidad bajo la presente fianza, en cuyo
caso la presente fianza será cancelada en la fecha de
recepción de la mencionada carta de PERUPETRO. = =

10

e

Toda demora por nuestra parte para honrar la presente
fianza a favor de ustedes, devengará un interés
equivalente a la Tasa Activa en Moneda Extranjera (TAMEX)
de las Instituciones del Sistema Financiero que publica la
Superintendencia de Banca y Seguros aplicable durante el
período de retraso O la tasa que la sustituya. Los
intereses serán calculados a partir de la fecha de la
recepción de la carta notarial dirigida por PERUPETRO a
s«(Entidad del sistema financiero)=... ===
A partir de la fecha de la expiración o cancelación no se podrá
presentar reclamo alguno por la presente fianza y «....* (Entidad
del sistema financiero).*... y el Contratista quedarán
liberados de toda responsabilidad u obligación respecto a la
presente fianza.
Atentamente, ==

(Entidad del sistema financiero)

FFUJO [O

VEINTISIETE MIL CUATROCIENTOS SETENTIOCHO

ANEXO "D-1" ==
GARANTIA CORPORATIVA

Señores =
PERUPETRO S.A.
Av. Luis Aldana

Lima 41
PERU == =
Por el presente documento, Repsol Exploración S.A., de
conformidad con el acápite 3.11 del Contrato de Licencia para
la Exploración y Explotación de Hidrocarburos en el Lote 57 a
ser suscrito por PERUPETRD S.A. ("PERUPETRO") con Repsol
Exploración Perú, Sucursal del Perú y Burlington Resources Peru
Limited; Sucursal Peruana y garantiza solidariamente ante
PERUPETRO el cumplimiento por Repsol Exploración Perú,
Sucursal del Perú, de todas las obligaciones que ésta asuma en
el programa mínimo de trabajo descrito en el acápite 4.6 del
Contrato, así como la ejecución por Repsol Exploración Perú,

Sucursal del Perú, de cada uno de los programas anuales de
Explotación, tal como puedan ser reajustados o cambiados, que
ei Contratista presente a PERUPETRO en cumplimiento del acápite
5.3 del Contrato.

Esta garantía subsistirá mientras sean exigibies las
obligaciones de Repsol Exploración Perú, Sucursal del Perú
derivadas del Contrato. Para los efectos de esta garantía

Repsol Exploración S.A., se somete a las leyes de la República
del Perú, renuncia expresamente a toda reclamación diplomática
y se somete al procedimiento arbitral para solución de
controversias establecido en la cláusula vigésimo primera del
Contrato. ==
Atentamente,

Garante Corporativo

(Persona i¡egalmente autorizada)
ANEXO "D-2"

GARANTIA CORPORATIVA

Señores =
PERUPETRO S.A.
Av. Luis Aldana 320
Lima 41

PERU
Por el presente documento, Burlington Resources  Inc=, de
conformidad con el acápite 3.11 del Contrato de Licencia para
la Exploración y Explotación de Hidrocarburos en el Lote 57 a
Notario de Lima

de E

4405879

VEINTISIETE MIL CUATROCIENTOS SETENTINUEVE

ser suscrito por PERUPETRO S.A. (AREROPETRO E Repsol
Exploración Perú, Sucursal del Perú y Burlington Resources Peru
Limited, Sucursal Peruana, garantiza solidariamente ante
PERUPETRO el cumplimiento por Burlington Resources Peru
Limited, Sucursal Peruana, de todas las obligaciones que ésta
asuma en el programa mínimo de trabajo descrito en el acápite
4.6 del Contrato, así como la ejecución por Burlington
Resources Peru Limited, Sucursal Peruana, de cada uno de los
programas anuales de Explotación, tal como puedan ser
reajustados 0 cambiados, que el Contratista presente a
PERUPETRO en cumplimiento del acápite 5.3 del Contrato. =

Esta garantía subsistirá mientras sean exigibles las
obligaciones de Burlington Resources Peru Limited, Sucursal
Peruana derivadas del Contrato. Para los efectos de esta

garantía Burlington Resources inc., se somete a las leyes de
la República del Perú, renuncia expresamente a toda reclamación
diplomática y se somete al procedimiento arbitral para solución
de controversias establecido en la cláusula vigésimo primera
del Contrato.

ANEXO "E"
PROCEDIMIENTO CONTABLE
DISPOSINIONES GENERALES ==:
PROROSITO
El propósito del presente anexo es el de establecer
normas y procedimientos de contabilidad que permitan
determinar los ingresos», inversiones, gastos y
costos operativos del Contratista para efectos del
cálculo del Factor Ry a que se refiere la cláusula
octava del Contrato. =
i.2 DEFINICIONES
Los términos utilizados en el presente anexo que han
sido definidos en. la cláusula primera del Contrato,
tendrán el significado que se les otorga en dicha
cláusula. Los términos contables incluidos en el
presente Anexo, tendrán el significado que les
otorgan las normas y prácticas contables aceptadas
en el Perú y en la industria petrolera
internacional.
1.3 NORMAS DE CONTABIL

44UDOSU

VEINTISIETE MIL CUATROCIENTOS OCHENTA

2. RESISTROS CONTABLES, INSPECCION Y AJUSTES

2.1

a) El Contratista llevará su contabilidad de
conformidad con las normas legales vigentes, con
los principios y prácticas contables establecidos
y aceptados en el Perú y en la industria petrolera
internacional, y de acuerdo con lo dispuesto en el
presente Procedimiento Contable. = =

b) El "Manual de Procedimientos Contables" al que se
refiere el acápite 18.1 del Contrato, deberá
considerar las estipulaciones contenidas en el
presente anexo.

SISTEMAS DE CUENTAS
Para efectos de la determinación del Factor R«+, el
Contratista llevará un sistema especial de cuentas
para registrar en ellas, en Dólares, los ingresos
percibidos y egresos efectuados, con relación a las
Operaciones del Contrato. Este sistema constará de
dos cuentas principales; la Cuenta de Ingresos del
Factor Ru, y la Cuenta de Egresos del Factor Ru- ==
TIPO DE CAMBIO ==
Las transacciones efectuadas en moneda nacional,
serán registradas al tipo de cambio venta publicado
el primer día útil siguiente al Día en que se
efectuó el desembolso oO se percibió el ingreso. Las
transacciones efectuadas en Dólares y la
valorización de la producción, se registrarán de
conformidad con lo estipulado en el punto 3.3 del
presente anexo.
DOCUMENTACION DE SUSTENTO ==
cl Contratista mantendrá en sus archivos la
documentación original de sustento de los cargos
efectuados a las cuentas del Factor Ru. == =
ESTADO DE CUENTAS DEL FACTOR RA e
Durante la fase de exploración el Contratista deberá
remitir dentro de los treinta Días siguientes al
vencimiento de cada período, un Estado detallado Mes
a Mes de las cuentas de ingresos y egresos del
factor Ri correspondiente a dicho período.
De haber optado el Contratista por la aplicación de
la metodología descrita en el acápite 8.3.2, para el
cálculo de la regalía, éste presentará a PERUPETRO,
dentro de los treinta (30) Días siguientes a la
fecha de Declaración de Descubrimiento Comercial, un

eN 1405881

VEINTISIETE MIL CUATROCIENTOS OCHENTIUNO

Estado detallado Mes a Mes de las Cuentas de
Ingresos y Egresos del Factor Ry correspondiente al
pS período transcurrido entre el último Estado

presentado hasta el mes de julio o diciembre del año
anterior, según corresponda.
En adelante, el Contratista presentará a PERUPETRO,
dentro de los quince (15) Días siguientes a la
terminación del mes de enero y julio de cada año
calendario, un Estado detallado Mes a Mes de las
Cuentas de Ingresos y Egresos del Factor R ou
correspondiente al semestre anterior. =
a) Estado de la Cuenta de Ingresos del Factor Ry =

El Estado Mes a Mes de la Cuenta de Ingresos

inciuye la valorización de la Producción
Fiscalizada correspondiente al semestre reportado.
Asimismo, contendrá en forma detallada, y
clasificadas por naturaleza, todas las

transacciones por las que el Contratista ha
percibido ingresos, incluyendo la fecha en que
éste se percibió efectivamente, así como una
descripción corta de la transacción, número del
comprobante contable, monto en Dólares, o en
moneda nacional y en Dólares si el ingreso se
percibió en moneda nacional, y el tipo de cambio
correspondiente. = ==
Estado de la Cuenta de Egresos del Factor Ry==
El Estado Mes a Mes de la Cuenta de Egresos
contendrá en forma detallada y clasificadas por
naturaleza, todas las transacciones por las que el
Contratista ha efectuado desembolsos, incluyendo

la fecha en que éste se realizó efectivamente, así

como una descripción corta de la transacción,

número del comprobante contable, monto en Dólares,

o en moneda nacional y en Dólares si el desembolso

se realizó en moneda nacional, indicando el tipo

de cambio correspondiente.

2.5 INSPECCION CONTABLE Y AJUSTES
a) Los libros de contabilidad y la documentación
original de sustento de las transacciones
incluidas en cada Estado de Cuenta serán puestos a
disposición, en horas de oficina, de los
representantes autorizados de PERUPETRO para su
inspección, cuando éstos lo requieran. =

e de

Riaco e ali

rua

VEINTISIETE MIL CUATROCIENTOS OCHENTIDOS

b)

ES

d)

3. INGRESOS Y EGRESOS EN LAS CUENTAS DEL FACTOR Ru
3.1 INGRESOS =

La inspección de los libros de contabilidad y de
la documentación de «sustento, se realizará de
conformidad con las normas de auditoria
generalmente aceptadas, incluyendo procedimientos

de muestreo, cuando el caso lo requiera. =
Los Estados de Cuentas del Factor R
considerarán aceptados, si PERUPETRO no los
objetara, por escrito, en el plazo máximo de
veinticuatro (24) Meses computados a partir de la
fecha de su presentación a PERUPETRO. ==
El Contratista deberá responder documentadamente
las observaciones formuladas por PERUPETRO dentro
de los tres (3) Meses siguientes a la recepción de
la comunicación con la que PERUPETRO formuló las
observaciones. Si el Contratista no cumpliera con

el plazo antes referido, las observaciones de

PERUPETRO se tendrán por aceptadas. =

Toda discrepancia derivada de una inspección
contable deberá ser resuelta por las Partes en el
plazo máximo de tres (3) Meses, computados a
partir de la fecha en que PERUPETRO recibió la
respuesta del Contratista. Vencido el referido
plazo, la discrepancia será puesta a consideración
dei Comité de Supervisión, para que proceda según
lo estipulado en el acápite 7.4 del Contrato. De
persistir la discrepancia las Partes podrán
acordar que dicha discrepancia sea revisada por
una firma de auditoria externa previamente
aceptada por  PERUPETRO, o que se proceda de
conformidad con lo estipulado en el acápite 2d.
del Contrato. El fallo arbitral o el dictamen de
los auditores externos, serán considerados como
definitivos. =

Si como resultado de la inspección contable se
estableciera que en un determinado período debió
aplicarse un Factor Ry distinto al que se aplicó,
se procederá a realizar los ajustes
correspondientes. Todo ajuste devengará intereses
de acuerdo a lo establecido en el acápite 8.5 del

Contrato.

2? 1405883

A A A A A A
Ricardo Fernandini Barreda
Ac.any ño Uhr.
E
N

ANS VEINTISIETE MIL CUATROCIENTOS OCHENTITRES

Se reconocerán como ingresos y se registrarán en la
Cuenta de Ingresos del Factor Ry, los siguientes: ==
a) La valorización de la Producción Fiscalizada de
Hidrocarburos, según lo estipulado en la cláusula
octava del Contrato.

h

b) Enajenación de activos que fueron adquiridos por
el Contratista para las Operaciones del Contrato,
y cuyo costo fue registrado en la Cuenta de
Egresos del Factor Ry. = ==
Cc) Servicios prestados a terceros en los que
participa personal cuyas remuneraciones y
beneficios son registrados a la Cuenta de Egresos
del Factor Riu, y/o en los que se utiliza bienes
cuyo costo de adquisición ha sido registrado en la
Cuenta de Egresos del Factor Ry. =
d) Alquiler de bienes de propiedad del Contratista
cuyo costo de adquisición fue registrado en la
Cuenta de Egresos del Factor Ry, o subarriendo de
bienes cuyo alquiler es cargado en la Cuenta de
Egresos del Factor Ry. ==

e) Indemizaciones obtenidas de seguros tomados con
relación a las actividades del Contrato y a bienes
siniestrados, incluyendo las indemnizaciones de
seguros por lucro cesante. No están considerados
los ingresos obtenidos como resultado de contratos
de cobertura de precios o "hedging"".
Otros ingresos que representan créditos aplicables
a cargos efectuados a la Cuenta de Egresos del
Factor Rp.
EGRESOS ==
A partir de la Fecha de Suscripción, se reconocerán
todas las inversiones, gastos y costos operativos

que se encuentren debidamente sustentados con el
comprobante de pago correspondiente. Sin embargo,
este reconocimiento estará sujeto a las siguientes
limitaciones:

a) En cuanto al personal:
Las remuneraciones y beneficios otorgados al
personal del Contratista asignado permanente y
temporalmente a las Operaciones. Para ello, el
Contratista deberá poner a disposición de
PERUPETRO S,A., en el momento que éste lo
144UD884

S

VEINTISIETE MIL CUATROCIENTOS OCHENTICUATRO

b)

=N

requiera, la planilla y
de la empresa. =

Se registrarán en general todas las remuneraciones
y beneficios del personal operativo y
administrativo del Contratista incurridos en la
ejecución de las Operaciones, clasificándolos
según su naturaleza. ==

En caso que el Contratista desarrollara otras
actividades diferentes a las del Contrato, los
costos del personal asignado temporal o
parcialmente a las Operaciones, se cargarán a la
Cuenta de Egresos de conformidad con lo estipulado
en el literal h) de este punto 3.2.
En cuanto a servicios de Afiliadas

En los servicios recibidos de Afiliadas, los
cobros serén competitivos con aquellos en los
cuales el servicio pudiera ser prestado por otras
compañias. ==

En cuanto a los materiales y equipos =

Los materiales y equipos que adquiera el
Contratista, serán registrados en la Cuenta de
Egresos del Factor Ry de acuerdo con lo indicado
a continuación:

—- Materiales y equipos nuevos (condición "A") =
Como condición "A” serán considerados aquellos
materiales y equipos nuevos, que están en
condición de ser utilizados sin
reacondicionamiento alguno, y se registrarán al
precio de la correspondiente factura comercial
más aquellos costos generalmente aceptados por
la práctica contable, incluyendo los costos

adicionales de importación si fuera el caso.

— Materiales y equipos usados (condición "B”) =
Como condición "B" serán considerados aquellos
materiales y equipos que no siendo nuevos están
en condición de ser utilizados sin
reacondicionamiento alguno, y se registrarán al
setenta y cinco por ciento (75%) del precio al
que se cotizan en ese momento los materiales y
equipos nuevos, o al precio de compra según 1
correspondiente factura comercial, lo que
resultare menor. = a

—- Materiales y equipos (condición "C”)

d)

+

g)

h)

VEINTISIETE MIL CUATROCIENTOS OCHENTICINCO

Como condición "EC" serán considerados aquellos
materiales y equipos que pueden ser utilizados
para su función original después de un adecuado
reacondicionamiento, y se registrarán al
cincuenta por ciento (50%) del precio al que se
cotizan en ese momento los materiales y equipos
nuevos, o al precio de compra según la
correspondiente factura comercial, lo que
resultare menor. =
En cuanto a fletes y gastos de transporte
Sólo se reconocerá los gastos de viaje del
personal del Contratista y de sus familiares, así
como los gastos de transporte de efectos
personales y menaje de casa, de acuerdo a la
política interna de la empresa. = =
En el transporte de equipos y materiales y
suministros necesarios para las Operaciones, el
Contratista evitará el pago de "falsos fletes". De
darse el Caso y» el reconocimiento de tales
desembolsos estará supeditado a la expresa
aceptación por escrito de PERUPETRO. =
En cuanto a los seguros =

Las primas y costos netos de los seguros colocados
total o parcialmente en Afiliadas del Contratista,
serán reconocidos únicamente en la medida en que
éstos se cobren en forma competitiva respecto a
compañías de seguros que no tengan relación con el
Contratista =

No se debe considerar los pagos efectuados como
resultado de contratos de cobertura de precios
"hedging". =

En cuanto a los tributos = =

Sólo se reconocerán los tributos pagados

relación a actividades inherentes al Contrato.

En cuanto a gastos de investigación =
Los gastos de investigación para el desarrollo de
nuevos equipos, materiales, procedimientos Y
técnicas a utilizarse en la búsqueda, desarrollo y
producción de Hidrocarburos, así como gastos de
perfeccionamiento de los mismos, serán reconocidos
previa aprobación por escrito de PERUPETRO. =
En cuanto a la asignación proporcional de gastos
en general =

4405886

VEINTISIETE MIL CUATROCIENTOS OCHENTISEIS

Si el Contratista desarrollara otras actividades
además de las del Contrato, o tuviese suscrito con
PERUPETRO más de un contrato, los costos del
personal técnico y administrativo, los gastos de
mantenimiento de oficinas administrativas, los
gastos y costos de operación de almacenes, asi
como otros gastos y costos indirectos, se cargarán

a la Cuenta de Egresos del Factor Ru sobre una
base de asignación proporcional de gastos que
obedecerá a una política previamente propuesta por

el Contratista y aceptada por PERUPETRO. ==
3d OPORTUNIDAD DEL REGISTRO
a) Los ingresos correspondientes a la valorización

de la Producción Fiscalizada de Hidrocarburos de
un determinado mes calendario, se registrarán como
ingresos del mes calendario en el que los

Eidrocarburos fuerón fiscalizados. =
b) Los ingresos a que se refieren los literales b),
Cc), d), e) y f) del punto 3.1 del presente anexo,
se cargarán a la Cuenta de Ingresos en el momento
en que efectivamente se percibieron.
c) Los egresos se registrarán en el moment

efectuó el pago correspondiente.

4. INGRESOS Y EGRESOS NO RECONOCIDOS
4.1 INGRESOS NO RECONOCIDOS

Para efectos del cálculo del Factor Ru no se

reconocerán como ingresos, los siguientes:

a) ingresos financieros en general.
b) Ingresos percibidos por la prestación de servicios
o enajenación de bienes de propiedad del
Contratista, efectuadas antes de la Fecha de

Suscripción del Contrato. =

c) ingresos percibidos por actividades no
relacionadas con las Operaciones del Contrato.

4.2 EGRESOS NO RECONOCIDOS
Para efectos del cálculo del Factor Rm ono se
reconocerán como egresos los desembolsos efectuados

por los siguientes conceptos: =
a) Las Inversiones, gastos y costos incurridos por el
Contratista antes de la Fecha de Suscripción del
Contrato. = =

er 4405887

VEINTISIETE MIL CUATROCIENTOS OCHENTISIETE

NOTA2/g,
A
NE A de

b) Los gastos de intereses sobre préstamos,
incluyendo los intereses sobre créditos de los
proveedores. =

c) Los gastos financieros en general. =
d) Los costos incurridos por la toma de inventarios
en caso de efectuarse alguna cesión de derechos
del Contratista en virtud del Contrato. =
e) Depreciación y amortización de activos.
f) Montos que se paguen como consecuencia del
incumplimiento de obligaciones del Contrato, asi
como las multas, sanciones e indemizaciones

impuestas por las autoridades, inclusive las
impuestas como resultados de juicios. a

gq) Multas, recargos y reajustes derivados del
incumplimiento en el pago oportuno de tributos
vigentes en el país. =
9) impuesto a la Renta aplicable al Contratista y el
impuesto aplicable a las utilidades disponibles
para el titular del exterior, si fuera el caso.

Impuesto General a las Ventas y de Promoción
municipal, excepto cuando constituya gasto de

acuerdo a la Ley del Impuesto a la Renta. = =
Las donaciones en general, excepto aquellas
previamente aprobadas por PERUPETRO +
Gastos de publicidad, excepto aquellos previamente
aprobados por PERUPETRD. ==

Los costos y gastos de transporte yA

comercialización de los Hidrocarburos más allá del

Punto de Fiscalización de la Producción. =
Las inversiones en instalaciones para el
transporte y almacenamiento de los Hidrocarburos
producidos en el Area de Contrato, después del

Punto de Fiscalización de la Producción. =
l1)Otros gastos e inversiones no vinculados con las

Operaciones del Contrato.
REVISION DEL PROCEDIMIENTO CONTABLE =
Las disposiciones del presente Procedimiento Contable

podrán ser modificadas por acuerdo de las Partes, con la
indicación de la fecha a partir de la cual empezará a

regir. ===
14U9888

SN VEINTISIETE MIL CUATROCIENTOS OCHENTIOCHO
a

ANEXO "F"
UNIDADES DE TRABAJO EXPLORATORIO
TABLA DE EQUIVALENCIAS

Actividad UTE >
Sísmica 2D — Km a 1,00
Sísmica 3D - Km* ] 3,00 |
Reprocesamiento 2D —Km_¡ 0,02
[Gravimetría - Km ] 0,02
| Magnetom etría — Km. | 0,02
¡Estudios por período 2] 20
¡ Pozos: Profundidad — m
t 0 — 1000 | 0,10xm -
1 1001 — 2000 Pp 0,13xm
[ 2001 - 3000 0,18 xm
| 3001 —- 4000 0,22 xm
4001 amás 0,25 x m

]
Nota.- Para efecto de valorización de las ñanzas esiabiecidas en el acápite 3.10, se debe
usar la siguiente equivalencia: 1 UTE = US$ 5,000

Agregue usted, señor Notario, lo que fuere de Ley y sírvase

cursar los partes correspondientes al Registro Público de

Hidrocarburos para su inscripción. =

Lima, 27 de enero del 2004 ==

FIRMADO POR PERUPETRO S.A. EL SEÑOR ANTONIO RODOLFO
STUMPFLE GUIMARAES ==:
= FIRMADO POR REPSOL EXPLORACION PERU, SUCURSAL DEL PERU EL
SEÑOR GABRIEL LERET VERDU
= FIRMADO POR BURLINGTON RESOURCES PERU LIMITED, SUCURSAL
PERUANA EL SEÑOR ALBERTO VARILLAS CUETO =
= FIRMADO POR REPSOL EXPLORACION S.A El SEÑOR GABRIEL LERET

1]

= FIRMADO POR BURLINGT

N RESOURCES INC. EL SEÑOR ROBERT N.

ERLICH

= FIRMADO POR El BANCO CENTRAL DE RESERVA DEL  PERU,LOS
SEÑORES MANUEL MONTEAGUDO VALDEZ Y CARLOS AUGUSTO BALLON
AVALOS.

AUTORIZADA LA MiNUTA POR LA DOCTORA: LILIANA CALLIRGOS RUIZ,
ABOGADO INSCRITO EN EL REGISTRO DEL COLEGIO DE ABOGADOS DE LIMA
BAJO EL NUMERO: 34930
INSERTO NUMERO UNO:

Aprueban Contrato de Licencia para la Exploración y Explotación
de Pidrocarburos en el Lote 57 =

Decreto Supremo
N2 043-2003-EM ==
EL PRESIDENTE DE LA REPUBLICA
CONSIDERANDO :

Que, es política del Estado promover el desarrollo de las

actividades hidrocarburiíferas, a fin de garantizar el futuro
abastecimiento de combustibles «sobre la base de la libre
competencia;

Que, por Ley N2 26221, Ley Orgánica de Hidrocarburos, se norma
las actividades de Hidrocarburos en el territorio nacionalj =====

Que, el Artículo 10%? de la Ley N9 26221, Ley Orgánica de

idrocarburos, establece diferentes formas contractuales para
realizar actividades de exploración y/o explotación de

fFidrocarburosj3 ==

Que, PERUPETRO S.A. conforme a lo establecido en los Articulos
62 y 11” de la Ley N2 2622i, ha sido autorizada para negociar, y

celebrar contratos para la exploración y/o explotación de

¡ Rarreda

carburos, previa negociación directa o por convocatoriajz =

a amparo de las facultades señaladas en el considerando
5-9 a

ia PERUPETRO S.A. ha negociado con las empresas Repsol
¿ÉS

o 2 Perú, Sucursal del Perú, y Burlington Resources Perú

Sudursal Peruana, el proyecto de Contrato de Licencia
ación y Explotación de Hidrocarburos en el Lote 57,
las provincias de Satipo del departamento de Junin,

Atalaya del departamento de Ucayali y La Convención del

departamento de Cusco; ===

Que, mediante Acuerdo N2 070-2003 de fecha 7 de octubre de 2003,

el Directorio de PERUPET?

D S.A., aprobó el Proyecto de Contrato
de Licencia para la Exploración y Explotación de Hidrocarburos en
el Lote 57, elevándolo al poder Ejecutivo para su consideración y

respectiva aprobación;

Que, de acuerdo con lo estabiecido en los Artículos 632 y 662 de
la Ley N” 26221, el Decreto Legislativo N” 668, y demás normas

aplicabies, es procedente otorgar las garantías señaladas por

estos dispositivos;

1405890

VEINTISIETE MIL CUATROCIENTOS NOVENTA

De conformidad con los incisos B) y 24) del Artículo 118* de la
Constitución Política del Perú y la Ley N2 26221, Ley Orgánica de
Zidrocarburos y Ley N2 27377, Ley de Actualización de

Ridrocarburosj3 =

DECRETA: ==

Artículo 1%.- Del lote objeto del contrato

Apruébase la conformación, extensión, delimitación y nomenclatura
del Lote 57, ubicado entre las provincias de Satipo del
Departamento de Junin, Atalaya del departamento de Ucayali y la
Convención del departamento de Cusco, adjudicándolo a PERUPETRO
S5.A. y declarandolo materia de suscripción del Contrato. El mapa
y memoria descriptiva de dicho Lote, forman parte integrante del

presente Decreto Supremo.

Artículo 2%.— De la aprobación del contrato
Apruébase el Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos en el Lote 57, que consta de una (1)
Ciáusula Preliminar, veintidós (22) Ciáusulas y seis (6) Anexos,
a celebrarse entre PERUPETRO S.A. y Repsol Exploración Perú,
Sucursal del Perú y Burlington Resources Perú Limited, Sucursal
Peruana, con intervención del Banco Central de Reserva del Perú,
para garantizar a la empresa Contratista lo establecido en los

Artículos 632 y 662 de la Ley N£2 26221, Ley Orgánica de

Fidrocarburos. =

Artículo 3”. De la autorización para suscribir el contrato =

Autorízase a PERUPETRO S.A., a suscribir con Repsol Exploración
Perú, Sucursal del Perú y Burlington Resources Perú Limited,
Sucursal Peruana, el Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos en el Lote 57, aprobado por el

presente Decreto Supremo»

Artícuio 4*.- Del refrendo

El presente Decreto Supremo será refrendado por el Ministro de

Economía y Finanzas y por el Ministro de Energía y Minas. = =

Dado en la Casa de Gobierno, en Lima, a los dieciocho días del

mes de diciembre del dos año mil tres.

ALEJANDRO TOLEDO =

Presidente Constitucional de la República =
JAIME RQUIJANDRIA SALMON

Ministro de Economía y Finanzas

SANS FLURY RDYLE =

Ministro de Energía y Minas.
INSERTO NUMERO DOS: =
PERUPETRO
TRANSCRIPCION =

Pongo en su conocimiento que en la Sesión No. 20-2003, realiza

o a
op»

el día 07 de octubre del 2003, el Directorio adoptó el Acuer

siguientes

APRUEBAN PROYECTO DE CONTRATO DE LICENCIA PARA LA EXPLORACION Y
EXPLOTACION DE HIDROCARBUROS EN EL (OTE 57.
ACUERDO DE DIRECTORIO No. 070-2003
San Borja, 07 de Octubre del 2003

Visto el Memorando No. CONT-EFNE-1251-2003, de Ol de Octubre del
por el que se solicita la aprobación del Proyecto de

ato de Licencia para la Exploración y Explotación de

buros en el Lote 573 y, =

misiones de Trabajo de PERUPETRO S.A. y de Repsol
erú, Sucursal del Perú, y Burlington Resources Peru
ed, Sucursal Peruana, liegaron a un acuerdo sobre el texto
yecto de Contrato de Licencia para la Exploración y
Expiotación de RFidrocarburos en el Lote 57; el mismo que es
sometido a consideración del Directorio con Memorando No. CONT-=

(ci

VE-1251-2003; = 2

í

Que, en el inform Técnico — Legal No. GFNE-1009-2003, la
referida Comisión de Trabajo de PERUPETRO S.A., conciuye que de
acuerdo a los aspectos legales, contractuales, económicos y
geológicos analizados, asi como los trabajos del programa mínimo
de trabajo acordado, esta justificada la suscripción del

Contrato de Licencia para Exploración y Expiotación de

drocarburos en el Lote 57, entre PERUPETRO S.A. con Repsol

LS

S Exploración Perú, Sucursal del Perú, y Burlington Resources Peru

44gUIdoJILe

VEINTISIETE MIL CUATROCIENTOS NOVENTIDOS

Limited, Sucursal Peruana, una vez se haya expedido el Decreto

Supremo aprobatorio;
Que, el Articulo 11” de la Ley No. 26221, Ley Orgánica de
Hidrocarburos, modificado por el Artículo 1” de la Ley No»
27377, estabiece que los Contratos se aprobarán por Decreto
Supremo refrendado por los Ministros de Economía y Finanzas y
de Energia y Minas, en Un plazo no mayor de £0 (sesenta) días de

iniciado el trámite de aprobación ante el Ministerio de Energia

y “Minas por la Entidad Contratante; =

De conformidad con el inciso 0) del Articulo 44% del Estatuto

Social de PERUPETRO S+A.3 =
El Directorio, por unanimidad;
ACORDOD: ===:
E Aprobar el Proyecto de Contrato de Licencia para la
Exploración y Explotación de Hidrocarburos en el Lote 57, a
suscribirse entre PERUPETRO S.A. con Repsol Exploración
Perú, Sucursal del Perú, y Burlington Resources Perú
Limited, Sucursal Peruana; asi como, el Proyecto de Decreto
Supremo, que aprobaría el mencionado Contratoz los que se

adjuntan al presente Acuerdo y forman parte integrante del

mismo «
2. Elevar al señor Ministro de Energia y Minas 10s Proyectos
de Decreto Supremo y de Contrato de Licencia, referidos en
el numeral 1. que antecede, para el trámite de aprobación

por Decreta Supremo, de conformidad con el Artículo 11” de

la Ley No. 26221, Ley Orgánica de Hidrocarburos.
3. Autorizar al Gerente General de PERUPETRO S.A. a suscribir

el Contrato a que se refiere el numeral 1 precedente, una

vez que se haya expedido el correspondiente Decreto

Supremo. =

As Exonerar al presente Acuerdo del trámite de lectura y

aprobación de Acta. ==

to que transcribo a usted para su conocimiento y demás fines.

San Burja, 07 de Octubre del 2003

3

4405893

VEINTISIETE MIL CUATROCIENTOS NOVENTITRES

ANA

Firmado Antonio Cueto Duthurburu Presidente del Directorio
PERUPETRO S.A. =
FIRMADO ISABEL TAFUR MARIN SECRETARIA GENERAL ==:
INSERTO NUMERO TRES:
SUNARP
SUPERINTENDENCIA NACIONAL DE LOS REGISTROS PUBLICOS
ZONA REGISTRAL NQ 1X SEDE LIMA
NOD PARTIDA: 00306614 ==
INSCRIPCION DE SOCIEDADES MERCANTI
EXPLORACION PERU S.A., SUCURSAL DEL PERU
REGISTRO DE PERSONAS JURIDICAS
RUBRO: GENERALES =
A 00041
POR ESCRITURA PUBLICA DEL 21/07/2003 OTORGADA ANTE NOTARIO
CARLOS RIVES GRACIA EN LA CIUDAD DE MADRID, ESPAÑA Y CON LAS
FIRMAS LESALIZADAS DEL CONSULADO GENERAL DEL PERU EN ESPAÑA,
CONSUL ADSCRITO DEL PERU, CARLOS ALFREDO GARCIA PALACIOS DE
FECHA 01/08/2003; Y DEL MINISTERIO DE RELACIONES EXTERIDRES DEL
DIRECCION DE TRAMITES CONSULARES, VIRGILIO Z. ARENAZA
NS DE FECHA 14/08/2003. COMPARECE MIGUEL ANGEL REMON GiL,
ESENTACION DE "RESPOL EXPLORACION S.A.", ADMINISTRADOR

m

S/ SUCURSALES REPSOL

É 2 LA SOCIEDAD "RESPOL EXPLORACION PERU S.A.", PARA
E 2 SR A FAVOR DE GABRIEL LERET VERDU (DMI 50.395.003-%4),
e 2 NOMBRE Y REPRESENTACIÓN DE LA SOCIEDAD "REPSOL

z ERU 5.A.", Y SU GSUCURSAL EN EL PERU, PUEDA

LIMITACION DE PACTOS, NI CUANTIAS, CUALQUIER
LICENCIA PARA LA EXPLORACION Y EXPLOTACION De
| HIDROCARBURDS, MODIFICACION Y/D CESION DE CONTRATOS DE LICENCIA
| PARA LA EXPLORACION Y EXPLOTACION DE HIDROCARBUROS , EN LOS LOTES
| 57, B0, 90, 97 Y/D CUALQUIER LOTE DE FUTURO INTERES PARA LA
| EMPRESA, UBICADOS EN LA SELVA DE LA REPUBLICA DEL PERU, ASI COMO
|

CUALESQUIERA OTROS DOCUMENTOS NECESARIOS PARA QUE PUEDA
SUSCRIBIR CESIONES Y/O MODIFICACIONES EN DICHOS CONTRATOS DE
LICENCIA, A CELEBRARSE CON PERUPETRO S.A.» El TITULO FUE
PRESENTADO EL 19/08/03 A LAS 01:26:02 PM HORAS, BAJO EL N2 2003
00159259 DEL TOMO DIARIO 0440. DERECHOS: 5/.88.00 CON RECIBD N2
00043450 Y CON RECIBO N2 00044474. LIMA, 08/09/2003 =
FIRMADO DR. GUILLERMO ISIDORO HERNANDEZ RAMDS REGISTRADO PUBLICO
DRLC. = E
INSERTO NUMERO CUATRO:
SUNARP
SUPERINTENDENCIA NACIONAL DE

LOS REGISTROS PUBLICOS

:405894

VEINTISIETE MIL CUATROCIENTOS NOVENTICUATRO

ZONA REGISTRAL N2 IX SEDE
NO PARTIDA: 06006880
INSCRIPCION DE MANDATOS — HIDROCARBUROS REPSDL EXPLORACION PERU
S.A. SUCURSAL DEL PERU
REGISTRO DE PERSONAS JURIDICAS
RUBRO: NOMBRAMIENTO DE MANDATARIOS
A 00019 =
POR ESCRITURA PUBLICA DEL 21/07/2003 OTORGADA ANTE NOTARID
CARLOS RIVES GRACIA EN LA CIUDAD DE MADRID, ESPAÑA Y CON LAS
FIRMAS LEGALIZADAS DEL CONSULADO GENERAL DEL PERU EN ESPAÑA,
CONSUL ADSCRITO DEL PERU £ARLOS ALFREDO GARCIA PALACIOS DE FECHA
01/08/2003; Y DEL MiMISTERIO DE RELACIONES EXTERIDRES DEL PERU,
DIRECCION DE TRAMITES CONSULARES, VIRGILIO ARENAZA PICKMANS DE
FECHA 14/08/2003. COMPARECE MIGUEL ANGEL  REMON GiL, EN
REPRESENTACION DE "RESPOL EXPLORACION PERU S.A.", PARA OTORGAR
PODER A FAVOR DE GABRIEL LERET VERDU (DMI 50.395.003-4), PARA
QUE EN NOMBRE Y  REPRESENTACION DE LA SOCIEDAD "REPSOL
EXPLORACION PERU S+A.", Y SU SUCURSAL EN EL PERU, PUEDA
SUSCRIBIR SIN LIMITACION DE PACTOS, NI  CUANTIAS, CUALQUIER
CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE
HIDROCARBUROS MODIFICACION Y/D CESION DE CONTRATOS DE LICENCIA
PARA LA EXPLORACION Y EXPLOTACION DE HIDROCARBUROS, EN LOS LOTES
57, 80, 90, 979 Y/O CUALQUIER LOTE DE FUTURO INTERES PARA LA
EMPRESA, UBICADOS EN LA SELVA DE LA REPUBLICA DEL PERU, ASÍ (e) :10]
CUALESQUIERA OTROS DOCUMENTOS NECESARIOS PARA QUE PUEDA
SUSCRIBi¡R CESIONES Y/O MODIFICACIONES EN DICHOS CONTRATOS DE
LICENCIA, A CELEBRARSE CON PERUPETRO S.A. El TITULO FUE
PRESENTADO EL 04/09/03 A LAS 01:20:46 PM HORAS, BAJO EL NQ 2003
00170997 DEL TOMO DIARIO 0441. DERECHOS: 5/.496,00 CON RECIBO NO
00045419 CON RECIBO N2 00046616 LIMA, 11/09/2003
FIRMADO TOMAS HUMBERTO CERDAN LIMAY REGISTRADO PUBLICO ORL

INSERTO NUMERO CINCO

"

1

n

SUNARP
SUPERIÍN ¡DENCIA NACIONAL OS REGISTROS PUBLICOS
ZONA REGISTRAL N2 IX SEDE

OFICINA REGISTRAL L
NO PARTIDA: 11025965
INSCRIPCION DE PODERES CTORGADOS POR SOCIEDADES CONSTITUIDAS O
SUCURSALES ESTABLECIDAS EN Ei EXTRANJERO REPSOL EXPLORACION S.A.

REGISTRO DE PERSONAS JURIDICAS ==:
RUBRO: AMPLIACIONES =
B 00021
PODER ESPECIAL

¡gen 4405895
ES

VEINTISIETE MIL CUATROCIENTOS NOVENTICINCO

yo : POR ESCRITURA PUBLICA DEL 23/07/2003 OTORGADA ANTE NOTARIO
CARLOS RIVES GRACIA EN LA CIUDAD DE MADRID CON FIRMA DEBIDMANTE
ES LEGALIZADA POR CONSUL GENERAL DEL PERU EN MADRID EL 01 DE AGOSTO
DE 2003 Y POR El MINISTERIO DE RELACIONES EXTERIORES EL 14 DE
AGOSTO DE 2003 SE OTORGA PODER A GABRIEL LERET VERDU, PARA QUE
EN NOMBRE DE LA SOCIEDAD OTORGUE Y/O RATIFIQUE, SEGUN SEA EL
CASO, LA GARANTIA CORPORATIVA DE ESTA SOCIEDAD EN RESPALDO DE
LAS RESPONSABILIDADES SOLIDARIAS QUE ASUME POR El CUMPLIMIENTO
DE LAS OBLIGACIONES DERIVADAS DE LOS CONTRATOS DE LICENCIA DE
LOS LOTE 57, 80, 90 Y 99 O DE CUALQUIER SUSCRIPCION DE UN
CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE
FHIDROCARBUROS QUE EN UN FUTURO RESULTE DE INTERES PARA LA
SOCIEDAD, MODIFICACIONES Y/O CESION CON PERUPETRO S.A. YA SEA EN
LA SUSCRIPCION, CESION, MODIFICACION O MODIFICACIONES DE LOS
REFERIDOS CONTRATOS DE LICENCIA, PUDIENDO INTERVENIR EN NOMBRE
DE LA SOCIEDAD EN EL CONTRATO RESPECTIVO. EL TITULO FUE
PRESENTADO EL 19/08/03 A LAS 01:26:19 PM HORAS, BAJO EL N2 2003-
00159260 DEL TOMO DIARIO 0440 DERECHOS S/.45.00 CON RECIBO N9Q
00043451, LIMA 28 DE AGOSTO DE 2003 kk 01572833

se FIRMADO DR. GUILLERMO ISIDORO HERNANDEZ RAMOS REGISTRADO PUBLICO
Es ORLO, =

INSCRIPCIO
PERUPETRO S

GERENTE BENERAL
Por Sesión de Directorio N2£ 009-2002 de fecha 10/04/02 se acordó
encargar la Gerencia General de PERUPETRO S.A. ANTONIO RODOLFO
STUMPFLE GUIMARAES (DN1.08772263) a partir del día 16/04/02.
Otorgar poderes al ingeniero Antonio Rodolfo Stumpfle Guimaraes,
en su condición de encargado de la Gerencia General de PERUPETRO
S.A. a partir del día 16/04/02. Así consta de la copia
certificada expedida por el Notario Dr. Fernmandini Barreda
Ricardo de fecha 23/05/02 en la ciudad de Lima. El Acta de
Sesión de Directorio corre a fojas 172 y siguientes del Libro
de Actas de Directorio NO 2 legalizado con fecha 5/03/01 bajo el

y numero 39663 ante el Notario Dr. Ricardo Fernandini Barreda en

la ciudad de Lima. El título fue presentado el 28/05/02 a las

OB:31:19 AM horas, bajo el N2 2002-00098431 del Tomo Diario

4405896

0

VEINTISIETE MIL CUATROCIENTOS NOVENTISEIS

0425. Derechos: S/.19.00 con recibo N2
07/06/2002 »

Firmado Dra.Milka Borcic Santos -— Registrador
INSERTO NUMERO SIETE
SUNARP
SUPERINTENDENCIA NACIONAL DE LOS REGISTROS PUBLICOS
ZONA REGISTRAL N9Q 1X SEDE LIMA
N2 PARTIDA: 11143315
INSCRIPCION DE PODERES OTORGADOS POR SOCIEDADES CONSTITUIDAS O
SUCURSALES ESTABLECIDAS EN EL EXTRANJERO BURLINGTON RESOURCES
INC» = =
REGISTRO DE PERSONAS JURIDICAS
RUBRO: OTORGAMIENTO =
B 00012 == =
POR DOCUMENTO PRIVADO DEL 29/09/2003 EN LA CIUDAD DE HOUSTON,
TEXAS COM FIRMA LEGALIZADA ANTE EL CONSUL ADSCRITO EN LA CIUDAD
DE WASHINGTON D.C. CON FECHA 08.10.2003 Y ANTE El MINISTERIO DE
ACIONES EXTERIDRES DEL PERU EL 23.10.2003 JOHN A. WILLIAMS,
VICEPRESIDEN: SENIOR DE EXPLORACION EN NOMBRE Y REPRESENTACIÓN
DE LA SOCIEDAD BURLINGTON RESSOURCES INC, Y OTORGA PODER
ESPECIAL A FRANCISCO MOREYRA GARCIA SAYAN, LUIS CASTAÑETA
ALAYZA, ALBERTO VARILLAS CUETO, RUSSELL MW. HAWKINS, J. ROBBINS
CLARK; Y ROBERT N. ERLICH PARA QUE CUALQUIERA DE ELLOS, A NOMBRE
Y (EX  REPRESENTACION DE LA COMPAÑIA , PUEDA REALIZAR LOS
1. OTORGAR EL CONTRATO DE LICENCIA ENTRE BURLINGTON
RESOURCES PERU LIMITED, SUCURSAL PERUANA, REPSODL EXPLORACIÓN
PERU, SUCURSAL DEL PERU Y PERUPETRO S.A., PARA LA EXPLORACION Y
EXPLOTACION DE HIDROCARBUROS EN EL LOTE 57, SITUADO EN LAS
PROVINCIAS DE SATIPO EN EL DEPARTAMENTO DE JUNIN, ATALAYA, EN El
DEPARTAMENTO DE UCAYALI¿ Y LA CONVENCION EN EL DEPARTAMENTO DE
CUSCO; ASI COMO LLEVAR A CABO Y FORMALIZAR i) TODA FUTURA CESION
DE DERECHOS Y PARTICIPACIONES, OD CUALQUIER MODIFICACION,
ENI DA, CLAUSULA ADICIONAL O ADDENDA O CONVENIO DE TERMINACIÓN
A DICHO CONTRATO DE LICENCIA, Y 11) TODOS LOS DOCUMENTOS Y
ACCIONES QUE PUEDAN SER REQUERIDOS ANTE LOS REGISTROS PUBLICOS
DE LIMA Y ANTE CUALQUIER OTRA AUTORIDAD ADMINISTRATIVA O ENTIDAD
JUDICIAL, NACIONAL, REGIONAL, DEPARTAMENTAL O PROVINCIAL DE LA
REPUBLICA DEL PERU DONDE SEA NECESARIO O CONVENIENTE, INCLUYENDO
PRESENTARSE ANTE UN NOTARIO PUBLICO CON El FIN DE REGISTRAR El
MENCIONADO CONTRATO DE LICENCIA. 1 > OTORGAR GARANTIAS
CORPORATIVAS A BURLINGTON RESOURCES PERU LIMITED PARA QUE SEA
UNA DE LAS PARTES DEL CONTRATO DE LICENCIA ENTRE BURLINGTON
RESOURCES PERU LIMITED, SUCURSAL PERUANA, REPSOL EXPLORACIÓN

raro y
E LIGA

—

o

s

E
o
mE
pa
=%
12
[5 8
o
z

¿4405897

VEINTISIETE MIL CUATROCIENTOS NOVENTISIETE

PERU, SUCURSAL DEL PERU Y PERUPETRO S.A. PARA LA EXPLORACION Y
EXPLOTACION DE HIDROCARBUROS EN EL LOTE 57, SITUADO EN LAS
PROVINCIAS DEL SATIPD EN EL DEPARTAMENTO DE JUNIN, ATALAYA EN EL
DEPARTAMENTO DE UCAYALI, Y LA CONVENCION EN EL DEPARTAMENTO DE
CUSCO; DE ACUERDO CON LAS LEYES DE LA REPUBLICA DEL PERU. III.
REPRES R A LAS COMPARIA ANTE LAS AUTORIDADES PERUANAS
COMPETE? S EN ASUNTOS DE INVERSIONES EXTRANJERAS, CON AUTORIDAD
SUFICIER PARA 1) OBTENER EL REGISTRO DE LAS INVERSIONES HECHAS
0 POR HACERCE POR LA COMPARIA COMD INVERSIONISTAS EXTRANJERO EN

REPUBLICA DEL PERU, Y ii) SUSCRIBIR CONTRATOS DE ESTABILIDAD
DE ACUERDO CON LAS LEYES DE LA REPUBLICA DEL PERU,
ANDO FACULTADOS PARA LLEVAR A CABO TODAS LAS ACCIONES Y
“ORGAR TODOS LOS DOCUMENTOS QUE SEAN NECESARIOS O CONVENIENTES
PARA DICHOS PROPOSITOS ASI COMO LLEVAR A CABO Y EJECUTAR
CUALQUIER CESION ULTERIOR DE DERECHOS Y ACCIONES, O CUALQUIER
MODIFICACION, CAMBIO, CLAUSULA ADICIONAL, ADDENDA O RESOLUCION
RESPECTO A  DICROS CONTRATOS DE ESTABILIDAD LEGAL. IV. EL
PRESENTE PODER PUEDE SER DELEGADO O SUSTITUIDO EN TOTAL O EN
PARTE. El PRESENTE PODER SE LIMITA AL CUMPLIMIENTO DE LAS
OBLIGACIONES AQUI DESCRITAS Y EL APODERADO NO TENDRA AUTORIDAD
PARA VINCULAR, COMPROMETER U OBLIGAR A LA COMPARIA EN CUALQUIER

MA QUE SEA EXCEPTO POR LO AQUI DESCRITO Y SUJETO A LAS
CIONES QUE AQUI SE ESTABLECEN. EL TITULO FUE PRESENTADO EL
A LAS 04:05:49 PM. HORAS, BAJO EL N2 2003-00211935 DEL
10 0442. DERECHOS: 8/. 264.00 CON RECIBO N200014238

2003 FIRMADO DR. GUILLERMO ISIDORO HERNANDEZ RAMOS
UBLICO ORLC.

RAL DE LIMA Y CALLAO NOS PARTIDA: 11044754

OFICINA LIMA =
INSCRIPCION DE SOCIEDADES
RESOURCES PERU LTDA.
REGISTRO DE PERSONAS JURIDICAS
RUBRO: BENERALES =
A 00002 ==
POR ESCRITURA PUBLICA DEL 22/12/2000 OTORGADA ANTI
VELARDE ALVAREZ ABRAHAM EN LA CIUDAD DE LIMA; Y POR DOCUMENTO
Dei 01.12.2000 DEBIDAMENTE CERTIFICADO POR NOTARIO PUBLICO DEL
CONDADO DE HOUSTON, TEXAS, POR SECRETARIA DE ESTADO; POR EL
CONSULADO GENERAL DEL PERU Y POR El MINISTERID DE RELACIONES
EXTERIORES DEL PERU, SE REVOCA El PODER OTORGADO EL DIA 09.06.98
A FAVOR DEL SR. PABLO ERNESTO CARDENAS MARTINEZ, LA DRA. YALINA
MOLINA BLANDON, El DR. DOMINGO DELGI¡UDICE PEREZ EGARA Y EL DR.

RCANTILES/ SUCURSALES BURLINGTON

NOTARIO

1405898

A

VEINTISIETE MIL CUATROCIENTOS NOVENTIOCHO

GUILLERMO CASTAREDA ECHEGARAY.— POR SESION DE DIRECTORIO DEL
03.10.2000, DEBIDAMENTE CERTIFICADO POR VICEPRESIDENTE, ASESOR
GENERAL Y SUB SECRETARIO, CERTIFICADO POR NOTARID PUBLICO DEL
ESTADO DE TEXAS; POR EL SECRETARIO DE ESTADO DEL ESTADO DE
TEXAS; POR EL CONSULADO GENERAL DEL PERU Y POR EL MINISTERID DE
RELACIONES EXTERIORES DEL PERU SE ACORDO NOMBRAR AL SR.
FRANCISCO MOREYRA GARCIA SAYAN, AL SR. SR. LUIS GASTARETA ALAYZA
Y AL BR. ALBERTO VARILLAS CUETO COMO SUS AGENTES Y
REPRESENTANTES LEGALES REALES Y VERDADEROS Y  MANDATARIOS
NACIONALES COMO SE DISPONE EN EL ART. 15 DE LA LEY ORGANICA DE
RIDROCARBUROS, DE LA CIA. Y DE LA SUCURSAL DEL  PERU.-
REPRESENTARÁN A LA CIA. Y ESTAN AUTORIZADOS A CUMPLIR SUS
OBLIGACIONES EN LA REPUBLICA DEL PERU, POR LA DURACION DE ESTE
PODER, CON PLENOS PODERES ANTE TODAS LAS AUTORIDADES E
NES DE ESE PAIS EN DEFENSA DE LOS INTERESES Y DERECHOS
DE LA CIA. DE CUALQUIER NATURALEZA Y A CUMPLIR Y EJECUTAR TODOS
D CUALQUIERA DE LOS SIGUIENTES ACTOS Y FUNCIONES: REPRESENTAR A
LA CIA Y A SU SUCURSAL DEL PERÚ ANTE LAS AUTORIDADES
MUNICIPALES, ADMINISTRATIVAS, CIVILES, TRIBUTARIAS, ADUANERAS,
LABORALES, POLITICAS Y LEGALES, ASI COMO ANTE LAS AUTORIDADES
DEL DEPARTAMENTO DE HIDROCARBUROS DEL MINISTERIO DE ENERGIA Y
MINAS DEL PERU, PETROLEOS DEL PERU S.A. Y PERUPETRO S.A. CON El
FIN DE PRESENTAR TODO TIPO DE SOLICITUDES, PETICIONES, NEGOCIAR
Y GTORGAR CONTRATOS RELACIONADOS CON LA EXPLORACION Y PRODUCCION
DE HIDROCARBUROS EN EL  PERU...SOLICITAR, EXIGIR, LITIBAR,
RECUPERAR Y RECIBIR TODA CLASE DE BIENES MUEBLES, DEUDAS,
RENTAS, INTERESES, SUMAS DE DINERO... HACER, OTORGAR, ENDOSAR ,
ACEPTAR Y ENTREGAR A NOMBRE DE LA CIA. O DE SU SUCURSAL DEL
PERU, TODOS LOS CHEQUES,  PAGARES, LETRAS, WARRANTS,
RECONOCIMIENTOS ..., QUE LOS REPRESENTANTES JUZGUEN SARIOS
PARA CONSERVAR LOS INTERESES DE LA CIA. Y DE SU SUCURSAL DEL
PERU. CUMPLIR TODOS LOS ACTOS Y ASUNTOS LEGALES EN EL PERU
INCLUYENDO LA AUTORIDAD DE RESPONDER A TODOS LOS REQUERIMIENTOS
LEGALES Y CUMPLIR LAS OBLIGACIONES CONTRACTUALES; ESPECIALMENTE5
PREPARAR, FIRMAR Y PRESENTAR DOCUMENTOS, PROPUESTAS, CONTRATOS,
CONVENIOS DE ASOCIACION, Y OTROS DOCUMENTOS A NOMBRE DE LA CIA Y
su GSUCURSAL DEL PERU, ADEMAS REPRESENTARLA EN LICITACIONES
PUBLICAS Y EN TODAS LAS NEGOCIACIONES CONTRACTUALES. REPRESENTAR
A LA CIA Y A SU SUCURSAL DEL PERU COMO DEMANDANTE, DEMANDADO O
PARTE INTERESADA, EN TODO TIPO DE JLiCIO O ACCIONES, ETAPAS Y
PROCEDIMIENTOS, SEAN CIVILES, COMERCIALES, PENALES 0
ADMINISTRATIVOS...) GOZANDO DE LAS FACULTADES DE LOS ART. 74-75
DEL CPC.. DELEGAR CEDER CIERTAS FACULTADES O ATRIBUCIONES DE

ger" 4405899

VEINTISIETE MIL CUATROCIENTOS NOVENTINUEVE

ESTE PODER=». OTORGAR, EMITIR Y SUSCRIBIR TODO TIPO DE FIANZAS Y
SIMILARES GARANTIAS A NOMBRE DE LA CIA Y SU SUCURSAL DEL PERU...
ABRIR Y MANTENER CUENTAS BANCARIAS, GIRAR FIRMAR, Y ENDOSAR
CHEQUES Y OTROS INSTRUMENTOS; SOLICITAR Y OBTENER CREDITOS,
ADELANTOS O PRESTAMOS; HACER RETIROS Y DEPOSITOS.. LOS DERECHOS
FACULTADES Y AUTORIDAD DE LOS REPRESENTANTES OTORGADOS EN ESTE
INSTRUMENTO COMENZARAN Y ENTRARAN EN PLENA VIGENCIA EL DIA
04.10.2000.— EL TITULO FUE PRESENTADO EL 28/12/00 A LAS 12.52.32
HORAS BAJO EL N2 2000-00237412 DEL TOMO DIARIO 0409 DERECHOS:
S/. 182,00 CON RECIBD NQ 00000670 CON RECIBO N2 00078671 LIMA
10/01/2001
MADO DRA. MARIELLA ILELA GUEVARA.
ORLO

INSERTO NUMERO NUEVE ==:

REGISTRADO PUBLICO (e)

OFICINA REGISTRAL DE LIMA Y CALLAO NQ PARTIDA: 06006500

OFICINA LIMA ==

"

INSCRIPCION DE MANDATOS -— HIDROCARBUROS BURLINGTON RESOURCES
PERU LIMITED, SUCURSAL PERUANA ==
REGISTRO DE HIDROCARBUROS ==
NOMBRAMIENTO DE MANDATARIOS =

ESCRITURA PUBLICA DEL 22/12/2000 OTORGADA AN“ NOTARIO
ABRAHAM EN LA CIUDAD DE LIMA; Y POR SESION De
pa 03.10.2000 DEBIDAMENTE CERTIFICADO POR

TEA ASESOR GENERAL Y SUBSECRETARIO: CERTIFICADO POR
NOTARIO PUBLICO DEL ESTADO DE TEXAS; POR EL SECRETARIO DE

ESTADO DEL ESTADO DE TEXAS; POR EL CONSULADO GENERAL DEL PERU Y
POR EL MINISTERIO DE RELACIONES EXTERIORES DEL PERU, SE ACORDO
NOMBRAR AL SR. FRANCISCO MOREYRA GARCIA SAYAN, AL SR. LUIS
GASTAÑETA ALAYZA Y AL SR. ALBERTO VARILLAS CUETO COMO sus
AGENTES Y REPRESENTANTES — LEGALES REALES Y VERDADEROS Y
MANDATARIOS NACIONALES COMD SE DISPONE EN EL ART. 15 DE LA LEY
ORGANICA DE HIDROCARBUROS, DE LA CIA. Y DE LA SUCURSAL DEL
PERU-— REPRESENTARÁN A LA CIA. Y ESTAN AUTORIZADOS A CUMPLIR
Sus OBLIGACIONES EN LA REPUBLICA DEL PERU, POR LA DURACION DE
ESTe PODER, CON PLENOS PODERES ANTE TODAS LAS AUTORIDADES E
INSTITUCIONES DE ESE PAIS EN DEFENSA DE LOS INTERESES Y DERECHOS
DE LA CIA. DE CUALQUIER NATURALEZA Y A CUMPLIR Y EJECUTAR TODOS

4405900
00%

VEINTISIETE MIL QUINIENTOS

GNÁNO

(só Co E
2 JAÚRUIERA DE LOS SIGUIENTES ACTOS Y FUNCIONES: REPRESENTAR A
2 A Y A SU SUCURSAL DEL PERU ANTE LAS  ALTORIDADES

NISTRATIVAS, CIVILES, TRIBUTARIAS, ADUANERAS,

CABORALES, POLITICAS Y LEGALES, ASI COMO ANTE LAS AUTORIDADES

DEL DEPARTAMENTO DE HIDROCARBUROS DEL MINISTERIO DE ENERGIA Y
MINAS DEL PERU, PETROLEOS DEL PERU S.A. Y PERUPETRO S.A. CON EL
FIN DE PRESENTAR TODO TIPO DE SOLICITUDES, PETICIONES, NEGOCIAR
Y GTORGAR CONTRATOS RELACIONADOS CON LA EXPLORACION Y PRODUCCION
DE HIDROCARBUROS EN EL  PERU..-SOLICITAR, EXIGIR, LITIGAR,
RECUPERAR Y RECIBIR TODA CLASE DE BIENES MUEBLES, DEUDAS,
RENTAS, INTERESES, SUMAS DE DINERO... HACER, OTORGAR, ENDOSAR ,
ACEPTAR Y ENTREGAR A NOMBRE DE LA CIA. O DE SU SUCURSAL DEL
PERU, TODOS LOS CHEQUES y PAGARES, LETRAS, WARRANTS ,
RECONOCIMIENTOS... QUE LOS REPRESENTANTES JUZGUEN NECESARIOS
PARA CONSERVAR LOS INTERESES DE LA CIA. Y DE SU SUCURSAL Dei
PERU.— CUMPLIR TODOS LOS ACTOS Y ASUNTOS LEGALES EN EL PERU
INCLUYENDO LA AUTORIDAD DE RESPONDER A TODOS LOS REQUERIMIENTOS
LEGALES Y CUMPLIR LAS OBLIGACIONES CONTRACTUALES; ESPECIALMENTE;
PREPARAR, FIRMAR Y PRESENTAR DOCUMENTOS, PROPUESTAS, CONTRATOS,
CONVENIOS DE ASOCIACION, Y OTROS DOCUMENTOS A NOMBRE DE LA CIA Y
Su —SUCURSAL DEL PERU, ADEMAS REPRESENTARLA EN LICITACIONES
PUBLICAS Y EN TODAS LAS NEGOCIACIONES CONTRACTUALES. REPRESENTAR
A LA CIA Y A SU SUCURSAL DEL PERU COMO DEMANDANTE, DEMANDADO O
PARTE 13

PROCED 1%

TERESADA, EN TODO TiPO DE JLíiCIO O ACCIONES, ETAPAS Y
ZENTOS , SEAN CIVILES, COMERCIALES , PENALES o
ADMINISTRATIVOS... BOZANDO DE LAS FACULTADES DE LOS ART. 74-75
Dei CPC... DELEGAR CEDER CIERTAS FACULTADES O ATRIBUCIONES DE
ESTE PODER=+ OTORGAR, EMITIR Y SUSCRIBIR TODO TiPO DE FIANZAS Y
SIMILARES GARANTIAS A NOMBRE DE LA CIA Y SU SUCURSAL DEL PERU. .

ABRIR Y MANTENER CUENTAS BANCARIAS, GIRAR FIRMAR, Y ENDOSAR
CHEQUES Y OTROS INSTRUMENTOS; SOLICITAR Y OBTENER CREDITOS,
ADELANTOS O PRESTAMOS, HACER RETIROS Y DEPOSITOS... LOS DERECHOS
FACULTADES Y AUTORIDAD DE LOS REPRESENTANTES OTORGADOS EN ESTE

INSTRU
04.10.2000.- ESTE ACTO HA SIDO INSCRITO EN EL ASIENTO A 00002 DE

ENTO (COMENZARAN Y ENTRARAN EN PLENA VIGENCIA EL DIA
E

|
|
|

, EL Ng2 2001-00010358 DEL TOMO DIARIO 0410 DERECHOS: S/. 765.00

Ricaruo rernandiru Bafreda /

| -asoggos

2004 RENTISIETE MIL QUINIENTOS UNO

N2 11044754 DEL LIBRO DE SOCIEDADES MERCANTILES /
DEL REGISTRO DE PERSONAS JURIDICAS DE LIMA. ==
ÚLO FUE PRESENTADO EL 16/01/01 A LAS 10.58.16 HORAS BAJO

yc

DEL

CON RECIBO N92 0000939 CON RECIBO NS 00003015 LIMA 07/02/2001
UNA FIRMA ILEGIBLE =
INSERTO NUMERO DIEZ: TRANSCRIPCION ==:

BANCO CENTRAL DE RESERVA DEL PERU
GERENCIA BENERAL

Limay

Señor =

Rodoifo

Gerente

Ciudad. ==

Lima

Tengo el agrado de dirigirme a usted con relación a su carta NQ

INT-1281-2003, referida a la cláusula de derechos
s del Contrato de Licencia para la exploración y
de hidrocarburos en el Lote 57, acordado con el
onsorcio comformado por las empresas Repsol Exploración Perú,

rú y Burlington Resources Peru Limited, Sucursal

Al respecto, debá manifestarle que se ha aprobado el

texto de la
ciáusula decima primera del proyecto de contrato que nos
remitiera adjunto a su carta, teniendo en cuenta que es igual al
modelo aprobado por nuestro Directorio el 9 de mayo de 1996,
para los contratos de. licencia a celebrarse con un consorcio

petrolero. =

Asimismo, debo informarie que para la suscripción de dicho
contrato han sido designados el señor Carlos Ballón Avalos,

Gerente de Operaciones Internaciones y el doctor Manuel

Monteagudo Valdez, Jefe de la Oficina Legal, =
Haga uso de la ocasión para reiterarle a usted las seguridades

de mi consideración.

4405902

VEINTISIETE MIL QUINIENTOS DOS

Firmado Renzo Rossini Miñan — Gerente General

Banco Central de Reserva del Perú Gerencia General
INSERTO NUMERO ONCE: TRANSCRIPCION
SESION DE DIRECTORIO DEL BANCO CENTRAL DE RESERVA DEL PERU,
CELEBRADA EL 27 DE ENERO DE 1994, DONDE CONSTA LA FACULTADES DEL
GERENTE GENERAL (063-A), ACTA N2 3534 PARTE PERTINENTE
BANCO CENTRAL DE RESERVA DEL PERU. =
SECRETARIA GENERAL -
HUMBERTO PEIRANO PORTOCARRERO, SECRETARIO GENERAL DEL BANCO
CENTRAL DE RESERVA DEL PERU, EN USO DE LA FACULTAD QUE LE
EL ARTICULO 31 DE LA LEY ORGANICA DE LA INSTITUCION,
2... +=QUE EN EL ACTA N2 3534 CORRESPONDIENTE A LA
DIRECTORIN CELEBRADA El 27 DE ENERO DE 1994, CON
DE LOS DIRECTORES SEÑORES MARIO TOVAR VELARDE
(PRESIDENTE), HENRY BARCLAY REY DE CASTRO, ALBERTO BENAVIDES DE
LA QUINTANA, SANDRO FUENTES ACURIO, ALFREDO JALILIE AWAPARA Y
RO  BOSSANO y FIGURA UN ACUERDO DEL TENOR LITERAL

"

"

««»AL RESPECTO El DIRECTORIO ACORDO:
GTORGAR AL GERENTE GENERAL LAS SIG

LAS CLAUSULAS FINANCIERAS DE Los CONTRATOS
UNA VEZ QUE EL DIRECTORIO HAYA AUTORIZADO LOS

LIMA, 16 DE SETIEMBRE DE 1994.— UNA FIRMA DE HUMBERTO PEIRANO
PORTOCARRERO- SECRETARIO GENERAL DEL BANCO CENTRAL DE RESERVA
Del PERU.
INSERTO NMUMERO DOCE: TRANSCRIPCION
SESION DE DIRECTORIO DEL BANCO CENTRAL DE RESERVA DEL PERU,
CELEBRADA EL 21 DE MAYO DE 1998, DONDE CONSTA EL NOMBRAMIENTO
E FOR CARLOS AUGUSTO BALLON AVALOS COMD GERENTE De
OPERACIONES INTERNACIONALES DEL BANCO "CENTRAL DE RESERVA DER
PERU, ACTA N2 3737 PARTE PERTINENTE: ===
BANCO CENTRAL DE RESERVA DEL PERU.=

m

ap 4405903

VEINTISIETE MIL QUINIENTOS TRES

o GENERAL .
HUMBERTO PEIRANO PORTOCARRERO, SECRETARIO GENERAL DEL BANCO
CENTRAL DE RESERVA DEL PERU, EN USO DE LA FACULTAD QUE LE
ARTICULO 31 DE LA LEY ORGANICA DE LA INSTITUCION,
QUE EN El ACTA NOQ 3737 CORRESPONDIENTE A LA SESION
DE DIRECTORIO CELEBRADA El 21 DE MAYO DE 1998, CON ASISTENCIA DE
LOs DIRECTORES SERORES GERMAN SUAREZ CHAVEZ (PRESIDENTE), MARIO
TOVAR VELARDE, ALBERTO BENAVIDES DE LA QUINTANA, JORGE BACA
CAMPODONICO, GUILLERMO CASTAREDA MUNGI Y GIANFRANCO CASTAGNOLA
ZURISA, FIGURA UN ACUERDO DEL TENOR LITERAL SIGUIENTE
" DESIGNACION DE FUNCIONARIOS PRINCIPALES, (VERBAL)
ORIO ACORDO:
GERENTE DE CREDITO Y REGULACION FINANCIERA AL

GERENTE DE OPERACIONES INTERNACIONALES, SEÑOR JUAN ANTONIO
RAMIREZ ANDUEZA, EN SUSTITUCION DE LA SEÑORITA MARIA ISABEL
VALERA LOZA, QUIEN PASARA DESEMPEÑARSE COMO ASESORA DE LA
GERENCIA GENERAL. =

2. PROMOVER A LA CAT:

"

GORIA DE GERENTE Y DESIBNAR EN El CARGD DE
GERENTE DE OPERACIONES INTERNACIONALES AL SEÑOR CARLOS
BARON AVALOS. 2... "==
LIMA, 03 JUNIO DE 1998.-=
FIRMADO: HNMBERTD PEIRANO PORTOCARRERO

SECRETARIO GENERAL DEL

DEHERA BRUCE

Secretaria General del Banco Central de
Reserva del Perú, en uso de la facultad que le confiere e

articulo 312 de la Ley Orgánica de la Institución, CE

Que en el Acta N2 3950, correspondiente a la sesión de
Directorio celebrada el 17 de octubre del 2002, con asistencia
de los Directores señores Richard Webb Duarte (Presidente), y
con la asistencia de los Directores señores Carios Castro
Rodriguez, Kurt Burneo Farfán, Dscar Dancourt Masias, Gonzalo
Garcia Nuñez, Daniel Schydlowsky Rosenberg y Julio Velarde
Fiores, figura un acuerdo dei tenor literal siguiente: =
"NOMBRAMIENTO DE FUNCIONARIOS, (675).—... =

4405904

VEINTISIETE MIL QUINIENTOS CUATRO

propuso el nombramiento del señor Manuel Monteagudo Valdez,
Doctor en Derecho, como Jete de la Oficina Legal, lo cual fue

aceptado de manera unánime por el Directorio..."

Lima 2 de diciembre del 200

Una firma ilegible ==

TONCiuUS 1D0ON2z HABIENDO LEIDO LOS OTORGANTES TODO EL
INSTRUMENTO, SE RATIFICAN DECLARANDO HABERLO CONFRONTADO CON LA
MINUTA CUYO TEXTO CORRE INSERTO, FIRMANDOLO; DE LO QUE DOY FE.-
ESTE INSTRUMENTO SE EXTIENDE EN FOJAS DE NUMERO DE SERIE: 4405751 a
FOJAS DE SERIE ff: 4405905.-

ANTONIO RODOLFO STUMPFLE
GERENTE GENERAL
ad

GABRIEL LERET VERDU

IMITED, SUCURSAL PERUANA

ALBERTO VARILLAS €

por REPSOj ION S.A. por BURLINGTON RESOURCES INC.

SABRIECCLIERET VERDU ROBERT NM. ERLICH

o PE
* 4405905

VEINTISIETE MIL QUINIENTOS CINCO

Por BANCO CENTRAL DE RESERVA DEL PERU

CONCLUYE EL PROCESO DE FIRMAS EL: DIA DOS DE FEBRERO DEL AÑO DOS MIL CUATRO.

Es copia Fotostática de la Escritura Pública que corre en mi Reg
Ad de MERO del-2.20%..a fojas 22: %9£:.-..-----y a solicitud de parte

interesada expido el presente TESTIMONIO de aci

cada una de sus hojas, selto, signo y firmo en Lima, a £2.---de ..$£

Y FOnaeniRarreda

00 RA a A
Notaño de Lima” an MA.

SUN eE ANOTACION DE INSCRIPCION

SUPERINTENDENCIA NACIONAL
"DE LOS REGISTROS PUBLICOS

ARES 'RAL N? IX. SEDE LIMA
OFICINA REGISTRAL.
LIMA

TITULO N* 00023711 DEL 04/02/2004

Registrado CONTRATOS DE LICENCIA en la Partida N* 06006963 del Registro
de PERSONAS JURIDICAS.
Derechos S/. 1,280.00. Recibo N* 00006316. Lima, 23/02/2004.

ERE

reda

Notario de Lima

Ricardo Fernandini Bar

lo Fefnandini Barreda
lo de Lima

